Exhibit 10.39

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

EXECUTION VERSION

 

SECURITY TRUST AGREEMENT

dated as of August 22, 2018

among

WILLIS ENGINE STRUCTURED TRUST IV,

 as the Issuer

EACH OF THE ADDITIONAL GRANTORS REFERRED TO HEREIN

AND FROM TIME TO TIME MADE A PARTY HERETO

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Security Trustee and Operating Bank

 

 

 

 

 

 

 

 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Table of Contents

 

 

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS


1

Section 1.01

Definitions


1

Section 1.02

Terms Defined in the Cape Town Convention


2

Section 1.03

Construction and Usage


2

ARTICLE II SECURITY


2

Section 2.01

Grant of Security


2

Section 2.02

Security for Obligations


4

Section 2.03

Grantors Remain Liable


5

Section 2.04

Security Trustee Appointed Attorney-in-Fact


5

Section 2.05

Voting Rights; Dividends; Etc.


6

Section 2.06

Performance of Obligations


7

ARTICLE III COVENANTS


7

Section 3.01

Collateral Supplements and Grantor Supplements


7

Section 3.02

Delivery of Collateral


8

Section 3.03

Accounts


9

Section 3.04

Covenants Regarding Assigned Documents


12

Section 3.05

Covenants Regarding Intangible Collateral


14

Section 3.06

Further Assurances


16

Section 3.07

Place of Perfection; Records


17

Section 3.08

Transfers and Other Encumbrances; Additional Shares or Interests


18

Section 3.09

Security Trustee May Perform


18

Section 3.10

Covenant to Pay and Perform


18

Section 3.11

Annual Opinion


18

Section 3.12

Perfection Standards


19

ARTICLE IV REPRESENTATIONS AND WARRANTIES


21

Section 4.01

Representations and Warranties of the Issuer


21

Section 4.02

Representations and Warranties of the Grantors


24

ARTICLE V REMEDIES


27

 





i

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

Section 5.01

Remedies


27

Section 5.02

Delivery of Collateral, Power of Sale, etc.


29

Section 5.03

Right to Possession, etc.


30

Section 5.04

Application of Proceeds


31

Section 5.05

Matters Involving Manner of Sale


31

Section 5.06

Relief Under Cape Town Convention


32

Section 5.07

Issuer as Trustee


33

ARTICLE VI SECURITY INTEREST ABSOLUTE


33

Section 6.01

Security Interest Absolute


33

ARTICLE VII THE SECURITY TRUSTEE AND OPERATING BANK


34

Section 7.01

Authorization and Action


34

Section 7.02

Absence of Duties


35

Section 7.03

Representations or Warranties


35

Section 7.04

Reliance; Agents; Advice of Counsel


35

Section 7.05

No Individual Liability


37

Section 7.06

Cape Town Convention


37

Section 7.07

Operating Bank


38

Section 7.08

French Security


38

ARTICLE VIII SUCCESSOR TRUSTEES


39

Section 8.01

Resignation and Removal of Security Trustee


39

Section 8.02

Appointment of Successor


39

ARTICLE IX INDEMNITY; EXPENSES; SUBORDINATION


40

Section 9.01

Indemnity


40

Section 9.02

Survival


42

Section 9.03

No Compensation from Secured Parties


42

Section 9.04

Security Trustee Fees


42

Section 9.05

Subordination and Priority


42

Section 9.06

Exercise of Remedies


43

Section 9.07

Further Agreements of Subordination


43

Section 9.08

Rights of Subrogation


45

Section 9.09

Further Assurances of Subordinated Representatives


45

Section 9.10

Miscellaneous Subordination Provisions


45

 





ii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

ARTICLE X MISCELLANEOUS


46

Section 10.01

Amendments; Waivers; Etc.


46

Section 10.02

Addresses for Notices


47

Section 10.03

No Waiver; Remedies


49

Section 10.04

Severability


49

Section 10.05

Continuing Security Interest; Assignments


49

Section 10.06

Release and Termination


49

Section 10.07

Currency Conversion


50

Section 10.08

Governing Law


50

Section 10.09

Jurisdiction; Waiver of Jury Trial


50

Section 10.10

Counterparts


51

Section 10.11

Table of Contents, Headings, Etc.


51

Section 10.12

Limited Recourse


51

Section 10.13

Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations


52

Section 10.14

Security Agent


52

Section 10.15

Senior Representative Direction


52

 

 

 

APPENDIX

 

 

 

Appendix A

Definitions

 

 

SCHEDULES

 

 

 

Schedule I

Pledged Stock, Pledged Beneficial Interest, Pledged Membership Interest and
Pledged Debt

Schedule II

Account Information

Schedule III

Principal Offices

Schedule IV

Process Agent

Schedule V

Asset Trusts

Schedule VI

Other Issuer Subsidiaries

Schedule VII

Leases

Schedule VIII

Assets

 

 

EXHIBITS

 

 

 

Exhibit A-1

Form of Secured Party Supplement

Exhibit A-2

Form of Collateral Supplement

Exhibit A-3

Form of Grantor Supplement

Exhibit B

Form of Account Letter

 





iii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

Exhibit C

Form of Consent and Agreement

Exhibit D-1

Form of Asset Mortgage

Exhibit D-2

Form of Asset Mortgage and Lease Security Assignment

Exhibit D-3

Form of Lease Security Assignment

Exhibit E

Form of FAA Opinion

 

 

 



iv

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SECURITY TRUST AGREEMENT

This SECURITY TRUST AGREEMENT (as amended, supplemented and otherwise modified
from time to time, this “Agreement”), dated as of August 22, 2018, is made by
and among WILLIS ENGINE STRUCTURED TRUST IV, a Delaware statutory trust (the
“Issuer”), each of the ISSUER SUBSIDIARIES (including each Asset Trust) party
hereto from time to time as a grantor (such Issuer Subsidiaries, together with
the Issuer,  the “Grantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS,  a New
York banking corporation (“Deutsche Bank”), as Security Trustee (in such
capacity, the “Security Trustee”) and Operating Bank (in such capacity, the
“Operating Bank”).

WITNESSETH THAT:

WHEREAS, the Issuer and Deutsche Bank, as Trustee, have entered into the Trust
Indenture, dated as of the date hereof (the “Indenture”), pursuant to which the
Issuer is issuing the Initial Notes;

WHEREAS, the Issuer is the owner, directly or indirectly, of all of the
beneficial, membership and equity interests, as applicable, in the Asset Trusts
and the other Issuer Subsidiaries, including any Subsidiary of the Issuer that
becomes a party to this Agreement by the execution and delivery of a Grantor
Supplement;

WHEREAS, in order to secure the payment of the Notes by the Issuer and the
payment and performance of all obligations of the Issuer and the other Grantors
under the Related Documents, the Issuer and the other Grantors are entering into
this Agreement to grant a security interest in the Collateral in favor of the
Security Trustee for the benefit of the Secured Parties;

WHEREAS, each Grantor will derive substantial direct and indirect benefit from
the issuance of the Notes by the Issuer and from the execution, delivery and
performance of the Related Documents, whether or not such Grantor is a party
thereto; and

WHEREAS, it is a condition precedent to the issuance of the Notes by the Issuer
and the making of any Loans to the Issuer that each Grantor grant the security
interests contemplated by this Agreement;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Security Trustee and each of the Grantors, each Grantor
hereby agrees with the Security Trustee, for its benefit and for the benefit of
the other Secured Parties, as follows:

ARTICLE I

 

DEFINITIONS

Section 1.01    Definitions.  For all purposes of this Agreement, the
capitalized terms set forth in Appendix A shall have the meanings specified
therein, and all other capitalized terms





1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

used, but not defined, in this Agreement shall have the respective meanings
assigned to such terms in the Indenture.

Section 1.02    Terms Defined in the Cape Town Convention.  The following terms
shall have the respective meanings ascribed thereto in the Cape Town Convention:
“Administrator”, “Aircraft Object”; “associated rights”, “Contracting State”,
“Contract of Sale”, “International Interest”, “International Registry”; “power
to dispose”, “Professional User Entity”, “Prospective Sale”, “Prospective
International Interest”, “situated in” and “Transacting User Entity”.

Section 1.03    Construction and Usage.  The conventions of construction and
usage set forth in Section 1.02 of the Indenture are hereby incorporated by
reference in this Agreement.

ARTICLE II

 

SECURITY

Section 2.01    Grant of Security.  To secure the payment and performance of the
Secured Obligations, each Grantor hereby grants, assigns, conveys, mortgages,
pledges, hypothecates and transfers to the Security Trustee, for the benefit of
the Secured Parties (except as limited by the proviso at the end of this section
in respect of certain Secured Parties in their capacity as Collateral Obligors),
a security interest in and to all of such Grantor’s right, title and interest
in, to and under the following, whether now existing or hereafter created or
acquired:

(a)        with respect to such Grantor, all of such Grantor's right, title and
interest in and to the following (the “Asset Collateral”):

(i)    each Asset and Part as the same is now and will hereafter be constituted,
and in the case of any such Asset that is an Engine or Part, whether or not any
such Engine or Part shall be installed in or attached to any Airframe, aircraft
or Engine, and including in each case all Aircraft Objects and all Related Asset
Documents  in respect of each such Asset and Part;

(ii)   all proceeds from the sale or other disposition of, all proceeds of
insurance due to such Grantor on, and all proceeds of the total or partial loss
or physical destruction, confiscation, condemnation or requisition due to such
Grantor with respect to, each such Asset and all Parts, equipment, attachments,
accessories, replacement and added Parts and components described in the
preceding clause (i);

(iii)  each Lease of an Asset, whether or not owned by such Grantor, under which
such Grantor is or may from time to time be the lessor, together with any and
all such Related Asset Documents relating to such Lease (any such Leases,
together with all Related Asset Documents, an “Assigned Lease”), including
without limitation (A) all rights of such Grantor to all Lease Payments, however
denominated, under such Assigned Leases, (B) all rights of such Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty pursuant to
or with respect to such Assigned Leases, (C) claims of such Grantor for damages
arising out of or for breach or default under such Assigned



2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Leases, (D) all rights of such Grantor to receive and any and all rights to
amend, waive, modify and give notices, approvals and consents under such
Assigned Leases, (E) all rights of such Grantor under any such Assigned Lease
with respect to any sublease of any such Asset, (F) all rights of such Grantor
to terminate such Assigned Leases and to compel performance of, and otherwise to
exercise all remedies under, any such Assigned Lease, whether arising under such
Assigned Leases or by statute or at law or in equity, (G)  all rights of such
Grantor to discharge any registration of an International Interest with respect
to such Asset or any such Assigned Lease made with the International Registry
(except to the extent that after use of commercially reasonable efforts, the
Lessee under any Assigned Lease will not consent to the right to discharge such
Assigned Lease to be held by any person other than the Lessor) and (H) all other
rights and property of such Grantor included therein together with all payments,
including without limitation all rent, damages, expenses, indemnities and other
amounts due to such Grantor (or any person claiming by, through or under such
Grantor) thereunder; and

(iv)  each Part-Out Agreement relating to an Asset, whether or not owned by such
Grantor, under which such Grantor is or may from time to time be a party (each
an “Assigned Part-Out Agreement”), including, without limitation, (A) all rights
of such Grantor to all disposition proceeds or lease payments, however
denominated, under such Assigned Part-Out Agreement or related thereto or to any
Asset which is the subject of an Assigned Part-Out Agreement, (B) all rights of
such Grantor to receive proceeds of any insurance, indemnity, warranty or
guaranty pursuant to or with respect to such Assigned Part-Out Agreement, (C)
claims of such Grantor for damages arising out of or for breach or default under
such Assigned Part-Out Agreement, (D) all rights of such Grantor to receive any
and all rights to amend, waive, modify and give notices, approvals and consents
under such Assigned Part-Out Agreement, (E) all rights of such Grantor to
terminate such Assigned Part-Out Agreement and to compel performance of, and
otherwise to exercise all remedies under, any such Assigned Part-Out Agreement,
whether arising under such Assigned Part-Out Agreement or by statute or at law
or in equity, (F) all rights of such Grantor to possession of any Asset under an
Assigned Part-Out Agreement, and (G) all other rights and property of such
Grantor included therein together with all payments, including, without
limitation, all sales or disposition proceeds, rent, damages, expenses,
indemnities and other amounts due to such Grantor (or any Person claiming by,
through or under such Grantor) thereunder;

(b)        all Stock Collateral now owned or hereafter from time to time
acquired by such Grantor;

(c)        all Debt Collateral now owned or hereafter from time to time acquired
by such Grantor:

(d)        all Beneficial Interest Collateral now owned or hereafter from time
to time acquired by such Grantor;

(e)        all Membership Interest Collateral now owned or hereafter from time
to time acquired by such Grantor;





3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(f)        all Account Collateral now owned or hereafter from time to time
acquired by such Grantor;

(g)        all Assigned Agreement Collateral now owned or hereafter from time to
time acquired by such Grantor;

(h)        all of such Grantor’s right, title and interest in and to all Service
Provider Documents (the “Servicing Collateral”), subject to the proviso set
forth below in respect of any Collateral Obligor with obligations to such
Grantor under the Service Provider Documents;

(i)         all of such Grantor’s right, title and interest in and to the Asset
Purchase Agreement and the other Acquisition Agreements (the “Asset Purchase
Collateral”), subject to the proviso set forth below in respect of any
Collateral Obligor with obligations to such Grantor under the Asset Purchase
Collateral;

(j)         all of such Grantor’s right, title and interest in and to all Hedge
Agreements, and all rights to administer and otherwise deal with each such Hedge
Agreement (the “Hedge Collateral”), subject to the proviso set forth below in
respect of any Collateral Obligor with obligations to such Grantor under the
Hedge Collateral;

(k)        all of such Grantor’s right, title and interest in and to the
personal property identified in a Grantor Supplement or a Collateral Supplement
executed and delivered by such Grantor to the Security Trustee;

(l)         all of such Grantor’s right, title and interest in and to all other
accounts, chattel paper, payment intangibles, commercial tort claims, documents,
goods, fixtures, general intangibles, instruments, inventory, investment
property, letters of credit, supporting obligations, deposit account rights (as
all of the foregoing are defined in the UCC) and other property not described in
clauses (a) through (k) of Section 2.01; and

(m)       all income, payments and proceeds of any and all of the foregoing
(including income, payments and proceeds that constitute property of the types
described in any of the subsections of this Section 2.01);

all of the foregoing constituting the “Collateral,”  provided, however, that to
the extent the Collateral consists of the obligations of any Collateral Obligor
to such Grantor, such security interest in such Collateral shall not be for the
benefit of such Collateral Obligor; and provided further that the Collateral
shall not include Excluded Payments.

Section 2.02    Security for Obligations.  This Agreement and the FAA Security
Documents secure the payment and performance of all Secured Obligations of each
of the Grantors to each of the Secured Parties (subject to the subordination
provisions of this Agreement, the Indenture and the other Related Documents) and
shall be held by the Security Trustee in trust for the Secured Parties.  Without
limiting the generality of the foregoing, this Agreement and the FAA Security
Documents secure the payment of all amounts that constitute part of the Secured
Obligations and would be owed by any Grantor to any Secured Party without





4

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

regard to the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Grantor.  Each of the Secured Parties is an express intended third party
beneficiary of this Agreement and the FAA Security Documents,  provided that the
rights of each individual Secured Party shall be subject to the terms and
conditions of the Indenture, including without limitation the provisions of
Article III and Sections 4.02 and 4.03 of the Indenture with respect to the
manner in which proceeds of the Collateral will be distributed, Article IV of
the Indenture governing the exercise of remedies under the Indenture and this
Agreement, and Article X of the Indenture providing for the subordination of
claims to Senior Claims;  provided further that each Secured Service Provider,
each Secured Hedge Provider, each Secured Credit Facility Provider and each
Secured Seller shall enter into a Secured Party Supplement (if not a party
hereto).

Section 2.03    Grantors Remain Liable.  Anything contained herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to which it is a party or by
which it is bound to the extent set forth therein to perform all of its duties
and obligations thereunder to the same extent as if this Agreement, the FAA
Security Documents and each other Security Document had not been executed,
(b) the exercise by the Security Trustee of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral to which it is a party or by
which it is bound, and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, any FAA Security Document or any Security Document nor
shall any Secured Party be obligated to perform any of the obligations or duties
of any Grantor under the contracts and agreements included in the Collateral or
to take any action to collect or enforce any claim for payment assigned under
this Agreement.

Section 2.04    Security Trustee Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints the Security Trustee by way of security such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, following the delivery of
a Default Notice (and so long as such Default Notice shall not have been
rescinded and annulled as set forth in Section 4.02 of the Indenture), but not
prior to the expiration of any Cure Period under the Indenture, or during the
continuation of an Acceleration Default, to take any action and to execute any
instrument that the Security Trustee may deem necessary, advisable or desirable
to accomplish the purposes of this Agreement or any other Related Document,
including:

(i)    to ask for, demand, collect, sue for, recover, compromise, receive and
give acquaintance and receipts for monies due and to become due under or in
respect of any of the Collateral;

(ii)   to receive, indorse and collect any drafts or other instruments and
documents in connection included in the Collateral; and

(iii)  to file any claims or take any action or institute any proceedings that
the Security Trustee may deem necessary, advisable or desirable for the
collection of any





5

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

of the Collateral or otherwise to enforce the rights of the Security Trustee
with respect to any of the Collateral.

Section 2.05    Voting Rights; Dividends; Etc.  (a) So long as (x) no Default
Notice shall have been delivered to the Issuer (or, if a Default Notice shall
have been delivered, such Default Notice shall have been rescinded and annulled
as set forth in Section 4.02 of the Indenture), and prior to the expiration of
any Cure Period under the Indenture, and (y) no Acceleration Default shall have
occurred and be continuing:

(i)    Each of the Grantors shall be entitled to exercise any and all voting and
other consensual rights pertaining to all or any part of the Stock Collateral,
Debt Collateral, Membership Interest Collateral and Beneficial Interest
Collateral pledged by such Grantor for any purpose not inconsistent with the
terms of this Agreement, the organizational documents of such Grantor, the
Indenture or any other Related Document; provided, however, that such Grantor
shall not exercise or shall refrain from exercising any such right if such
action would reasonably be expected to have a material adverse effect on the
value of all or any part of the Stock Collateral, Debt Collateral, Membership
Interest Collateral or the Beneficial Interest Collateral; and

(ii)   The Security Trustee shall execute and deliver (or cause to be executed
and delivered) to such Grantor all such proxies and other instruments as such
Grantor may reasonably request in writing and provide for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to Section 2.05(a)(i).

(b)        Whether or not any Default or Event of Default shall have occurred,
any and all distributions, dividends, interest, income, payments and proceeds
paid or received in respect of the Collateral, including any and all
(i) distributions, dividends and interest paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, such Collateral;
(ii) distributions, dividends and other distributions paid or payable in cash in
respect of such Stock Collateral, Membership Interest Collateral or Beneficial
Interest Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus; and (iii) cash paid, payable or otherwise distributed in
respect of principal of, or in redemption of, or in exchange for, any Collateral
shall be paid into the Collections Account or shall be forthwith delivered to
the Security Trustee, as applicable and, if received by such Grantor, shall be
received in trust for the benefit of the Security Trustee, be segregated from
the other property or funds of such Grantor and be forthwith paid to the
Collections Account or delivered to the Security Trustee in the same form as so
received (with any necessary indorsement).

(c)        Upon the delivery of a Default Notice to the Issuer or any of its
Subsidiaries (and so long as such Default Notice shall not have been rescinded
and annulled as set forth in Section 4.02 of the Indenture), but not prior to
the expiration of any Cure Period under the Indenture, or during the continuance
of an Acceleration Default, all rights of each Grantor to exercise or refrain
from exercising the voting and other consensual rights that it would





6

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

otherwise be entitled to exercise pursuant to Section 2.05(a)(i) shall cease,
and the Security Trustee thereupon shall have the sole right to exercise or
refrain from exercising such voting and other consensual rights (including, but
not limited to, the right, subject to the restrictions set forth in the
applicable organizational documents, to remove or appoint any trustee, directors
and officers of any Issuer Subsidiary), provided, however, the Security Trustee
shall have no obligation to exercise such voting or consensual right without
instruction from the Noteholders.

Section 2.06    Performance of Obligations.  If any Grantor fails to perform or
comply with any of its agreements contained in the Related Documents, then the
Security Trustee may perform or comply with such agreement but shall not be
obligated to do so, and the amount of such payment and the amount of the
reasonable expenses of Security Trustee incurred in connection with the
performance of or compliance with such agreement, as the case may be shall be
deemed an Expense, to be paid out of the Available Collections on the next
succeeding Payment Date in accordance with Section 3.09 of the Indenture.

ARTICLE III

 

COVENANTS

Section 3.01    Collateral Supplements and Grantor Supplements.  (a) Upon the
acquisition by any Grantor of any Collateral, such Grantor shall concurrently
execute and deliver to the Security Trustee a Collateral Supplement duly
completed with respect to such Collateral and shall take such steps with respect
to the perfection of the security interest in such Collateral as are called for
by this Agreement for Collateral of the same type, consistent with the
Perfection Standards;  provided that the foregoing shall not be construed to
impair or otherwise derogate from any restriction on any such action in any
Related Document and provided further that the failure of any Grantor to deliver
any Collateral Supplement as to any such Collateral shall not impair the lien of
this Agreement to attach and otherwise extend as to such Collateral.  Each
Collateral Supplement shall be required to set out in the annexes thereof only
such information as has not been reflected in the schedules to this Agreement as
supplemented prior to the date of such Collateral Supplement.  Notwithstanding
the foregoing, no Grantor shall be required to deliver a Collateral Supplement
solely in respect of a Lease.

(b)        Upon the acquisition, formation or other organization of any Issuer
Subsidiary, the Issuer shall cause such Issuer Subsidiary to execute and deliver
to the Security Trustee a Grantor Supplement, and upon such acquisition,
formation or other organization, each such Issuer Subsidiary (i) shall be
referred to as an “Additional Grantor” and shall be and become a Grantor
hereunder, and each reference in this Agreement to “Grantor” shall also mean and
be a reference to such Additional Grantor, (ii) shall be deemed to have granted
a security interest to the Security Trustee in all of its assets and other
property, including, without limitation, all of its right, title and interest
in, to and under each type of Collateral described in Section 2.01, and
(iii) shall be a Grantor for all purposes under this Agreement and shall be
bound by the obligations of the Grantors hereunder.

(c)        The Issuer undertakes with the Security Trustee to enter into a Local
Law Security Document in respect of the Stock held by it of any Issuer
Subsidiary governed by the





7

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

laws of the jurisdiction in which such Issuer Subsidiary is incorporated (other
than any Asset Trust or any other Issuer Subsidiary organized in the United
States), in each case on the date on which the Issuer acquires such Stock.

Section 3.02    Delivery of Collateral.

(a)        All certificates, instruments, documents or chattel paper
representing or evidencing any Collateral (other than Account Collateral) shall
be delivered to and held by the Security Trustee at the Designated Address, and
held by or on behalf of the Security Trustee in the United States and shall be
in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Security Trustee and otherwise satisfactory to
evidence the security interests granted hereby or under such other Security
Document, as applicable.  Upon the delivery of a Default Notice (and so long as
such Default Notice shall not have been rescinded and annulled as set forth in
Section 4.02 of the Indenture), but not prior to the expiration of any Cure
Period under the Indenture, or during the continuance of an Acceleration
Default, the Security Trustee shall have the right, without notice to any
Grantor, to transfer to or to register in the name of the Security Trustee or
any of its nominees any or all of the Pledged Stock, the Pledged Debt, Pledged
Membership Interest and Pledged Beneficial Interest, subject only to the
revocable rights specified in Section 2.05(a).  In addition, the Security
Trustee shall have the right at any time to exchange certificates or instruments
representing or evidencing any Collateral (other than Account Collateral) for
certificates or instruments of smaller or larger denominations.

(b)        To the extent that any Assigned Lease constitutes “tangible chattel
paper” and is not a Cape Town Lease, the Grantors shall cause the original of
such Assigned Lease to be designated and to be delivered to the Security Trustee
promptly (and in any case no later than 10 Business Days) (i) after the Initial
Closing Date, in the case of the Initial Leases of the Initial Assets delivered
on such date, (ii) after the Delivery Date of the applicable Asset, Asset Trust
or other Issuer Subsidiary in the case of the Initial Leases of the other
Assets, or (iii) after the execution and delivery of any other Assigned Lease by
all its parties, provided that, in the case of any Initial Lease, if the Issuer
represents in writing to the Security Trustee that no fully executed counterpart
of the Assigned Lease has been designated as a chattel paper original or that
the chattel paper original of an Assigned Lease has been lost or destroyed, the
Grantor that is the lessor under such Assigned Lease shall be excused from the
obligation to deliver a chattel paper original of such Assigned Lease, and
provided further that the Grantor also shall be excused from the obligation to
deliver a chattel paper original under any Assigned Lease that has an initial
term or remaining term of less than one year.  The Grantors shall deliver to the
Security Trustee a certified true copy of any Assigned Lease in respect of which
a chattel paper original is not delivered to the Security Trustee pursuant to
the preceding sentence. Any obligation to deliver any chattel paper original
Assigned Lease to the Security Trustee hereunder shall be satisfied by the
applicable Grantor delivering such original to the Custodian, it being
understood and agreed that in no event shall the Security Trustee have any
responsibility or liability in connection with such delivery or the maintenance
of any chattel paper original by the Custodian.

(c)        With respect to any Assigned Lease that is a Future Lease, the
Grantors shall (a) cause the lessor and the lessee of such Future Lease to
designate one executed copy





8

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

thereof the original by adding language in substantially the following form to
the cover page thereof;  provided that, where such Future Lease incorporates the
terms of a general terms agreement or master agreement, on the cover page only
of the specific lease agreement constituting the Future Lease and need not
appear on the cover page of such general terms agreement or such master
agreement:  “COUNTERPART NO. __ OF [__] SERIALLY NUMBERED, MANUALLY EXECUTED
COUNTERPARTS. TO THE EXTENT, IF ANY, THAT THIS LEASE CONSTITUTES CHATTEL PAPER
UNDER THE UCC, NO SECURITY INTEREST IN THIS LEASE MAY BE CREATED THROUGH THE
TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN COUNTERPART NO. 1”, (b)
notify the Lessee in writing of the security assignment of such Future Lease to
the Security Trustee pursuant to the Security Trust Agreement (which notice may
be contained in such Future Lease or in a separate document) and (c) obtain from
the Lessee a written acknowledgement (which may be contained in such Future
Lease or in a separate document) addressed to, or for the benefit of, the
Security Trustee (1) acknowledging receipt of notification of such security
assignment and (2) containing the agreement of the Lessee to continue to make
all payments required to be made to the Lessor under such Future Lease to the
account specified in such Future Lease unless and until the applicable Lessor
or, if a Default Notice shall have been delivered (and so long as such Default
Notice shall not have been rescinded and annulled as set forth in Section 4.02
of the Indenture), but not prior to the expiration or termination of any Cure
Period under the Indenture, or if an Acceleration Default shall have occurred
and be continuing, the Security Trustee, otherwise directs (it being understood
that the account specified in such Future Lease will be the account specified by
the Administrative Agent to the Servicer as contemplated by Section 1.1(a) of
Schedule 2.02(a) to the Servicing Agreement and subject in each case to
applicable legal or tax constraints).  Each Grantor hereby instructs the
Security Trustee to enter into all lease-related documents and instruments on
this date and as may arise from time to time, as reasonably requested by such
Grantor, for the purposes of, subject to the Perfection Standards, assisting the
applicable Grantor in establishing and maintaining the Security Trustee’s
security interest for and on behalf of itself and for the benefit of the other
Secured Parties in respect of any Assigned Lease.  In connection with any
Assigned Lease, each Grantor and the Security Trustee shall (x) cooperate with
the Servicer by providing upon request of the Servicer a letter of quiet
enjoyment by such Grantor or the Security Trustee, as applicable, addressed to
the relevant Lessee with respect to such Assigned Lease in a form reasonably
acceptable to such Lessee and, if to be provided by the Security Trustee, the
Security Trustee and (y) provide all other reasonable assistance and cooperation
to the Servicer in connection with the foregoing.

Section 3.03    Accounts.

(a)        Security Trustee Accounts.  (i) Deutsche Bank hereby agrees to act as
the Operating Bank under this Agreement.  Upon the execution of this Agreement
and from time to time thereafter as called for by Section 3.01 of the Indenture,
the Operating Bank shall establish and maintain on the books and records of its
office specified in Section 10.02 and maintain for the benefit of the Security
Trustee (on behalf of the Secured Parties) each respective Security Trustee
Account (as an Eligible Account) to be established on the Initial Closing Date
or at such other time.  If, at any time, any Security Trustee Account ceases to
be an Eligible Account, the Operating Bank shall, promptly after notice from the
Administrative Agent, cooperate with the





9

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Administrative Agent to facilitate its establishment of a new Security Trustee
Account having the same characteristics as such other Account and transfer all
property related to such old Account to such new Account.  The Operating Bank
also agrees to cooperate with any replacement Operating Bank as to the transfer
of any property in, or records relating to, any Security Trustee Account
maintained by it.  Except as a Secured Party in accordance with the provisions
of this Agreement and the Indenture, the Operating Bank waives any claim or lien
against any Account it may have, by operation of law or otherwise, for any
amount owed to it by any Grantor.

(ii)   The Operating Bank hereby agrees that (i) it is a “bank” (as defined in
Section 9-102(a)(8) of the UCC) and a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC) and is acting as a securities intermediary with
respect to each Security Trustee Account, (ii) each Security Trustee Account is
and will be maintained as a Securities Account of which it is the Securities
Intermediary and in respect of which the Security Trustee is the “entitlement
holder” (as defined in Section 8-102(a)(7) of the UCC) of the “security
entitlement” (as defined in Section 8-102(a)(17) of the UCC) with respect to
each “financial asset” (as defined in Section 8-102(a)(9) of the UCC) credited
to such Account and the Operating Bank shall comply with all “entitlement
orders” (as defined in Section 8-102(a)(8) of the UCC) and “instructions” (as
defined in Section 8-102(a)(12) of the UCC) issued by the Security Trustee
without further consent of the Grantors or any other Person, (iii) all
Collections and other cash required to be deposited in any such Account and
Permitted Account Investments and all other property acquired with cash credited
to any such Account will be credited to such Account, (iv) all items of property
(whether cash, investment property, Permitted Account Investments, other
investments, securities, instruments or other property credited to each Security
Trustee Account will be treated as a “financial asset” (as defined in Section
8-102(a)(9) of the UCC) under Article 8 of the UCC, (v) its “securities
intermediary’s jurisdiction” (as defined in Section 8-110(e) of the UCC) and the
“bank’s jurisdiction” (within the meaning of Section 9-304 of the UCC) with
respect to each Account is the State of New York, (vi) (a) the law of the State
of New York governs all issues specified in Article 2(1) of the Hague Convention
on the Law Applicable to Certain Rights in Respect of Securities Held with an
Intermediary and, to the extent not so provided in any account agreement
governing the Security Trustee Accounts established pursuant to this Section
3.03, such account agreement is hereby amended to so provide and (b) it will not
modify the law applicable to such issues or (so long as this Agreement is in
effect) under such account agreement, and (vii) all securities, instruments and
other property in order or registered from and credited to any Security Trustee
Account shall be payable to or to the order of, or registered in the name of,
the Operating Bank or shall be indorsed to the Operating Bank or in blank, and
in no case whatsoever shall any “financial asset” (as defined in Section
8-102(a)(9) of the UCC) credited to any Security Trustee Account be registered
in the name of any Grantor, payable to or to the order of any Grantor or
specially indorsed to any Grantor except to the extent the foregoing have been
specially endorsed by a Grantor to the Operating Bank or in blank.





10

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(iii)  The Operating Bank acknowledges that the Security Trustee has appointed
the Administrative Agent pursuant to the Administrative Agency Agreement, as its
agent for, among other things, dealings with respect to the Security Trustee
Accounts. The Operating Bank agrees that, until otherwise notified in writing by
the Security Trustee, the Operating Bank will follow the written directions and
instructions of the Administrative Agent, as the agent for the Security Trustee,
to the extent it is required to follow those of the Security Trustee except
that, with respect to withdrawals from any Series Account, the Operating Bank
agrees that it will follow the directions and instructions of the Trustee, as
the agent for the Security Trustee (the Security Trustee hereby appoints the
Trustee as its agent for such purposes and the Trustee by executing a Secured
Party Supplement hereto accepts such appointment).

(iv)  The Security Trustee agrees that it will hold its “security entitlement”
to the “financial asset” credited to each Security Trustee Account in trust (i)
to the extent of any Segregated Funds in the Lessee Funded Account or the
Security Deposit Account, for the benefit of the relevant Lessees, (ii) in the
case of the Series Account for the Series A Notes or the Series Account for the
Series B Notes, for the benefit of the Holders holding the Series A Notes or the
Series B Notes, respectively, and each Secured Credit Facility Provider the
proceeds of which funded such Account, (iii) in the case of the Asset Purchase
Account, for the Secured Parties, and (iv) in the case of any other Account, for
the benefit of the Secured Parties (but subject to the subordination provisions
hereof and of the Indenture).

(b)        Lessor Accounts. So long as any Secured Obligations remain unpaid:

(i)    Other than accounts with a nominal balance established by a Grantor in
its jurisdiction of organization or incorporation solely to comply with local
laws or regulations relating to its establishment, no Grantor shall establish
any Account except to the extent that it is entitled, pursuant to the Indenture
and in compliance with this Section 3.03(b)(i), to establish one or more Lessor
Accounts.  Except to the extent that any payment is permitted by the Indenture
to be deposited in a Lessor Account, each Grantor shall instruct each Obligor to
make such payment to the Collections Account in accordance with the Indenture
and shall instruct each other Person obligated to make any other payment to such
Grantor to the Collections Account in accordance with the Indenture.

(ii)   With respect to each Lessor Account:

(A)    Each Grantor shall maintain (or cause the Administrative Agent on such
Grantor’s behalf to maintain) each Lessor Account (as an Eligible Account) in
its name only with (x) the Operating Bank, (y) an Eligible Institution or (z)
another bank or financial institution so long as such Lessor Account meets the
definition of an Eligible Account at all times (a “Lessor Account Bank”). 
Unless not required pursuant to Section 3.01(l) of the Indenture, each Grantor
shall cause any such Lessor Account Bank to establish and maintain such Lessor
Account in the name of such Grantor on its books and records and to enter into a





11

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

letter agreement in substantially the form of Exhibit B (or such other form as
is reasonably acceptable to the Security Trustee) (the “Account Letter”) or a
Local Law Security Document, or to make such other arrangements as are
acceptable to the Security Trustee and consistent with the requirements of
Section 3.01(l) of the Indenture with respect to such Lessor Account.  Each
Grantor shall cause the Administrative Agent to direct the transfer of funds on
deposit in any Lessor Account in accordance with Section 3.01(l) of the
Indenture.

(B)    Each Grantor shall immediately instruct each Obligor to make any Lease
Payment not required, as provided in Section 3.03(b)(i),  to be made to  a
 Security Trustee Account to a Lessor Account meeting the requirements of
Section 3.03(b)(ii)(A).

(C)    Upon any termination of any Account Letter, Local Law Security Document
or other agreement with respect to the maintenance of a Lessor Account by any
Grantor or any Lessor Account Bank or other bank or financial institution
pursuant to clause (ii)(A) above, such Grantor shall immediately notify all
Obligors that were making payments to such Lessor Account to make all future
payments to another Account meeting the requirements of this Section
3.03(b)(ii).  Subject to the terms of any Lease, upon request by the Security
Trustee, each Grantor shall, and if prohibited from doing so by the terms of any
Lease, shall use commercially reasonable efforts to seek the consent of the
relevant Lessee to, terminate any or all of its Lessor Accounts, in which case
Section 3.03(b)(i) shall apply

(c)        Covenant Regarding Control.  No Grantor shall cause or permit any
Person other than the Security Trustee to have “control” (as defined in
Section 9‑104, 9‑105, 9 106, or 9‑107 of the UCC) of any Collateral consisting
of a “deposit account,” “electronic chattel paper,” “investment property,”
“supporting obligations” or “letter of credit right” (as such terms are defined
in Article 9 of the UCC); provided that the Servicer on behalf of, and under the
directions and control of, the Security Trustee shall be permitted to hold any
letter of credit provided by a Lessee or otherwise pursuant to a Lease

Section 3.04    Covenants Regarding Assigned Documents.  (a)  Upon the inclusion
of any Assigned Document in the Collateral, the relevant Grantor will deliver to
the Security Trustee a Consent and Agreement, in substantially the form of
Exhibit C and executed by each party to such Assigned Document or (where the
terms of such Assigned Document expressly provide for a consent to its
assignment for security purposes to substantially the same effect as Exhibit C)
will give due notice to each such other party to such Assigned Document of its
assignment pursuant to this Agreement.  Each Grantor also ratifies its
authorization for the Security Trustee to have filed in any jurisdiction any UCC
financing statement or amendments thereto if filed prior to the date hereof.

(b)        Upon the inclusion of any Assigned Lease in the Collateral, the
relevant Grantor will deliver to the Security Trustee (or the applicable Lease
shall contain) a notice and acknowledgement of the applicable Lessee of (and to
the extent required under the Assigned





12

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Lease, consent of the applicable Lessee to) the security interest of the
Security Trustee in such Assigned Lease which reflects that all Lease Payments
under such Assigned Lease will be paid to the appropriate Account in accordance
with the terms of the Indenture.

(c)        Upon written request of any Grantor, the Security Trustee (solely in
its capacity as such) will execute such undertakings of quiet enjoyment in favor
of the Lessee under any Assigned Lease as are (in the case of any Assigned Lease
that is an Initial Lease) provided for in the Lease Assignment Documents or as
are (in the case of any other Assigned Lease) substantially to the same effect
as such undertakings or otherwise agreed with the Lessee, in each case, to the
extent otherwise reasonably acceptable to the Security Trustee, and will
cooperate with such Grantor and such Lessee in the filing or registration of
interests in, including any International Interests in respect of, such Assigned
Lease or the related Aircraft Objects that are the subject of such Assigned
Lease so as to preserve such Lessee’s rights of quiet enjoyment under such
Assigned Lease as may be reasonably requested from time to time hereunder, in
each case at the sole expense of the Issuer,  provided that the Security Trustee
shall have no liability to any Issuer Group Member or any Secured Party in
respect of any such undertakings or to any Person lawfully claiming by, through
or under any of the foregoing Persons in respect of any such undertakings.  The
Security Trustee shall be deemed to have the authority, on its own behalf and on
behalf of the other Secured Parties, to execute and agree to the terms and
conditions (including, without limitation, representations, warranties,
covenants and undertakings that must be made or performed by the Secured
Parties) set forth in any such undertakings provided to it by a Grantor for
execution in accordance with this Section 3.04 and the Indenture.

(d)        Upon (i) the inclusion of any Assigned Document in the Collateral,
(ii) the amendment or replacement of any Assigned Document or (iii) the entering
into of any new Assigned Document, the relevant Grantor will deliver a copy
thereof to the Security Trustee and will take such other action as may be
necessary, advisable or, at the request of the Security Trustee, desirable to
perfect the lien of this Agreement as to such Assigned Document.

(e)        Each Grantor shall, at its expense but subject to the Indenture and
the other Related Documents:

(i)    perform and observe (or cause to be performed or observed) all the terms
and provisions of the Assigned Documents to be performed or observed by it,
enforce (or cause to be enforced) the Assigned Documents in accordance with
their terms and take all such action to such end as may be from time to time
requested by the Security Trustee; and

(ii)   furnish (or cause to be furnished) to the Security Trustee promptly upon
receipt copies of all notices, requests and other documents received by such
Grantor under or pursuant to the Assigned Documents, and from time to time,
furnish (or cause to be furnished) to the Security Trustee such information and
reports regarding the Collateral as the Security Trustee may reasonably request
and, upon request of the Security Trustee make (or cause to be made) to each
other party to any Assigned Document such demands and requests for information
and reports or for action as such Grantor is entitled to make thereunder.





13

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(f)        Each Grantor will, at its expense and upon the request of the
Security Trustee on behalf of any Secured Party that is a Service Provider,
pursue for the benefit of such Secured Party and each other Secured Party that
is a Service Provider any claim that such Secured Party (or the Security Trustee
on their behalf) has or may have under any Assigned Document for indemnity or
otherwise.

Section 3.05    Covenants Regarding Intangible Collateral.  (a) All Intangible
Collateral shall be delivered by the Issuer or the applicable Grantor to the
Security Trustee, as follows:

(i)    in the case of each Certificated Security, Instrument or other item of
Intangible Collateral for which a security interest is granted and/or perfected
by delivery to or possession by the Security Trustee, by (A) causing the
delivery of such Certificated Security, Instrument or other item of Intangible
Collateral to the Security Trustee in the State of New York at the Designated
Address registered in the name of the Security Trustee or duly endorsed by an
appropriate person to the Security Trustee or in blank and, in each case, held
by the Security Trustee in the State of New York, or (B) if such Certificated
Security, Instrument or other item of Intangible Collateral is registered in the
name of any securities intermediary of any Securities Intermediary on the books
of the issuer thereof or on the books of any securities intermediary of a
Securities Intermediary, by causing such Securities Intermediary to continuously
credit by book entry such Certificated Security, Instrument or other item of
Intangible Collateral to a Securities Account maintained by such Securities
Intermediary for the benefit of the Security Trustee (on behalf of the Secured
Parties) and confirming to the Security Trustee that it has been so credited;

(ii)   in the case of each Uncertificated Security not perfected by delivery
thereof to the Security Trustee, by (A) causing such Uncertificated Security to
be continuously registered on the books of the issuer thereof in the name of the
Security Trustee and causing such issuer to agree that it will comply with the
instructions originated by the Security Trustee without further consent of any
other Person or (B) if such Uncertificated Security is registered in the name of
a Securities Intermediary on the books of the issuer thereof or on the books of
any securities intermediary of a Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such Uncertificated
Security to a Securities Account maintained by such Securities Intermediary for
the benefit of the Security Trustee (on behalf of the Secured Parties) and
confirming to the Security Trustee that it has been so credited and causing each
such securities intermediary to agree that it will comply with the instructions
originated by the Security Trustee without further consent of any other Person;

(iii)  in the case of each Government Security registered in the name of any
Securities Intermediary on the books of the Federal Reserve Bank of New York or
on the books of any securities intermediary of such Securities Intermediary or
any “securities entitlement” (as defined in Section 8-102(a)(17) of the UCC), by
causing such Securities Intermediary to continuously credit by book entry such
security to the Securities Account maintained by such Securities Intermediary
for the benefit of the Security Trustee (on behalf of the Secured Parties),
confirming to the Security Trustee that it has been so





14

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

credited and confirming that it will comply with the “entitlement orders” (as
defined in Section 8‑102(a)(8) of the UCC) originated by the Security Trustee
without further consent of any other Person; and

(iv)  in the case of any Instrument, Beneficial Interest Collateral or
Membership Interest Collateral by (A) to the extent that the grant of the
security interest to the Security Trustee in any Instrument, Beneficial Interest
Collateral or Membership Interest Collateral or the transfer of any Instrument,
Beneficial Interest Collateral or Membership Interest Collateral upon exercise
of remedies by the Security Trustee is subject to any restrictions on transfer
or any consent requirements, by obtaining all necessary consents and approvals
thereof and (B)(1) if any Instrument, Beneficial Interest Collateral or
Membership Interest Collateral constitutes a securities entitlement (as defined
above), Certificated Security, Instrument or Uncertificated Security, complying
with clauses (i) or (ii) above, as applicable or (2) if Beneficial Interest
Collateral or Membership Interest Collateral constitutes a general intangible,
by causing an appropriate financing statement covering each such Beneficial
Interest Collateral or Membership Interest Collateral to be filed in the
appropriate office necessary to perfect the security interest of the Security
Trustee therein.

(b)        Each Grantor consents to the grant by each other Grantor of a lien in
all Intangible Collateral to the Security Trustee and without limiting the
generality of the foregoing consents to the transfer of any Stock Collateral,
Beneficial Interest Collateral or Membership Interest Collateral to the Security
Trustee or its designee following an Event of Default and to the substitution of
the Security Trustee or its designee as a partner in any partnership or as a
member in any limited liability company with all the rights and powers related
thereto.

(c)        Each of the Issuer and the Security Trustee hereby represents and
warrants, with respect to the Intangible Collateral, that it has not entered
into, and hereby agrees that it will not enter into, any agreement (i) with any
Person specifying any jurisdiction other than the State of New York or
California as the jurisdiction of each Securities Intermediary in connection
with each Securities Account for purposes of 31 C.F.R. Section 357.11(b),
Section 8-110(e) of the UCC or any similar state or Federal or Applicable Law,
or (ii) with any other person relating to any Securities Account or the
financial assets credited thereto pursuant to which it has agreed that any
Securities Intermediary may comply with entitlement orders made by such
Person.  The Security Trustee represents that, to the extent requested by the
Administrative Agent, the Issuer or the applicable Grantor, it will, by express
agreement with each Securities Intermediary, provide for each item of property
constituting Intangible Collateral held in and/or credited to the applicable
Securities Account, including cash, to be treated as a “financial asset” within
the meaning of Section 8-102(a)(9) of the UCC for the purposes of Article 8 of
the UCC.

(d)        In addition to the foregoing, each applicable Grantor organized or
incorporated under the laws of any jurisdiction located outside of the United
States shall take all steps required under the laws of such jurisdiction in
order to ensure the validity, perfection, priority and enforceability of the
security interests and charge granted hereunder, including entering into





15

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

one or more Local Law Security Documents, if any, but, notwithstanding anything
to the contrary herein, no such actions shall be required to be taken in respect
of a De Minimis Account.

(e)        Without limiting the foregoing, the Issuer shall cause each
Securities Intermediary to take such different or additional action as may be
required based upon any Opinion of Counsel received pursuant to Section 3.11 in
order to maintain the perfection and priority of the security interest of the
Security Trustee in the Intangible Collateral in the event of any change in
Applicable Law or regulation, including Articles 8 and 9 of the UCC and
regulations of the U.S. Department of the Treasury governing transfers of
interests in Government Securities.  The Security Trustee agrees, upon written
request of the Issuer, the applicable Grantor or the Administrative Agent, to
provide any authorization required to effect such actions.

(f)        Each Grantor agrees that it will not acquire an ownership, equity or
any similar interest in any Person that would not be described in the
definitions of “Beneficial Interest Collateral,” “Membership Interest
Collateral” or “Stock Collateral.”

Section 3.06    Further Assurances.  (a)  Provided that with respect to the
Assets and the Assigned Leases no Grantor shall be required to take any
additional actions not required by the Perfection Standards, and other than with
respect to any De Minimis Account, each Grantor agrees that from time to time,
each Grantor agrees that from time to time, at the expense of such Grantor and
the Issuer, such Grantor shall promptly execute and deliver all further
instruments and documents, and take all further action (including under the laws
of any foreign jurisdiction), that may be necessary, advisable or desirable, or
that the Security Trustee may reasonably request, in order to better assure,
grant or perfect, protect the priority of and protect any pledge, assignment or
security interest granted or purported to be granted hereby or any other Related
Document or to enable the Security Trustee to exercise and enforce its rights,
powers and remedies hereunder or under any other Related Document with respect
to any Collateral.  Without limiting the generality of the foregoing, each
Grantor shall:

(i)    if any Collateral shall be evidenced by a promissory note or other
instrument or tangible chattel paper (as defined in Section 9-102(a)(78) of the
UCC), deliver and pledge to the Security Trustee hereunder such note or
instrument or tangible chattel paper duly indorsed and accompanied by duly
executed instruments of transfer or assignment;

(ii)   execute and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Security Trustee may reasonably request, in order better to
assure, grant, perfect, protect the priority of and/or preserve the pledge,
assignment and security interest granted or purported to be granted hereby; and

(iii)  execute, file, record, or register such additional instruments, documents
and supplements to this Agreement, including any further assignments, security
agreements pledges, grants and transfers, as may be required by or desirable
under the laws of any foreign jurisdiction, or as the Security Trustee may
reasonably





16

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

request, to create, attach, perfect, validate, render enforceable, protect or
establish the priority of the security interest and lien of this Agreement.

(b)        Each Grantor hereby irrevocably authorizes (without imposing any
obligation on)  the Security Trustee to file one or more financing or
continuation statements, and amendments thereto, from time to time relating to
all or any part of the Collateral without the signature of such Grantor where
permitted by law, and such other instruments or notices, as may be necessary or
desirable, including as identified to the Security Trustee pursuant to the
Opinion of Counsel described in Section 3.11 hereof in order to better assure,
grant, perfect, perfect the priority of and preserve the pledge, assignment and
security interest granted hereby, in each case as provided in the Perfection
Standards.  Such financing or continuation statements, or amendments thereto,
may describe the collateral as “all assets” or words of similar import. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.  Each Grantor also ratifies its authorization
for the Security Trustee to have filed in any jurisdiction any UCC financing
statement or amendments thereto if filed prior to the date hereof or any
applicable Delivery Date.

(c)        Each Grantor shall furnish or cause to be furnished to the Security
Trustee from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Security Trustee may reasonably request, all in reasonable
detail; provided that, to the extent that (in the case of any Assigned Lease)
such statements, schedules or reports (or the data needed to prepare them) can
be obtained only from the Servicer, no Grantor shall be required to obtain any
such statements, schedules, reports or data beyond those to which it is entitled
under the Servicing Agreement.

(d)        In addition to the foregoing, other than in respect of any De Minimis
Account, the Issuer and each applicable Grantor shall take all steps required
under the laws of the jurisdiction in which it is formed, organized or
incorporated in order to ensure the validity, perfection, priority and
enforceability of the security interests and charge granted hereunder or under
any other Security Document, as applicable, including, without limitation,
entering into one or more Local Law Security Documents

(e)        Each Grantor (including each Asset Trustee) shall, during the term of
this Agreement, establish and maintain a valid and existing account as a
Transacting User Entity with the International Registry and appoint an
Administrator and/or a Professional User Entity to make registrations in regard
to the Collateral as required by this Agreement in accordance with the
Perfection Standards.

Section 3.07    Place of Perfection; Records.  Each Grantor shall keep its
jurisdiction of organization or incorporation, as the case may be, chief place
of business and chief executive office (if any) and the office where it keeps
its records concerning the Collateral at the location therefor specified in
Schedule III or, upon 30 days’ prior written notice to the Security Trustee, at
such other locations in a jurisdiction where all actions required to maintain
the Security Trustee’s first priority perfected security interest in, to and
under the Collateral shall have been taken in accordance with the Perfection
Standards.  Each Grantor shall hold and preserve such records





17

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

and shall permit representatives of the Security Trustee at any time during
normal business hours to inspect and make abstracts from such records, all at
the sole cost and expense of such Grantor.

Section 3.08    Transfers and Other Encumbrances; Additional Shares or
Interests.  (a) No Grantor shall (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral or (ii) create or suffer to exist any Encumbrance upon or with
respect to any of the Collateral other than the pledge, assignment and security
interest created by this Agreement and as otherwise provided herein or any other
Related Document.

(b)        Except as otherwise provided pursuant to Section 5.02(i) of the
Indenture, the Issuer Subsidiaries shall not, and the Issuer shall not permit
the Issuer Subsidiaries to, issue, deliver or sell any shares, interests,
participations, options, warrants or other equivalents.  Any beneficial interest
or capital stock or other securities or interests issued in respect of or in
substitution for the Pledged Stock, Pledged Membership Interest or Pledged
Beneficial Interest shall be issued or delivered (with any necessary
endorsement) to the Security Trustee.

Section 3.09    Security Trustee May Perform.  If any Grantor fails to perform
or comply with any agreement contained in this Agreement or any other Related
Document, the Security Trustee may (but shall not be obligated to) itself
perform, or cause performance of, such agreement, and the expenses of the
Security Trustee incurred in connection with doing so shall be deemed an
Expense, to be paid out of Available Collections on the next succeeding Payment
Date in accordance with Section 3.09 of the Indenture.

Section 3.10    Covenant to Pay and Perform.  Each Grantor covenants with the
Security Trustee (for the benefit of the Security Trustee and the Secured
Parties) that (a) it will pay any monies or discharge any liabilities whatsoever
that are now, or at any time hereafter may be, due, owing or payable by such
Grantor in any currency, actually or contingently, solely and/or jointly, and/or
severally with another or others, as principal or surety on any account
whatsoever pursuant to the Notes, the Indenture, the Service Provider Documents,
the Hedge Agreements and the other Related Documents in accordance with their
terms and (b) it will perform and comply with all covenants in the Indenture
that by their terms obligate the Issuer to cause such Grantor to take or not to
take specified actions, including without limitation all covenants relating to
the ownership, leasing, disposition, acquisition and maintenance of the Assets.

Section 3.11    Annual Opinion.  Upon each anniversary of the Initial Closing
Date, the Issuer shall cause to be delivered to the Security Trustee an Opinion
of Counsel to the effect that (i) during the preceding year there has not
occurred any change in New York or Delaware that would require the taking of any
action in order to maintain the perfection or priority of the lien of this
Agreement on the Collateral (it being agreed that each such opinion shall not be
required to address the actual priority of such lien and that the Grantors shall
not be obligated to take any action described in such opinion that is
inconsistent with the Perfection Standards)  or, if there has been such a
change, setting forth the actions so to be taken and (ii) no additional UCC
financing statement, continuation statement or amendment thereof, consistent
with the Perfection Standards, will be necessary during the next twelve months
to maintain the perfected security interest of the Security Trustee or identify
any such required UCC financing statement,





18

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

continuation statement or amendment.  The Issuer agrees to take all such actions
as may be indicated in any such opinion, subject to the Perfection Standards,
except that, as provided in Section 3.03, the Security Trustee shall take any
such actions as may be required with respect to any Securities Intermediary.

Section 3.12    Perfection Standards.  The parties hereto agree that for all
purposes of this Agreement, the perfection of the security interest of the
Security Trustee in the Assets and the Assigned Leases shall be accomplished in
accordance with the following terms (the “Perfection Standards”):

(a)        Each Grantor shall register or cause to be registered or consent to
the registration with the International Registry of, and shall take such further
actions as may be necessary or desirable, or that the Security Trustee may
reasonably request, to effect the registration with the International Registry
of:

(i)    if agreed with the seller of an Asset to be acquired by such Grantor
pursuant to an Acquisition Agreement, the Prospective International Interest, if
any, created by this Agreement with respect to such Asset;

(ii)   if a Prospective International Interest with respect to any Asset owned
by such Grantor has not been registered, the International Interest, if any,
created by this Agreement with respect to such Asset;

(iii)  the International Interest provided for in any Cape Town Lease to which
such Grantor is a lessor or lessee;

(iv)  the assignment to the Security Trustee of each International Interest
described in clause (iii); and

(v)   the Contract of Sale with respect to any Asset by which title to such
Asset is conveyed by or to such Grantor;

provided that no Grantor shall be required to register any interest (or
assignment thereof) with the International Registry with respect to any Aircraft
Engine relating to an aircraft that is registered in a jurisdiction which is a
“title grabbing” or “title accession” jurisdiction if the applicable Lease in
respect of such aircraft or Engine prohibits such registration; provided further
that, if the relevant transaction relating to any Prospective International
Interest is not consummated, such Grantor will take such actions as may be
necessary or desirable to discharge such Prospective International Interest;
provided further that, if the relevant Grantor is advised by legal counsel in
the jurisdiction of registration of an Asset that is an Airframe (other than the
United States) that a registration described in any of clauses (i) through (iv)
above with the International Registry cannot properly be made so long as the
applicable aircraft is registered in such jurisdiction unless a security
agreement governed by the laws of such jurisdiction is entered into, then such
registration with the International Registry shall not be required for so long
as such aircraft is registered in such jurisdiction (collectively, the “Required
Cape Town Registrations”), provided further that (1) on or prior to the Delivery
Date for an Asset, the





19

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

relevant Grantor shall cause its Administrator (acting directly or through a
Transacting User Entity or a Professional User Entity to whom it has given an
authorization) to commence effecting the applicable registrations with the
International Registry described in clauses (ii) through (v) above and (2) in
connection with any registrations with the International Registry described in
clause (iii) and (iv) above, the Security Trustee shall be registered as the
holder of the right to discharge such registrations (except to the extent that,
after use of commercially reasonable efforts by the lessor or its
representatives, the Lessee under any Assigned Lease will not consent to the
right to discharge the registrations with the International Registry described
in clauses (iii) and (iv) above to be held by any Person other than the
applicable lessor).  To the extent that (A) the Security Trustee’s consent is
required for any such registration, or (B) the Security Trustee is required to
initiate any such registration, the Security Trustee shall cause such consent or
such initiation of such registration to be effected at the request of the
Grantor, and no Grantor shall be in breach of this section should the Security
Trustee fail to do so in a proper fashion.

(b)        With respect to each Asset that is an Engine, each Grantor that owns
or hereafter acquires such Engine shall: (i) in the case of an Engine that is
not subject to an Assigned U.S. Lease, register and record with the FAA an Asset
Mortgage with respect to such Engine, and (ii) in the case of an Engine that is
subject to an Assigned U.S. Lease, for so long as such Engine is subject to such
Assigned U.S. Lease, register and record with the FAA, (A) an Asset Mortgage and
Lease Security Assignment with respect to such Engine and such Assigned U.S.
Lease or (B) if an Asset Mortgage is then registered with the FAA with respect
to such Engine, a Lease Security Assignment with respect to such Assigned U.S.
Lease.  The foregoing shall not be required with respect to an Engine that is
(and for so long as it remains) associated with an Airframe that is registered
in a country other than the United States of America.

(c)        With respect to each Asset that is an Airframe, if any, that is
registered in the United States of America, each Grantor that owns or hereafter
acquires such Airframe shall, for so long as such Airframe is so registered, (i)
in the case of an Asset that is not subject to an Assigned Lease, register and
record with the FAA an Asset Mortgage with respect to such Airframe and (ii) in
the case of an Airframe that is subject to an Assigned Lease, register and
record with the FAA, (A) an Asset Mortgage and Lease Security Assignment with
respect to such Airframe and such Assigned Lease or (B) if an Asset Mortgage is
then registered with the FAA with respect to such Airframe, a Lease Security
Assignment with respect to such Assigned Lease.

(d)        Each Grantor shall be relieved of taking the actions specified in
Section 3.12(b) or (c) if and to the extent that the Security Trustee receives
an opinion of counsel based on then prevailing case law and without material
qualifications to the effect that such actions are not necessary under 49 U.S.C.
§44108 to establish the validity of any such Asset Mortgage, Asset Mortgage and
Lease Security Assignment or Lease Security Assignment against a Person that
does not have actual notice of the same, or that registration at the
International Registry of the International Interest created by any such Asset
Mortgage or Asset Mortgage and Lease Security Assignment or the assignment of
the International Interest provided for in a Lease by any such Lease Security
Assignment or Asset Mortgage and Lease Security Assignment constitutes such





20

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

actual notice for purposes of such statute; provided that the Security Trustee
shall not be required to determine the sufficiency of any such opinion of
counsel.

(e)        Each Grantor, if any, incorporated in Ireland or that is a “relevant
external company” within the meaning of the Companies Act 2014 of Ireland shall
make any filings that may be required in accordance with Parts 7 and 21 of the
Companies Act 2014 of Ireland and any filings that may be required in accordance
with Section 82 of the Companies Act 2014 of Ireland, in each case within any
applicable statutory time limits. Each Grantor and the Security Trustee hereby
authorizes any solicitor or partner of any external counsel in Ireland approved
by the Servicer to execute and present for filings to the Irish Companies
Registration Office on its behalf any forms in respect of the Security
Documents.

(f)        On or prior to the relevant Delivery Date for an Asset, the Security
Trustee shall have received (i) a legal opinion of McAfee & Taft, special FAA
counsel to the Issuer, or other nationally recognized FAA counsel, substantially
in the form of Exhibit E and (ii) copies of the legal opinions delivered
pursuant to Schedule 9 of the Asset Purchase Agreement and addressed to the
Security Trustee (or, in each case, the Grantor shall have received reasonable
assurances from the applicable legal counsel that such opinion shall be
delivered promptly after the applicable registrations, recordations and filings
referenced therein have been completed); provided that the Security Trustee
shall not be required to determine the sufficiency of any such opinion of
counsel.

(g)        Each Grantor shall cause UCC financing statements (and continuation
statements, as applicable) covering all of the Collateral to be filed in the
applicable jurisdiction.

(h)        No Grantor shall have any obligation to take any other action to
perfect the security interest of the Security Trustee in the Assets or the
Assigned Leases that is not described in this Section 3.12 or in Sections 3.02,
 3.04 or 3.06, including, without limitation, any of the following actions with
respect to the security interests and/or International Interests granted or
created hereby, by any Lease Assignment Documents or by any of the Leases:  (i)
file or cause to be filed this Agreement, any supplement hereto, any mortgage,
security agreement or similar document with the FAA not described in this
Section 3.12(b) or (c), or (ii) other than completion of the Required Cape Town
Registrations, to make any other filings or registrations with the International
Registry.

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

Section 4.01    Representations and Warranties of the Issuer.  The Issuer hereby
represents and warrants (x) with respect to itself and each Grantor that is a
party to this Agreement on the Initial Closing Date, as of the Initial Closing
Date, (y) with respect to each Grantor that becomes a party to this Agreement
thereafter, as of the date such Grantor becomes a party to this Agreement, and
(z) with respect to the Collateral identified in Section 2.01, as of the date
such Collateral becomes part of the Collateral, as follows:





21

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(a)        Each Grantor is the legal and beneficial owner of the Collateral
pledged by it hereunder free and clear of any and all Encumbrances (other than
Permitted Encumbrances).  No effective financing statement, aircraft mortgage,
engine mortgage, security agreement, title reservation agreement or other
instrument similar in effect (which, for the avoidance of doubt, shall not
include any Contract of Sale in favor of any Grantor) covering all or any part
of the Collateral or any International Interest in respect thereof is on file in
any recording office including the International Registry, except such as may
have been filed in favor of the Security Trustee relating to the Collateral.

(b)        This Agreement creates a valid and, upon the taking of the actions
required hereby and by the Local Law Security Documents, perfected security
interest in the Collateral (other than (a) the Assets and Assigned Leases to the
extent the registrations and filings provided in Section 3.12 are insufficient
for such purpose, (b) with respect to insurance policies to the extent that
Article 9 of the UCC does not apply to such Collateral and (c) letters of
credit, except to the extent any such letter of credit constitutes supporting
obligations of any Assigned Lease) as security for the Secured Obligations
subject in priority to no other Encumbrances (other than Permitted
Encumbrances), and all filings and other actions necessary or desirable to
perfect and protect such security interest have been (or in the case of future
Collateral will be) duly taken (but only to the extent provided in Section 3.12
with respect to Assets and Assigned Leases).  Other than the security interest
granted to the Security Trustee pursuant to this Agreement or any security
interest previously granted that shall be terminated, released and/or discharged
as of the date hereof, no Grantor has pledged, assigned, sold or granted a
security interest in any of the Collateral or authorized, and is not aware of,
the filing of, any financing statements or other instruments similar in effect
or the registration of any International Interest or Prospective International
Interest against any Grantor, any Asset or the Collateral other than any
financing statement or registration of an International Interest or Prospective
International Interest relating to the security interest granted to the Security
Trustee hereunder or otherwise in respect of Required Cape Town Registrations or
that has been terminated (or that relate to any security interest previously
granted that has been terminated and such filing is in the course of being
terminated), in each case as of the date this representation and warranty is
given as to such Grantor, Asset and Collateral.  There are no judgment or tax
lien filings against any Grantor.

(c)        The name of each Grantor as it appears on the signature pages hereto
or on the applicable Grantor Supplement is its name as it appears on the public
record of its jurisdiction of organization or incorporation or, in the case of a
trust, is the name specified for the trust in its organizational documents and
indicates that it is a trust.

(d)        No consent of any Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party (including, for the avoidance of doubt, the
International Registry) is required either (i) for the grant by such Grantor of
the assignment and security interest granted hereby, (ii) for the execution,
delivery or performance of this Agreement or any other Related Document by such
Grantor, or (iii) for the perfection, priority or maintenance of the pledge,
assignment and security interest created hereby (but only to the extent provided
in Section 3.12 with respect to Assets and





22

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Assigned Leases), except for (A) the filing of financing and continuation
statements under the UCC, (B) the Required Cape Town Registrations, (C) such
filings with the FAA and any other Applicable Aviation Authority, (D) such other
filings or consents as are required under other relevant local law and (E)
consents to, or authorizations or approvals of, filings, in each case that have
been or will be given, obtained or made, as the case may be.

(e)        The jurisdiction of organization of each Grantor is set forth on
Schedule III, as supplemented by any Grantor Supplement executed and delivered
by a Grantor, and, if applicable to determine the location of the Grantor for
purposes of the UCC, the office where each Grantor keeps records of or relating
to the Collateral is located at the address specified opposite the name of such
Grantor on Schedule III, as supplemented by any Grantor Supplement executed and
delivered by a Grantor.

(f)        The Pledged Stock constitutes the percentage of the issued and
outstanding Stock of the issuers thereof indicated on Schedule I, as
supplemented by any Grantor Supplement or Collateral Supplement executed and
delivered by any Grantor.  The Pledged Beneficial Interests constitute the
percentage of the Beneficial Interests of the issuers thereof indicated on
Schedule I, as supplemented by any Grantor Supplement or Collateral Supplement
executed and delivered by any Grantor.

(g)        If such Grantor is the lessor under a Cape Town Lease, upon the
registration of such Cape Town Lease as an International Interest, it shall have
the right to assign the International Interest provided for in such Cape Town
Lease and all associated rights in respect of such Cape Town Lease that form
part of the Collateral.

(h)        The Pledged Stock and the Pledged Beneficial Interests (and, as
applicable, the interests constituting the Membership Interest Collateral (if
any)) (i) have been duly authorized and validly issued and are fully paid up and
nonassessable (or, in the case of the Pledged Beneficial Interests (or, as
applicable, Membership Interest Collateral), not subject to any capital call or
other additional capital requirement) and not subject to any preemptive rights,
warrants, options or similar rights or restrictions in favor of third parties or
any contractual or other restrictions upon transfer other than in favor of
Lessees or otherwise as permitted or required under the Indenture and (ii)
constitute all of the outstanding shares of capital stock, all of the beneficial
interests and, as applicable, all of the membership interests in all of the
direct and indirect Issuer Subsidiaries as of the date hereof.  The Pledged Debt
has been duly authorized, authenticated or issued and delivered, is the legal,
valid and binding obligation of each obligor thereunder and is not in default.

(i)         The Pledged Stock and the Pledged Beneficial Interests constitute
“certificated securities” within the meaning of Section 8-102(a)(4) of the UCC,
other than (i) the Membership Interest Collateral that does not expressly
provide that such Membership Interest Collateral shall be governed by Article 8
of the UCC as in effect in the jurisdiction of the issuer of such Membership
Interest Collateral, (ii) any Pledged Stock or Pledged Beneficial Interests
which constitute “uncertificated securities” within the meaning of Section
8-102(a)(18) of the UCC or (iii) any Pledged Beneficial Interests which do not
constitute “securities” within the meaning of Section 8-102(a)(15) of the
UCC.  The Pledged Stock and the Pledged Beneficial





23

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Interests that constitute certificated securities have been delivered to the
Security Trustee and either (A) are in bearer form, (B) have been indorsed, by
an effective indorsement, to the Security Trustee or in blank or (C) have been
registered in the name of the Security Trustee.  The Security Trustee is the
registered holder of the Pledged Stock and the Pledged Beneficial Interests
constituting uncertificated securities which are registered. None of the Pledged
Stock or the Pledged Beneficial Interests that constitute or evidence the
Collateral have any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Security Trustee.

(j)         A true and complete copy of each Assigned Agreement in effect on the
Initial Closing Date or on the date of any Grantor Supplement or Collateral
Supplement, as applicable, has been delivered to the Security Trustee.  Each
Assigned Agreement as of the Initial Closing Date or as of the date of any
Grantor Supplement or Collateral Supplement, as applicable, has been duly
authorized, executed and delivered by the relevant Grantor, will be in full
force and effect and will be binding upon and enforceable against all parties
thereto in accordance with its terms.

(k)        A true and complete certified copy of each Lease to which any Issuer
Group Member is a party will be delivered to the Security Trustee within 10
Business Days of the Purchase Date of the related Asset (or the Issuer
Subsidiary owning such Asset) in the case of any Initial Lease or, in the case
of any other Lease, within 10 Business Days of entry into such Lease.  Each such
Lease is in full force and effect and is binding and enforceable against each
Issuer Group Member which is a party thereto in accordance with its terms.

(l)         A true and complete certified copy of each Part-Out Agreement to
which any Issuer Group Member is a party will be delivered to the Security
Trustee within 10 Business Days of the relevant Delivery Date of the related
Asset (or the Issuer Subsidiary owning such Asset) in the case of any Part-Out
Agreement existing on the date hereof or, in the case of any other Part-Out
Agreement, within 10 Business Days of entry into such Part-Out Agreement.  Each
such Part-Out Agreement is in full force and effect and is binding and
enforceable against each Issuer Group Member which is a party thereto in
accordance with its terms.

(m)       Each Account that exists on the Initial Closing Date or that is
established and maintained thereafter in accordance with Sections 3.01 of the
Indenture constitutes a “deposit account” within the meaning of Section
9-102(a)(29) of the UCC and, to the extent that the Trustee invests the Balance
therein in Permitted Investments, a “securities account” within the meaning of
Section 8-501 of the UCC.

(n)        Each of the Hedge Agreements and the Asset Interests constitute
“general intangibles” within the meaning of Section 9-102(a)(42) of the UCC.

Section 4.02    Representations and Warranties of the Grantors.  Each Grantor
(other than the Issuer) represents and warrants as of the Initial Closing Date,
if it is a party to this Agreement on such date, or as of the date such Grantor
becomes a party to this Agreement by the execution and delivery of a Grantor
Supplement and, with respect to all Collateral, as of the date such Collateral
becomes a part of the Collateral, as follows:





24

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(a)        Such Grantor is the legal and beneficial owner of the Collateral
pledged by it hereunder free and clear of any and all Encumbrances (other than
Permitted Encumbrances).

(b)        This Agreement creates a valid and, upon the taking of the actions
required hereby, perfected security interest in the Collateral (other than (a)
the Assets and Assigned Leases to the extent the registrations and filings
provided in Section 3.12 are insufficient for such purpose, (b) with respect to
insurance policies to the extent that Article 9 of the UCC does not apply to
such Collateral and (c) letters of credit, except to the extent any such letter
of credit constitutes supporting obligations of any Assigned Lease) as security
for the Secured Obligations, subject in priority to no other Encumbrances (other
than Permitted Encumbrances), and all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken
(but only to the extent provided in Section 3.12 with respect to Assets and
Assigned Leases).  Other than the security interest granted to the Security
Trustee pursuant to this Agreement or any security interest previously granted
that shall be terminated, released and/or discharged as of the date this
representation and warranty is given, such Grantor has not pledged, assigned,
sold or granted a security interest in any of the Collateral or authorized, and
is not aware of, the filing of any financing statements or other instruments
similar in effect or the registration of any International Interest or
Prospective International Interest against such Grantor, any Asset or the
Collateral other than any financing statement or registration of an
International Interest or Prospective International Interest relating to the
security interest granted to the Security Trustee hereunder or otherwise in
respect of Required Cape Town Registrations or that has been terminated (or that
relate to any security interest previously granted that has been terminated and
such filing is in the course of being terminated), in each case as of the date
this representation and warranty is given as to such Grantor, Asset and
Collateral.  There are no judgment or tax lien filings against any Grantor.

(c)        The name of such Grantor as it appears on the signature pages hereto
or on the applicable Grantor Supplement is its name as it appears on the public
record of its jurisdiction of organization or incorporation or, in the case of a
trust, provides the name specified for the trust in its organizational documents
and indicates that it is a trust.

(d)        No consent of any other Person and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party is required either (i) for the grant by
such Grantor of the assignment and security interest granted hereby, (ii) for
the execution, delivery or performance of this Agreement or any other Related
Document by such Grantor or (iii) for the perfection or maintenance of the
pledge, assignment and security interest created hereby (but only to the extent
provided in Section 3.12 with respect to Assets and Assigned Leases), except for
(A) the filing of financing and continuation statements under the UCC, (B) the
Required Cape Town Registrations, (C) such filings with the FAA and any other
Applicable Aviation Authority, (D) as otherwise described in a Grantor
Supplement or Collateral Supplement, (E) such other filings as are required
under other relevant local law and (F) consents to, or authorizations or
approvals of, filings, in each case that have been or will be given, obtained or
made, as the case may be.

(e)        The jurisdiction of organization or incorporation of such Grantor is
set forth on Schedule III, as supplemented by any Grantor Supplement, and, if
applicable to





25

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

determine such Grantor's location for purposes of the UCC, the office where such
Grantor keeps records of or relating to the Collateral is located at the address
specified opposite the name of such Grantor on Schedule III, as supplemented by
any Grantor Supplement.

(f)        The Pledged Stock issued or held by such Grantor (if any) constitutes
the percentage of the issued and outstanding Stock of such Grantor indicated on
Schedule I, as supplemented by any Grantor Supplement or Collateral Supplement
executed and delivered by any Grantor.  The Pledged Beneficial Interests issued
or held by such Grantor (if any) constitute the percentage of the Beneficial
Interests of the issuers thereof indicated on Schedule I, as supplemented by any
Grantor Supplement or Collateral Supplement executed and delivered by any
Grantor.

(g)        If such Grantor is a trust or company (including an Asset Trustee)
that holds legal title to an Asset, it is situated in a Contracting State (or
another jurisdiction if necessary or desirable for tax, registration or other
lease or ownership structuring reasons) and has the power to dispose of each
Asset that it owns and the right to assign the International Interest provided
for in each Cape Town Lease under which it is the lessor and all associated
rights in respect of such Cape Town Lease that form part of the Collateral.  If
such Grantor is the lessor under a Cape Town Lease, upon the registration of
such Cape Town Lease as an International Interest, it shall have the right to
assign the International Interest provided for in such Cape Town Lease and all
associated rights in respect of such Cape Town Lease that form part of the
Collateral.

(h)        The Pledged Stock and the Pledged Beneficial Interests (and, as
applicable, the interests constituting the Membership Interest Collateral (if
any)) that are issued or held by such Grantor (i) have been duly authorized and
validly issued and are fully paid up and nonassessable (or, in the case of the
Pledged Beneficial Interests (or, as applicable, Membership Interest
Collateral), not subject to any capital call or other additional capital
requirement) and not subject to any preemptive rights, warrants, options or
similar rights or restrictions in favor of third parties or any contractual or
other restrictions upon transfer other than in favor of Lessees or otherwise as
permitted or required under the Indenture and (ii) constitute all of the
outstanding shares of capital stock, all of the beneficial interests and, as
applicable, all of the membership interests in all of the direct and indirect
Issuer Subsidiaries as of the date hereof.  The Pledged Debt that is issued or
held by such Grantor has been duly authorized, authenticated or issued and
delivered, is the legal, valid and binding obligation of each obligor thereunder
and is not in default.

(i)         A true and complete copy of each Assigned Agreement and each
Assigned Part-Out Agreement in effect to which such Grantor is a party on the
Initial Closing Date or on the date of any Grantor Supplement or Collateral
Supplement to which such Grantor is a party, as applicable, has been delivered
to the Security Trustee.  Each such Assigned Agreement and each such Assigned
Part-Out Agreement, as of the Initial Closing Date or as of the date of such
Grantor Supplement or Collateral Supplement, as applicable, has been duly
authorized, executed and delivered, is in full force and effect and is binding
upon and enforceable against all parties thereto in accordance with its terms.





26

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(j)         Each Account that exists on the Initial Closing Date or that is
established and maintained thereafter for the benefit of such Grantor in
accordance with Section 3.01 of the Indenture constitutes a “deposit account”
within the meaning of Section 9-102(a)(29) of the UCC and, to the extent that
the Trustee invests the Balance therein in Permitted Investments, a “securities
account” within the meaning of Section 8-501 of the UCC.

(k)        Each of the Hedge Agreements and Asset Interests constitute “general
intangibles” within the meaning of Section 9-102(a)(42) of the UCC.

(l)         The Pledged Stock and the Pledged Beneficial Interests issued or
held by such Grantor (if any) constitute "certificated securities" within the
meaning of Section 8-102(a)(4) of the UCC, other than (i) the Membership
Interest Collateral that does not expressly provide that such Membership
Interest Collateral shall be governed by Article 8 of the UCC as in effect in
the jurisdiction of the issuer of such Membership Interest Collateral, (ii) any
Pledged Stock or Pledged Beneficial Interests which constitute "uncertificated
securities" within the meaning of Section 8-102(a)(18) of the UCC or (iii) any
Pledged Beneficial Interests which do not constitute “securities” within the
meaning of Section 8-102(a)(15) of the UCC.  The Pledged Stock and the Pledged
Beneficial Interests issued or held by such Grantor (if any) that constitute
certificated securities have been delivered to the Security Trustee and either
(A) are in bearer form, (B) have been indorsed, by an effective indorsement, to
the Security Trustee or in blank or (C) have been registered in the name of the
Security Trustee.  The Security Trustee is the registered holder of the Pledged
Stock and the Pledged Beneficial Interests issued or held by such Grantor (if
any) constituting uncertificated securities which are registered. None of the
Pledged Stock or the Pledged Beneficial Interests issued or held by such Grantor
(if any) that constitute or evidence the Collateral have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Security Trustee.

(m)       Each Asset Trust (or Asset Trustee in respect of each Asset (m) Trust)
that is a Grantor hereunder represents and warrants as of the Initial Closing
Date if it is a party to this Agreement as of such date or if it is not a party
as of such date, as of the date it becomes a party to this Agreement, and as of
each subsequent date on which such Grantor acquires an Asset, that it is duly
qualified to act as a trust or a trustee (as applicable) in each jurisdiction
necessary in order for the Security Trustee to enforce its rights in the
Collateral, that it has the power and authority to execute and deliver this
Agreement and the other Related Documents to which it is a party and to carry
out their terms and to grant the security interest in the Collateral to the
Security Trustee, and that the execution, delivery and performance of this
Agreement and the other Related Documents to which such Grantor is a party have
been duly authorized by all necessary action.

ARTICLE V

 

REMEDIES

Section 5.01    Remedies.  Upon delivery of a Default Notice to the Security
Trustee pursuant to Section 4.02 of the Indenture (and so long as such Default
Notice shall not have been rescinded and annulled as set forth in Section 4.02
of the Indenture), but not prior to the





27

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

expiration of any Cure Period under the Indenture, or during the continuance of
any Acceleration Default, the Security Trustee may, and upon the direction of
the Trustee, shall:

(a)        apply to a court of competent jurisdiction to obtain specific
performance or observance by the Issuer and any or all of the other Grantors of
any covenant, agreement or undertaking on the part of the Issuer or any such
Grantor hereunder that the Issuer or any such Grantor shall have failed to
observe or perform or to obtain to aid in the execution of any power granted
herein; and/or

(b)        require any Grantor to assemble, and such Grantor hereby agrees that
it shall at its expense and upon request of the Security Trustee forthwith
assemble, but subject to the rights of the Lessees, all or part of the
Collateral as directed by the Security Trustee and make it available to the
Security Trustee at a place to be designated by the Security Trustee that is
reasonably convenient to both parties; and/or

(c)        without notice except as specified below, sell or cause the sale of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Security Trustee’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Security Trustee may
deem commercially reasonable; and/or

(d)        exercise all rights of the applicable Grantors under any other
agreement in respect of any Intercompany Loan with any Issuer Group Member or of
any Grantor under any lease agreement entered into with any other Issuer Group
Member; and/or

(e)        proceed to foreclose against the Collateral or any part thereof
pursuant to this Agreement, and according to the Applicable Law of the
jurisdiction or jurisdictions in which such Collateral or part thereof shall at
the time be located and according to the Cape Town Convention, by doing any one
or more or all of the following acts, as the Security Trustee, in its sole and
complete discretion (acting in good faith), may then elect, or as directed by
the Trustee:

(i)    exercise all the rights and remedies, in foreclosure and otherwise,
available to it as Security Trustee and a  secured party under the provisions of
Applicable Law;

(ii)   institute legal proceedings to foreclose upon and against the security
interest granted in and by this Agreement, the FAA Security Documents and the
other Security Documents, to recover judgment for all amounts then due and owing
as indebtedness secured hereby, and to collect the same out of any of the
Collateral or the proceeds of any sale thereof;

(iii)  institute legal proceedings for the sale, under the judgment or decree of
any court of competent jurisdiction, of any or all of the Collateral;

(iv)  without regard to the adequacy of the Collateral for the Indenture or any
other agreement between the Security Trustee and the Issuer, any Grantor and
their Affiliates, by virtue of this Agreement, any FAA Security Document, any
other Security





28

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Document or otherwise, or any other collateral or other security or to the
solvency of the Grantor, institute legal proceedings for the appointment of a
receiver or receivers pending foreclosure hereunder or for the sale of any of
the Collateral under the order of a court of competent jurisdiction or under
other legal process; or

(v)   personally, or by agents or attorneys, enter upon any premises where the
Collateral or any part thereof may then be located, and take possession of all
or any part thereof or render it unusable; and without being responsible for
loss or damage to such Collateral,  sell, hold, store and keep idle, or lease,
operate or otherwise use or permit the use of, the same or any part thereof, and
demand, collect and retain all hire, earnings and other sums due and to become
due in respect of the same from any party whomsoever, accounting for net
earnings, if any, arising from such use and charging against all receipts from
the use of the same or from the sale thereof, by court proceedings or pursuant
to Section 5.02, all other costs, reasonable expenses, charges, damages and
other losses resulting from such use in good faith.

The Security Trustee shall incur no liability as a result of the sale or lease
of such Collateral or any part thereof at any sale pursuant to Section 5.02
conducted in a commercially reasonable manner (it being agreed that any such
repossession, sale or lease conducted as provided in Section 3.02 shall be
deemed to have been conducted in a commercially reasonable manner), and the
Issuer and each Grantor hereby waives any claims against the Security Trustee
arising by reason of the fact that the price at which such Collateral may have
been sold at such sale was less than the price that might have been obtained,
even if the Security Trustee accepts the first offer received and does not offer
such Collateral to more than one Person.

All reasonable expenses of obtaining any such judgment, bringing any such legal
proceeding or of pursuing, searching for and taking the Collateral shall, until
paid, be secured by the Encumbrance of this Agreement.  Each Grantor shall
permit representatives of the Security Trustee to be present at such Grantor’s
place of business to receive copies of all communications and remittances
relating to the Collateral and shall forward copies of any notices or
communications received with respect to the Collateral, all in such manner as
the Security Trustee may require.

Section 5.02    Delivery of Collateral, Power of Sale, etc.  (a) If the Security
Trustee should elect, or be directed by the Trustee, to foreclose upon and
against the security interest created in and by this Agreement, each Grantor
shall, at its expense and upon demand of the Security Trustee, deliver to the
Security Trustee all or any part of the Collateral at such time or times and
place or places as the Security Trustee may specify; and the Security Trustee is
hereby authorized and empowered, in accordance with Applicable Law and without
being responsible for loss or damage to such Collateral incurred other than
solely by reason of the Security Trustee’s gross negligence or willful
misconduct, to enter upon any premises where the Collateral or any part thereof
may be located and take possession of and remove the same.  The Security Trustee
may thereafter sell and dispose of, or cause to be sold and disposed of, all or
any part of the Collateral pledged by any Grantor at one or more public or
private sales, at such places and times and on such terms and conditions as the
Security Trustee may deem fit in good faith (it being acknowledged that the
Security Trustee shall not be liable to any of the Secured





29

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Parties in respect of any claim that any such purchase price was not the highest
obtainable, provided that the Security Trustee shall have complied with the
requirements of Applicable Law), with or without any previous demand to the
Issuer, such Grantor or any other person, or advertisement of any such sale or
other disposal upon notice to such Grantor (it being understood and agreed that
such provision of notice to such Grantor shall not be deemed to limit or
otherwise restrict the Security Trustee’s rights and remedies hereunder or under
any other agreement); and for the aforesaid purpose, any other notice of sale,
any advertisement and other notice or demand, any right of equity of redemption
and any obligation of a prospective purchaser to inquire as to the power and
authority of the Security Trustee to sell or the application by the Security
Trustee of the proceeds of sale or otherwise that would otherwise be required
by, or available to such Grantor under, Applicable Law are hereby expressly
waived by the Issuer and each other Grantor to the fullest extent permitted by
such Applicable Law, except that the Security Trustee shall be obligated to
deliver the notice of any proposed sale or lease of an Asset required by the
Cape Town Convention.  The Security Trustee shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  In the event
that any mandatory requirement of Applicable Law shall obligate the Security
Trustee to give different, additional or prior notice to the Issuer or any
Grantor of any of the foregoing acts, the Issuer and each Grantor hereby agrees
that, to the extent permitted by Applicable Law, a written notice sent to it by
mail or by facsimile, so as reasonably to be expected to be delivered to the
Issuer or such Grantor at least five (5) Business Days before the date of any
such act shall be deemed to be reasonable notice of such act and, specifically,
reasonable notification of the time after which any private sale or other
disposition intended to be made hereunder is to be made.

(b)        The Security Trustee shall not have any duty or obligation to use,
operate, store, lease, control, manage, sell, dispose of or otherwise deal with
the Assets or any other part of the Collateral, or otherwise to take or refrain
from taking any action under, or in connection with, this Agreement or any
Lease.  If an Event of Default under the Indenture shall occur and be continuing
and the Security Trustee shall have obtained possession of or title to any
Asset, the Security Trustee shall not be obligated to use or operate such Asset
or cause such Asset to be used or operated directly or indirectly by itself or
through agents or other representatives or to lease, license or otherwise permit
or provide for the use or operation of such Asset by any other Person unless the
Security Trustee shall have been directed herewith by the Trustee, and
indemnified to its satisfaction by the other Secured Parties, to do so and shall
have been able to obtain insurance in kinds, at rates and in amounts
satisfactory to the Trustee (and otherwise reasonable acceptable to the Security
Trustee) to protect the Collateral and the Security Trustee against any and all
liability for loss or damage to such Asset and for public liability and property
damage resulting from use or operation of such Asset and funds are available in
the Collateral to pay for all such insurance or, in lieu of such insurance, the
Security Trustee is furnished with indemnification from any other Person upon
terms and in amounts satisfactory to the Trustee (and otherwise reasonably
acceptable to the Security Trustee) to protect the Collateral and the Security
Trustee, both as Security Trustee and individually, against any and all such
liabilities.

Section 5.03    Right to Possession, etc.  To the fullest extent each Grantor
may lawfully agree, the right of the Security Trustee to take possession of and
sell any of the Collateral in compliance with the provisions of this Article V
shall not be affected by the provisions of any





30

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

applicable reorganization or other similar law of any jurisdiction; and the
Issuer and each Grantor shall not take advantage of any such law or agree to
allow any agent, assignee or other party to take advantage of such law in its
place, to which end the Issuer and each Grantor, for itself and all who may
claim through it, as far as it or they now or hereafter lawfully may do so,
hereby waives, to the fullest extent permitted under Applicable Law, any rights
or defenses arising under any such law, and all rights to have the Collateral
marshalled upon any foreclosure hereof, and hereby agrees that any court having
jurisdiction to foreclose upon and against the security interest created in this
Agreement may order the sale of the Collateral subject to such jurisdiction as
an entirety or severally.

Section 5.04    Application of Proceeds.  (a)  Following the occurrence and
continuance of an Event of Default, all proceeds received by the Security
Trustee under or pursuant to this Agreement, and all amounts received by the
Trustee pursuant to the Indenture, shall be applied in the first place to pay
all such payments, disbursements, expenses and losses whatsoever (together with
interest thereon as hereinbefore provided for) as may have been incurred by the
Security Trustee in or about or incidental to the exercise by the Security
Trustee of the rights and powers specified in this Agreement, the Indenture, the
Related Documents or in any other agreement or any of them and the balance shall
be applied by the Trustee as provided in Sections 3.09 and 4.02 of the
Indenture.

(b)        Subject to the terms and conditions of this Agreement, the Security
Trustee shall distribute to the Issuer and each Grantor, or any other Person
entitled thereto, any payments in respect of Excluded Payments received by the
Security Trustee promptly upon receipt thereof by the Security Trustee.

Section 5.05    Matters Involving Manner of Sale.  (a) At any sale pursuant to
this Article V, whether by virtue of judicial proceedings contemplated in
Section 5.01 or under the power of sale granted in Section 5.02, it shall not be
necessary for the Security Trustee or a public officer under order of a court to
have present physical or constructive possession of the Collateral to be
sold.  The recitals contained in any conveyances and receipts made and given by
the Security Trustee in good faith or such public officer to any purchaser at
any sale made pursuant to this Agreement shall, to the extent permitted by
Applicable Law, conclusively establish the truth and accuracy of the matters
therein stated (including, without limiting the generality of the foregoing, the
amounts due and payable under the Indenture and the Related Documents and any
other indebtedness secured hereby, the accrual and nonpayment thereof and
advertisement and conduct of such sale in the manner provided herein and by
Applicable Law) other than in the case of manifest error; and all prerequisites
to such sale shall be presumed to have been satisfied and performed.

(b)        At any sale or sales made pursuant to this Article V, the Security
Trustee or its agents may bid for or purchase, free from any right or equity of
redemption in favor of the Issuer, the relevant Grantor and any person claiming
by, through or under them (all such rights being in this Article V waived and
released), any part of or all the Collateral offered for sale, and may make
payment on account thereof by using any claim for moneys then due and payable to
the Security Trustee or any Secured Party by the Issuer and such Grantor as a
credit against the purchase price; and the Security Trustee upon compliance with
the terms of sale, may hold,





31

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

retain and dispose of such Collateral without further accountability therefor to
the Issuer, the Grantor or any third party, except as expressly required by
Applicable Law.  In any such sale the Security Trustee shall not be obligated to
make any representations or warranties with respect to the Collateral or any
part thereof, and the Security Trustee shall not be chargeable with any of the
obligations or liabilities of the Issuer or such Grantor with respect thereto. 
The Issuer and each Grantor hereby agrees (i) that it will indemnify and hold
the Security Trustee harmless from and against any and all claims with respect
to the Collateral asserted before the taking of actual possession or control
thereof by the Security Trustee or its agents pursuant to this Article V, or
arising out of any act of, or omission to act on the part of, any party other
than the Security Trustee or any of its agents prior to such taking of actual
possession or control by the Security Trustee, or arising out of any act of, or
omission to act on the part of, the Issuer, the Grantor or any person claiming
by, through or under the Issuer or such Grantor (not including the Security
Trustee or any Person claiming by, through or under the Security Trustee) or any
of their Affiliates or agents before or after the commencement of such actual
possession or control by the Security Trustee or any of its agents; and
(ii) that the Security Trustee shall have no liability or obligation arising out
of any such claim.

(c)        Nothing herein contained shall be deemed to impair in any manner the
absolute right of the Security Trustee to sell and convey title to the
Collateral to the purchaser(s) at such sale(s) or to grant options with respect
to or otherwise to realize upon all or such portion of the Collateral, at such
time, and in such order, as it may elect in its sole and complete discretion in
good faith, or to enforce any one or more remedies relative hereto either
successively or concurrently; and the Grantor hereby agrees that the security
interest, options and other rights hereby given to the Security Trustee shall
remain unimpaired and unprejudiced until all the Collateral shall have been sold
or this Agreement shall otherwise have ceased to be of any force or effect
according to its terms, and that the enforcement of any right or remedy shall
not operate to bar or estop the Security Trustee from exercising any other right
or remedy available hereunder or under any other agreement between the Security
Trustee and any of its Affiliates, on the one hand, and the Grantor, the Issuer
or any person claiming by, through or under the Grantor, the Issuer and their
Affiliates on the other hand, or otherwise, available at law, in equity or
otherwise.

Section 5.06    Relief Under Cape Town Convention.  The parties agree that the
Security Trustee may, in addition to or in connection with the remedies
available hereunder or under any other Applicable Law, exercise of any and all
remedies granted in the Cape Town Convention as it shall determine in its sole
discretion.  In connection therewith, the parties hereby agree to the extent
permitted by Applicable Law that:

(a)        Article 9(1) and Article 9(2) of the Cape Town Convention, wherein
the parties may agree or the court may order that any Collateral shall vest in
the Security Trustee in or towards satisfaction of the Secured Obligations,
shall not preclude the Security Trustee from obtaining title to any Collateral
pursuant to any other remedies available under Applicable Law (including but not
limited to Article 9-620 of the UCC);





32

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(b)        any surplus of cash or cash proceeds held by the Security Trustee and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Issuer upon its written direction or whomsoever may be lawfully
entitled to receive such surplus;

(c)        the Security Trustee may obtain from any applicable court, pending
final determination of any claim resulting from an Event of Default, speedy
relief in the form of any of the orders specified in Article 13 of the Cape Town
Convention and Article X of the Protocol as the Security Trustee shall determine
in its sole and absolute discretion, subject to any procedural requirements
prescribed by Applicable Laws; and

(d)        each Grantor consents to the discharge of any International Interest
with respect to any Asset or Assigned Lease made with the International Registry
by the Security Trustee (and further agrees that this Agreement shall constitute
evidence of such consent to the International Registry).

Section 5.07    Issuer as Trustee.  The Security Trustee may, by notice to the
Issuer or any Grantor, direct it to, and thereupon the Issuer or such Grantor
shall, receive all proceeds of Collateral in trust for the Security Trustee, not
commingle the same with any other property or funds of the Issuer or such
Grantor and, unless the Security Trustee shall have otherwise instructed the
Issuer or such Grantor, deliver or cause to be delivered all such proceeds in
the exact form received, together with any necessary endorsement, to the
Security Trustee or to such Person or Persons as the Security Trustee may
designate, except as provided in Article III of the Indenture.

ARTICLE VI

 

SECURITY INTEREST ABSOLUTE

Section 6.01    Security Interest Absolute.  A separate action or actions may be
brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against any other Grantor or
whether any other Grantor is joined in any such action or actions.  All rights
of the Security Trustee and the security interest and lien granted under, and
all obligations of each Grantor under, this Agreement shall be absolute and
unconditional, irrespective of:

(a)        any lack of validity or enforceability of any Related Document,
Assigned Document, Assigned Lease or Hedge Agreement or any other agreement or
instrument relating thereto;

(b)        any change in the time, manner or place of payment of, the security
for, or in any other term of, all or any of the Secured Obligations, or any
other amendment or waiver of or any consent to any departure from any Related
Document, Assigned Document, Assigned Lease or Hedge Agreement or any other
agreement or instrument relating thereto;





33

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(c)        any taking, exchange, release or non-perfection of the Collateral or
any other collateral or taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

(d)        any manner of application of collateral, or proceeds thereof, to all
or any of the Secured Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Secured Obligations or any other assets of
such Grantor;

(e)        any change, restructuring or termination of the corporate structure,
partnership or trust or existence as applicable of any Grantor; or

(f)        any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or a third-party grantor of a
security interest or a Person deemed to be a surety.

ARTICLE VII

 

THE SECURITY TRUSTEE AND OPERATING BANK

Section 7.01    Authorization and Action.  (a)  Each Secured Party by its
acceptance of the benefits of this Agreement shall be deemed to have appointed
and authorized the Security Trustee to take such action as trustee on behalf of
the Secured Parties and to exercise such powers and discretion under this
Agreement, the FAA Security Documents and the other Related Documents as are
specifically delegated to the Security Trustee by the terms of, and to take
instructions and directions from the Administrative Agent pursuant to, this
Agreement, the FAA Security Documents and of the other Related Documents, and no
implied duties and covenants shall be deemed to arise against the Security
Trustee.  For the avoidance of doubt, each Secured Party by its acceptance of
the benefits of this Agreement hereby requests and instructs the Security
Trustee to enter into all Assigned Lease-related documents and instruments which
it is requested by any Grantor to enter into on this date and as may arise from
time to time for the purpose of establishing and maintaining its security
interest for itself and for the benefit of the other Secured Parties in respect
of any Assigned Lease and each Grantor and Secured Party hereby agrees that the
Security Trustee shall be afforded the same rights, protections, immunities and
indemnities afforded to it hereunder, mutatis mutandis, in connection with the
same (including, without limitation, any applicable Lease document or Lessee
consent).

(b)        The Security Trustee accepts such appointment and agrees to perform
the same but only upon the terms of this Agreement and the Indenture and agrees
to receive and disburse all moneys received by it in accordance with the terms
of this Agreement and the Indenture.  The Security Trustee in its individual
capacity shall not be answerable or accountable under any circumstances, except
for its own willful misconduct or gross negligence (or simple negligence in the
handling of funds or breach of any of its representations or warranties set
forth in this Agreement) and the Security Trustee shall not be liable for any
action or inaction of any Grantor or any other parties to any of the Related
Documents.





34

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Section 7.02    Absence of Duties.  The powers conferred on the Security Trustee
under this Agreement, each FAA Security Document and each other Security
Documents with respect to the Collateral are solely to protect its interest in
this Agreement and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession (which,
for the avoidance of doubt, shall not include any Collateral held by the
Custodian) and the accounting for moneys actually received by it under this
Agreement, any FAA Security Document or any other Security Document, the
Security Trustee shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not any Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve or perfect rights against any parties or any other
rights pertaining to any Collateral.  The Security Trustee shall have no duty to
ascertain or inquire into or verify the performance or observance of any
covenants, conditions or agreements on the part of any Grantor or Lessee or
other party to the Related Documents.

Section 7.03    Representations or Warranties.  The Security Trustee does not
make, and shall not be deemed to have made, any representation or warranty as to
any recital, statement, representation or warranty (whether written or oral) set
forth in on in connection with this Agreement, any FAA Security Document, any
other Related Document or any certificate or other document referred to or
provided for in, or received by any of them under, any Related Document (other
than such representations and warranties of the Security Trustee as expressly
set forth in this Section 7.03), the validity, legality or enforceability of
this Agreement, any FAA Security Document, any other Related Document or any
other document or instrument or as to the correctness of any statement contained
in any thereof, or as to the validity or sufficiency of any of the pledge and
security interests granted hereby, except that the Security Trustee in its
individual capacity hereby represents and warrants (a) that each such specified
document to which it is a party has been or will be duly executed and delivered
by one of its officers who is and will be duly authorized to execute and deliver
such document on its behalf, and (b) this Agreement, each FAA Security Document
and each other Security Document is the legal, valid and binding obligation of
the Security Trustee, enforceable against the Security Trustee in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally.

Section 7.04    Reliance; Agents; Advice of Counsel.  (a)  The Security Trustee
shall incur no liability to anyone as a result of acting upon any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond or other document believed by it to be genuine and believed by it
to be signed by the proper party or parties.  The Security Trustee may accept a
copy of a resolution of the board or other governing body of any party to this
Agreement, any FAA Security Document or any Related Document, certified by the
Secretary or an Assistant Secretary thereof or other duly authorized Person of
such party as duly adopted and in full force and effect, as conclusive evidence
that such resolution has been duly adopted by said board or other governing body
and that the same is in full force and effect.  As to any fact or matter the
manner of ascertainment of which is not specifically described in this
Agreement, or any FAA Security Document, the Security Trustee shall be entitled
to receive and may for all purposes hereof conclusively rely on a certificate,
and shall be fully protected in





35

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

acting or refraining from acting upon, signed by an officer of any duly
authorized Person, as to such fact or matter, and such certificate shall
constitute full protection to the Security Trustee for any action taken or
omitted to be taken by it in good faith in reliance thereon.  The Security
Trustee shall furnish to each Service Provider upon request such information and
copies of such documents as the Security Trustee may have and as are necessary
for such Service Provider to perform its duties under the applicable Related
Documents.  The Security Trustee shall assume, and shall be fully protected in
assuming, that each other party to this Agreement and any FAA Security Document
is authorized by its organizational documents to enter into this Agreement, any
such FAA Security Document and to take all action permitted to be taken by it
pursuant to the provisions of this Agreement or such FAA Security Document, as
applicable, and shall not have any duty to inquire into the authorization of
such party with respect thereto.

(b)        The Security Trustee may execute any of the powers hereunder or
perform any duties under this Agreement or any FAA Security Document either
directly or by or through agents, including financial advisors, or attorneys or
a custodian or nominee, and the Security Trustee shall not be responsible for
any misconduct or negligence on the part of, or for the supervision of, any such
agent, attorney, custodian or nominee appointed with due care by it hereunder.

(c)        The Security Trustee may consult with counsel and any opinion or
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered or omitted by it under this Agreement
or any FAA Security Document in good faith and in accordance with such opinion
or advice of such counsel.

(d)        The Security Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement or any FAA Security
Document, or to institute, conduct or defend any litigation under this Agreement
or any FAA Security Document or in relation hereto or thereto, at the request,
order or direction of any of the Secured Parties, pursuant to the provisions of
this Agreement, unless such Secured Party shall have offered to the Security
Trustee security or indemnity reasonably satisfactory to it against the costs,
expenses and liabilities which may be incurred therein or thereby.

(e)        The Security Trustee shall not be required to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if
there is reasonable ground for believing that the repayment of such funds or
indemnity reasonably satisfactory to it against such risk or liability is not
reasonably assured to it, and none of the provisions contained in this Agreement
or any FAA Security Document shall in any event require the Security Trustee to
perform, or be responsible or liable for the manner of performance of, any
obligations of the Issuer, the Administrative Agent or any other Person under
any of the Related Documents.

(f)        The Security Trustee shall not be liable for any costs, Taxes or the
selection of Permitted Investments made in accordance with this Agreement, the
FAA Security Documents and the Indenture or for any investment losses resulting
from Permitted Investments made in accordance with this Agreement, the FAA
Security Documents and the Indenture.





36

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(g)        When the Security Trustee incurs expenses or renders services in
connection with an exercise of remedies specified in Section 5.01 or during an
insolvency case or proceeding, such expenses (including the fees and expenses of
its counsel) and the compensation for such services are intended to constitute
expenses of administration under any bankruptcy law or law relating to
creditors’ rights generally.

(h)        The Security Trustee shall not be charged with knowledge of an Event
of Default unless a Responsible Officer of the Security Trustee obtains actual
knowledge of such event or the Security Trustee receives written notice of such
event from any of the Secured Parties or the Administrative Agent.

(i)         The Security Trustee shall have no duty to (i) monitor the
performance of the Issuer, the Administrative Agent or any other party to the
Related Documents or (ii) monitor or maintain the priority or perfection of the
security interest in the Collateral, nor shall it have any liability in
connection with the appointment of the Administrative Agent, or the malfeasance
or nonfeasance by such parties.  The Security Trustee shall have no liability in
connection with non-compliance by the Issuer, the Administrative Agent, the
Servicer or any Lessee under a Lease with statutory or regulatory requirements
related to the Collateral, any Asset or any Lease.  The Security Trustee shall
not make or be deemed to have made any representations or warranties with
respect to the Collateral, any Asset or any Lease or the validity or sufficiency
of any assignment or other disposition of the Collateral, any Asset, or any
Lease.

(j)         In no event shall the Security Trustee be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit), even if the Security
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

(k)        In no event shall the Security Trustee be responsible or liable for
any failure or delay in the performance of its obligations hereunder arising out
of or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
other similar catastrophic acts and interruptions, loss or malfunctions of
utilities, communications or computer services.

Section 7.05    No Individual Liability.  The Security Trustee shall have no
individual liability in respect of all or any part of the Secured Obligations,
and all shall look, subject to the lien and priorities of payment provided
herein and in the Indenture, only to the property of the Grantors for payment or
satisfaction of the Secured Obligations.

Section 7.06    Cape Town Convention.  The Security Trustee, during the term of
this Agreement, shall establish and maintain a valid and existing account as a
Transacting User Entity with the International Registry and, at the request of
the applicable Grantor, the Administrative Agent or the Servicer or their
respective agents or counsel, appoint an Administrator and/or a Professional
User Entity to make registrations and deregistrations in regard to the
Collateral as required by this Agreement in accordance with the Perfection
Standards.  Without limiting the foregoing, so long as no Event of Default has
occurred and is





37

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

continuing, the Security Trustee shall, at the request of the Grantor, take such
actions as reasonably required to the discharge of any International Interest
with respect to any Asset or Assigned Lease upon certification by the applicable
Issuer (or applicable Servicer on its behalf) that the related Lease has expired
or terminated or related Asset has been disposed of in a transaction permitted
by the Indenture.

Section 7.07    Operating Bank.

(a)        If at any time the Person acting as the Operating Bank is no longer
the Security Trustee, the Security Trustee shall so notify the Administrative
Agent, the Trustee and the Issuer, and the Security Trustee shall cause the
Administrative Agent to establish and maintain the Security Trustee Accounts
with the Person then acting as the Security Trustee as provided in the
Administrative Agreement and the Person then acting as the Security Trustee
shall assume the obligations of the Operating Bank under this Agreement.

(b)        The Operating Bank shall not be liable for any actions taken or
omitted to be taken except to the extent of its own gross negligence or willful
misconduct (or simple negligence in its handling of funds), and no implied
duties shall be deemed to arise against the Operating Bank.  The Operating Bank
shall be entitled to the rights, privileges, immunities and indemnities afforded
to the Security Trustee under this Agreement.  The Operating Bank agrees to
perform its duties hereunder in accordance with the requirements of, and subject
to the limitations of the duties of, a Securities Intermediary under the UCC.

Section 7.08    French Security.  Without limiting the generality of the
foregoing provisions of this Article VII or any other provision hereof, the
appointment of the Security Trustee shall include the appointment of the
Security Trustee as the security agent (agent des sûretés) of the Secured
Parties for the purposes, inter alia, of receiving, administering and enforcing,
each solely in accordance with the express terms of the Related Documents to
which it is a party, any security granted over shares or assets located in
France and/or any rights or claims governed by French law (collectively, “French
Security”), in the Security Trustee’s own name for the benefit of such Secured
Parties, as creditors of the Secured Obligations, in accordance with articles
2488-6 to 2488-12 of the French Civil Code (Code civil), and that accordingly
the Security Trustee shall, in such capacity, enjoy the rights and prerogatives
of an agent des sûretés in respect thereto.  Each of the foregoing provisions of
this Article VII and the provisions of Article VIII hereof shall apply with
respect to such appointment of the Security Trustee as agent des sûretés and are
repeated mutatis mutandis in this Section 7.08 with respect to its appointment
as agent des sûretés, and each of the parties hereto acknowledge and agree that
in accordance with such appointment as agent des sûretés:

(a)       the agent des sûretés, will, in such capacity, be the direct title
holder (titulaire) of any French Security and the direct beneficiary of such
French Security;

(b)        the rights and assets acquired by the agent des sûretés in carrying
out its functions in such capacity will constitute separate property (patrimoine
affecté) allocated thereto, distinct from its own property (patrimoine propre);





38

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(c)        the foregoing provisions of this Article VII and the provisions of
Article VIII hereof set forth the capacity in which the agent des sûretés has
been so appointed, the purpose and the term of such appointment and the scope of
its power in connection with such appointment for the purposes of Article 2488-7
of the French Civil Code; and

(d)        the agent des sûretés shall be entitled, without being required to
prove the existence of a special mandate, to exercise any action necessary in
order to defend the interests of the creditors of the Secured Obligations in
connection with any French Security, including filing claims in insolvency
proceedings.

ARTICLE VIII

 

SUCCESSOR TRUSTEES

Section 8.01    Resignation and Removal of Security Trustee.  The Security
Trustee may resign at any time without cause by giving at least sixty (60) days’
prior written notice to the Issuer,  the Trustee, the Servicer and the
Administrative Agent.  The Controlling Party may at any time remove the Security
Trustee without cause by an instrument in writing delivered to the Issuer, the
Servicer, the Administrative Agent and the Security Trustee.  In addition, if
the Security Trustee is also the Trustee, any removal of the Trustee pursuant to
Section 7.01 of the Indenture shall (unless otherwise provided in the document
or instrument removing the Trustee) be automatically a removal of the Security
Trustee under this Agreement.  No termination of or resignation by the Security
Trustee pursuant to this Section 6.01 shall become effective prior to the date
of appointment by the Controlling Party of a successor Security Trustee and the
acceptance of such appointment by such successor Security Trustee.

Section 8.02    Appointment of Successor.  (a)  In the case of the resignation
or removal of the Security Trustee, the Issuer shall promptly appoint a
successor Security Trustee; provided that the Controlling Party, on behalf of
the Secured Parties, may appoint, within one year after such resignation or
removal, a successor Security Trustee.  If a successor Security Trustee shall
not have been appointed and accepted its appointment hereunder within sixty
(60) days after the Security Trustee gives notice of resignation or is removed,
the retiring or removed Security Trustee, the Issuer, the Administrative Agent,
the Servicer or a Controlling Party may petition any court of competent
jurisdiction for the appointment of a successor Security Trustee.  Any successor
Security Trustee so appointed by such court shall immediately and without
further act be superseded by any successor Security Trustee appointed as
provided in the first sentence of this paragraph within one year from the date
of the appointment by such court.

(b)        Any successor Security Trustee shall execute and deliver to the
Secured Parties an instrument accepting such appointment.  Upon the acceptance
of any appointment as Security Trustee hereunder, a successor Security Trustee,
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to this Agreement, such
discharges and registrations with the International Registry, the FAA or any
other Applicable Aviation Authority,  the FAA Security Documents and such other
instruments or notices, as may be necessary or desirable, or as the Senior
Trustee may request, in order to continue the perfection (if any) of the liens
granted or purported to be granted





39

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

hereby, shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Security Trustee, and the
retiring Security Trustee shall be discharged from its duties and obligations
under this Agreement, the FAA Security Documents and the other Related
Documents.  The retiring Security Trustee shall take all steps necessary to
transfer all Collateral in its possession and all its control over the
Collateral to the successor Security Trustee.  After any retiring Security
Trustee’s resignation or removal hereunder as to any actions taken or omitted to
be taken by it while it was Security Trustee, the provisions of all of Article
VII and Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Security Trustee under this Agreement.

(c)        Each Security Trustee shall be an Eligible Institution, so long as
there is such an institution willing, able and legally qualified to perform the
duties of a Security Trustee hereunder, and shall meet the Eligibility
Requirements; provided that the Rating Agencies shall receive notice of any
replacement Security Trustee.

(d)        Any corporation into which the Security Trustee may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Security Trustee shall
be a party, or any corporation to which substantially all the business of the
Security Trustee may be transferred, shall,  subject to Section 8.02(c),  be the
Security Trustee under this Agreement and any other Related Document without
further act.

(e)        Following the resignation or removal of the Security Trustee, and the
appointment and acceptance of such appointment by a successor Security Trustee,
all references to “New York” herein shall be deemed to refer to the state in
which the Security Trustee is physically located.  Upon acceptance of such
appointment by a successor Security Trustee (unless any provider of an Eligible
Credit Facility is the Controlling Party and as Controlling Party has removed
the original Security Trustee), the Issuer shall cause to be delivered to the
Security Trustee and the Trustee an opinion of counsel setting forth any actions
that must be taken to maintain the perfection and priority of the lien of this
Agreement on the Collateral and the Issuer shall cause such action to be taken
(provided that such counsel shall not be required to opine on the actual
priority of such lien and that the Grantors shall not be obligated to take any
action described in such opinion that is inconsistent with the Perfection
Standards).  Thereafter, any opinions delivered in connection with such
successor Security Trustee shall be delivered in place of the applicable New
York law opinions to be delivered hereunder.

ARTICLE IX

 

INDEMNITY; EXPENSES; SUBORDINATION

Section 9.01    Indemnity.  (a)  The Issuer shall indemnify the Security Trustee
(and its officers, directors, employees, representatives and agents) for, and
defend and hold it harmless against, any loss, liability or expense (including
reasonable legal fees and expenses) incurred by it in connection with the
acceptance or administration of this Agreement, the FAA Security Documents and
any other Security Documents and its duties hereunder and thereunder, including
the costs and expenses of defending itself against any claim or liability and of
complying with





40

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

any process served upon it or any of its officers in connection with the
exercise or performance of any of its powers or duties hereunder and hold it
harmless against, any loss, liability or reasonable expense incurred without
negligence or bad faith on its part.  The Security Trustee shall notify the
Issuer promptly of any claim asserted against the Security Trustee for which it
may seek indemnity; provided, however, that failure to provide such notice shall
not invalidate any right to indemnity hereunder.  The Issuer shall defend the
claim and the Security Trustee shall cooperate in the defense.  The Security
Trustee may have separate counsel and the Issuer shall pay reasonable fees and
expenses of such counsel.  The Issuer need not pay for any settlements made
without its consent; provided that such consent shall not be unreasonably
withheld or delayed.  The Issuer need not reimburse any expense or indemnity
against any loss or liability incurred by the Security Trustee through
negligence or willful misconduct.  Notwithstanding anything contained herein to
the contrary, it is expressly understood that (i) the Security Trustee shall not
be liable to the Issuer, any Grantor or any other Person for any act taken by or
omission to act by a Lessee and (ii) any act or omission in respect of any
obligation of the Security Trustee undertaken on behalf of the applicable lessor
in compliance with and pursuant to the terms of the applicable Lease, or any
document or instrument delivered pursuant to or in relation thereto, resulting
in loss, liability or expense incurred by the Security Trustee, based upon a
claim by the related Lessee, shall not constitute negligence or willful
misconduct for the purposes of this Section 9.01.

(b)        The Issuer shall on the Payment Date following demand therefor pay to
the Security Trustee the amount of any and all reasonable expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Security Trustee may incur in connection with (i) the administration of
this Agreement, (ii) the custody, preservation, use or operation of, or the sale
of, collection from or other realization upon, any of the Collateral, (iii) the
exercise or enforcement of any of the rights of the Security Trustee or any
other Secured Party against any Grantor hereunder, or (iv) the failure by any
Grantor to perform or observe any of the provisions hereof.

(c)        The Issuer shall indemnify the Operating Bank (and its officers,
directors, employees, representatives and agents) for, and hold it harmless
against, any loss, liability or expense (including reasonable legal fees and
expenses) incurred by it without negligence or bad faith on its part in
connection with the acceptance or administration of this Agreement and its
duties hereunder, including the costs and expenses of defending itself against
any claim or liability and of complying with any process served upon it or any
of its officers in connection with the exercise or performance of any of its
powers or duties hereunder and hold it harmless against, any loss, liability or
reasonable expense incurred without negligence or bad faith on its part.  The
Operating Bank shall notify the Issuer promptly of any claim asserted against
the Operating Bank for which it may seek indemnity; provided, however, that
failure to provide such notice shall not invalidate any right to indemnity
hereunder.  The Issuer shall defend the claim and the Operating Bank shall
cooperate in the defense.  The Operating Bank may have separate counsel and the
Issuer shall pay reasonable fees and expenses of such counsel.  The Issuer need
not pay for any settlements made without its consent; provided that such consent
shall not be unreasonably withheld or delayed.  The Issuer need not reimburse
any expense or indemnity





41

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

against any loss or liability incurred by the Operating Bank through negligence
or willful misconduct.

(d)        The Security Trustee shall be entitled to be indemnified (subject to
the limitations and requirements described in Section 9.01(a)) by the other
Secured Parties to the sole satisfaction of the Security Trustee before
proceeding to exercise any right or power under this Agreement or any other
Security Document at the request or direction of the Senior Representative.

Section 9.02    Survival.  The provisions of Section 9.01 and this Section 9.02
shall survive the termination of this Agreement or the earlier resignation or
removal of the Security Trustee.

Section 9.03    No Compensation from Secured Parties.  Each of the Security
Trustee and the Operating Bank agrees that it shall have no right against the
Secured Parties for any fee as compensation for its services in such capacity.

Section 9.04    Security Trustee Fees.  In consideration of the Security
Trustee’s performance of the services provided for under this Agreement, the FAA
Security Documents and the other Security Documents,  the Issuer shall pay to
the Security Trustee an annual fee set forth under a separate agreement between
the Issuer and the Security Trustee in accordance with Article III of the
Indenture.

Section 9.05    Subordination and Priority.  (a)  Notwithstanding the date,
manner or order of attachment or perfection (if any) or the description of any
collateral or security interests, liens, claims or encumbrances covered or
granted by Section 2.01, each Subordinated Representative, by its execution of a
Secured Party Supplement or this Agreement, agrees that the respective rights
and interest of the Subordinated Secured Claimants in the Collateral are and
shall be subordinate, to the extent and in the manner set forth hereinafter and
in Articles III and X of the Indenture, to all rights and interest of the Senior
Secured Claimants in the Collateral, and that the Senior Secured Claimants shall
have at all times interests prior and senior to that of the Subordinated Secured
Claimants in all Collateral until the payment in full of all Senior Secured
Claims owed to such Senior Secured Claimants.

(b)        For the purposes of this Agreement, no Senior Secured Claims shall be
deemed to have been paid in full until and unless such Senior Secured Claims
shall have been paid in full in cash to the applicable recipient in respect of
such Senior Secured Claims.

(c)        Notwithstanding anything contained herein to the contrary, payments
from any property (or the proceeds thereof) deposited in the
Redemption/Defeasance Account or the Refinancing Account pursuant to Section
3.11 of the Indenture or Article XI of the Indenture shall not be subordinated
to the prior payment of any Senior Secured Claimants in respect of any Senior
Secured Claims or subject to any other restrictions set forth in this Article
IX, and none of the Holders or, if applicable, Certificate Holders or other
Persons (including any Subordinated Representative), shall be obligated to pay
over any such payments from any such property to the Security Trustee or any
other creditor of any of the Grantors.





42

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Section 9.06    Exercise of Remedies.  (a)  Until the date on which all the
Senior Secured Claims shall have been paid in full, the Senior Representative,
in its sole discretion and to the exclusion of the Subordinated Representatives,
shall have, whether or not any default under the Indenture shall have occurred
and be continuing and both before and after the commencement of any proceeding
referred to in Section 9.07(a), the sole and exclusive right (as between the
Senior Representative, on the one hand, and the Subordinated Representatives, on
the other) to direct the Security Trustee to take all action with respect to the
Collateral, including the right to exercise or direct voting or other consensual
rights, to foreclose or forebear from foreclosure in respect of the Collateral
and to accept the Collateral in full or partial satisfaction of any Senior
Secured Claim, all in accordance with the terms of this Agreement.  The
Subordinated Representatives agree that, until the Senior Secured Claims have
been paid in full, the only right of the Subordinated Secured Claimants under
this Agreement is for the Subordinated Secured Claims to be secured by the
Collateral for the period and to the extent provided for herein or in the
Indenture and to receive a share of the proceeds of the Collateral, if any,
subject to payment priorities set forth in Article III of the Indenture.

(b)        The Subordinated Representatives agree that, so long as any of the
Senior Secured Claims shall remain unpaid, they and the Subordinated Secured
Claimants will not commence, or join with any creditor other than the Security
Trustee and the Senior Secured Claimants in commencing, any enforcement,
collection, execution, levy or foreclosure proceeding with respect to the
Collateral or proceeds of Collateral.  Upon request by the Senior
Representative, the Subordinated Representatives and the Subordinated Secured
Claimants will, at the expense of the Issuer, join in enforcement, collection,
execution, levy or foreclosure proceedings and otherwise cooperate fully in the
maintenance of such proceedings by the Security Trustee, including by executing
and delivering all such consents, pleadings, releases and other documents and
instruments as the Security Trustee may reasonably request in connection
therewith, it being understood that the conduct of such proceedings shall at all
times be under the exclusive control of the Security Trustee acting upon the
directions of the Senior Representative.

(c)        The Subordinated Representatives agree, upon written request by the
Senior Representative, to release the liens and security interests in favor of
the Subordinated Secured Claimants in any Collateral and to execute and deliver
all such directions, consents, pleadings, releases and other documents and
instruments as the Senior Representative may reasonably request in connection
therewith, upon any sale, lease, transfer or other disposition of such
Collateral or part thereof in accordance with, or for application of proceeds
pursuant to, Section 9.05(a).

(d)        The Subordinated Representatives agree that neither they nor any
Subordinated Secured Claimants will contest, or bring (or join in) any action or
proceeding for the purpose of contesting, the validity, perfection or priority
of, or seeking to avoid, the rights of the Senior Representative or the Senior
Secured Claimants in or with respect to the Collateral.

Section 9.07    Further Agreements of Subordination.  The Subordinated
Representatives agree as follows:





43

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(a)        Upon any distribution of all or any of the Collateral or proceeds of
Collateral to creditors of any Grantor upon the dissolution, winding-up,
liquidation, arrangement, reorganization, adjustment, protection, relief or
composition of such Grantor or its debts, whether in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or similar case or proceedings
or upon an assignment for the benefit of creditors or any other marshaling of
the assets and liabilities of such Grantor, or otherwise, any distribution of
any kind of Collateral or proceeds of Collateral that otherwise would be
deliverable upon or with respect to the Subordinated Secured Claims shall be
delivered directly to the Security Trustee for application (in the case of cash)
to or as collateral (in the case of non-cash property or securities) for the
payment or prepayment of the Senior Secured Claims until the Senior Secured
Claims shall have been paid in full.

(b)        If any case or proceeding referred to in Section 9.07(a) is commenced
by or against any Grantor:

(i)    the Security Trustee is hereby irrevocably authorized and empowered (in
its own name or in the name of the Secured Parties or otherwise), but shall have
no obligation, to demand, sue for, collect and receive every distribution
referred to in subsection (a) above and give acquittance therefor and to file
claims and proofs of claim and take such other action (including enforcing this
Agreement) as it may deem necessary or advisable, or as the Senior
Representative may direct, for the exercise or enforcement of any of the rights
or interests of the Senior Secured Claimants hereunder; and

(ii)   the Subordinated Representatives shall duly and promptly take such
action, at the expense of the Issuer, as the Senior Representative may request
(A) to collect Collateral and proceeds of Collateral for the account of the
Senior Secured Claimants and to file appropriate claims or proofs of claim in
respect of Collateral and proceeds of Collateral, (B) to execute and deliver to
the Security Trustee such powers of attorney, assignments or other instruments
as the Senior Representative may request in order to enable it to enforce any
and all claims with respect to the Collateral and proceeds of Collateral and (C)
to collect and receive any and all payments or distributions that may be payable
or deliverable upon or with respect to the Collateral or proceeds of
Collateral.  Without limiting the generality of any of the foregoing, if any
proceeding referred to in Section 9.07(a) is commenced by or against any
Grantor, the Subordinated Secured Claimants shall, upon written demand from the
Senior Representative or the Security Trustee, file such claims in such
proceeding as the Senior Representative or the Security Trustee, as applicable,
shall request in such written demand or any subsequent written demand provided
in connection therewith; provided,  however, that should one or more
Subordinated Secured Claimants fail to comply fully with any such demand within
30 days of receipt by such Subordinated Secured Claimant of the relevant demand,
such Subordinated Secured Claimant (by holding its respective Notes or
Beneficial Interest Certificate or the execution of a Secured Party Supplement
or this Agreement) shall be deemed to have irrevocably appointed the Security
Trustee its attorney-in-fact to file and





44

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

prosecute any such claim and to dispose of any proceeds of such filing or
prosecution in accordance with the terms hereof and of the other Related
Documents.

(c)        All payments or distributions upon or with respect to the Collateral
or proceeds of Collateral that are received by the Subordinated Representatives
or the Subordinated Secured Claimants contrary to the provisions of this
Agreement shall be received for the benefit of the Senior Secured Claimants,
shall be segregated from other funds and property held by the Subordinated
Representatives or the Subordinated Secured Claimants and shall be forthwith
paid over to the Security Trustee in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of non-cash property or securities) for the payment or
prepayment of the Senior Secured Claims in accordance with the terms thereof.

(d)        The Senior Representative is hereby authorized to demand specific
performance of this Agreement at any time when any of the Subordinated
Representatives or the Subordinated Secured Claimants shall have failed to
comply with any of the provisions of this Agreement applicable to them.  The
Subordinated Representatives hereby irrevocably waive, on their own behalf and
on behalf of the Subordinated Secured Claimants, to the fullest extent permitted
by applicable law, any defense based on the adequacy of a remedy at law that
might be asserted as a bar to such remedy of specific performance.

Section 9.08    Rights of Subrogation.  The Subordinated Representatives agree
that no payment or distributions to the Senior Representative or the Senior
Secured Claimants pursuant to the provisions of this Agreement shall entitle any
Subordinated Representative or any Subordinated Secured Claimant to exercise any
rights of subrogation in respect thereof until all obligations constituting
Senior Secured Claims with respect to such Person shall have been paid in full.

Section 9.09    Further Assurances of Subordinated Representatives.  Each of the
Subordinated Representatives shall, at the expense of the Issuer, at any time
and from time to time promptly execute and deliver all further instruments and
documents, and take all further action, that the Senior Representative or the
Security Trustee may reasonably request, in order to protect any right or
interest granted or purported to be granted hereby or to enable the Senior
Representative and the Security Trustee to exercise and enforce their rights and
remedies hereunder.

Section 9.10    Miscellaneous Subordination Provisions.

(a)        The Subordinated Representatives and the Subordinated Secured
Claimants will not sell, assign, pledge, encumber or otherwise dispose of any of
their rights in the Collateral as such or in proceeds of Collateral as such,
without the prior written consent of the Senior Representative.  Nothing in this
Section 9.10(a) shall limit the right of any Subordinated Secured Claimant  (i)
to transfer any Subordinated Secured Claim including any Note or Beneficial
Interest Certificate or (ii) to sell, assign, pledge, encumber or otherwise
dispose of any Note or Beneficial Interest Certificate or Collateral, if
permitted or required pursuant to a Related Document.





45

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(b)        Each of the Subordinated Representatives waives, on its own behalf
and on behalf of the Subordinated Secured Claimants, to the fullest extent
permitted by applicable law, any requirement regarding, and agrees not to
demand, request, plead or otherwise claim the benefit of, any marshaling,
appraisement, valuation or other similar right with respect to the Collateral
that may otherwise be available under applicable law or any other similar rights
a junior creditor or junior secured creditor may have under applicable law.

(c)        Nothing in this Agreement shall impair (i) as between the Issuer and
any Secured Party, the obligations of the Issuer to such Secured Party,
including the Senior Secured Claims and the Subordinated Secured Claims, or (ii)
as between the Senior Secured Claimants and the Subordinated Secured Claimants,
the provisions relating to the priority of payments in the Indenture; provided
that it is understood that the enforcement of rights and remedies against the
Collateral shall be subject to the terms of this Agreement.

(d)        Upon the payment in full of the Senior Secured Claims in respect of
which it is acting as Security Trustee, the Security Trustee shall, without any
further action on its part, be relieved of any obligation under this Agreement
with respect to such discharged Senior Secured Claims and this Agreement shall
continue in effect as an agreement among the remaining Secured Parties.

(e)        Prior to the date which is one year and one day after the payment in
full of the Notes, each Secured Party agrees by signing the Secured Party
Supplement or this Agreement that in respect of amounts due to any Secured Party
hereunder not to directly or indirectly take any steps or action against the
Issuer or any Issuer Subsidiary, seeking to adjudicate any of them as bankrupt
or insolvent; seeking liquidation, bankruptcy, winding up, examination,
reorganization, arrangement, adjustment, protection, relief or composition of
its debt under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors; or seeking the entry of an order for relief of the
appointment of a receiver (other than pursuant to Section 5.01(e)(iv)),
bankruptcy trustee, liquidator, administrator or other similar official for
either all or any substantial part of its property; provided, however, that
nothing herein shall prevent the Security Trustee from otherwise participating
in such bankruptcy proceeding instituted by any other Person.

ARTICLE X

 

MISCELLANEOUS

Section 10.01  Amendments; Waivers; Etc.  (a) No amendment or waiver of any
provision of this Agreement, and no consent to any departure by any party from
the provisions of this Agreement, shall in any event be effective unless the
same shall be in writing and signed by the Issuer and the Security Trustee, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  No failure on the part
of the Security Trustee to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  In executing and delivering any amendment or
modification to this Agreement, the Security Trustee shall be entitled to (i) an





46

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Opinion of Counsel stating that such amendment is authorized and permitted
pursuant to the Indenture and this Agreement and that such amendment or
modification complies with the terms thereof and hereof and (ii) an Officer’s
Certificate stating that all conditions precedent to the execution, delivery and
performance of such amendment have been satisfied in full.  The foregoing
provisions shall not apply to the execution and delivery of any supplement
hereto as provided for herein (including, without limitation, any Grantor
Supplement or Collateral Supplement) to the extent that any such supplement does
not purport to amend, modify or waive any provision of this Agreement other than
as contemplated by clauses (b) and (c) below.  The Security Trustee and the
Operating Bank may, but shall have no obligation to, execute and deliver any
amendment or modification which would affect its duties, powers, rights,
immunities or indemnities hereunder.

(b)        Upon the execution and delivery by an Additional Grantor of a Grantor
Supplement, Annexes I, II, III, IV and V attached to such Grantor Supplement
shall be incorporated into, become a part of and supplement Section 2.01 and
Schedules I, II, III, IV and V, respectively, and the Security Trustee may
attach such Annexes as supplements to such Schedules; and each reference to such
Schedules shall be a reference to such Schedules as so supplemented.

(c)        Upon the execution and delivery by a Grantor of a Collateral
Supplement, Annexes I, II and V attached to such Collateral Supplement shall be
incorporated into, become a part of and supplement Schedules I, II and V,
respectively, and the Security Trustee may attach such Annexes as supplements to
such Schedules; and each reference to such Schedules shall be a reference to
such Schedules as so supplemented.

Section 10.02  Addresses for Notices.  All notices, demands, certificates,
requests, directions, instructions and communications hereunder shall be in
writing and shall be effective (i) upon receipt when sent through the mails,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, or (ii) one Business Day after delivery to an overnight courier, or
(iii) on the date personally delivered to an authorized officer of the party to
which sent, or (iv) on the date transmitted by legible telecopier transmission
with a confirmation of receipt, in all cases addressed to the recipient as
follows:

(a)        For each Grantor:

Willis Engine Structured Trust IV
c/o Wilmington Trust Company
1100 North Market Street
Rodney Square North
Wilmington, Delaware 19890
Attention:  Corporate Trust Administrator
Fax:  (301) 651-8882

with a copy to:





47

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Willis Lease Finance Corporation
773 San Marin Drive
Suite 2215
Novato, California 94998
Attention:  General Counsel
Fax:  +1 (415) 408-4701

(b)        For the Security Trustee,  the Operating Bank and the Trustee:

Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 16th Floor
MS NYC 60-1625
New York, New York 10005
USA

Attention:        Asset Backed Securities, WES18A
Facsimile:        +1 (212) 553-2458

with a copy to:

Deutsche Bank Trust Company Americas
c/o Deutsche Bank National Trust Company
Trust and Agency Services
100 Plaza One, 6th Floor
Mail Stop: JCY03-0699
Jersey City, NJ 07311-3901
USA

Attention:        Asset Backed Securities, WES18A – Michele H.Y. Voon
Facsimile:        +1 (212) 553-2458
Email:              michele.hy.voon@db.com

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 8.02.  Each party also shall provide a copy of each notice,
demand, certificate, request, direction, instruction and communication to the
Trustee, but the failure to do so shall not affect the validity of such notice,
demand, certificate, request, direction, instruction or communication.

In connection with the performance of their respective duties hereunder, each
party may give notices, consents, directions, approvals, instructions and
requests to, and otherwise communicate with, each other using electronic means,
including email transmission to such email addresses as each such party shall
designate to the other parties, and, if by electronic means to the Trustee, the
Security Trustee or the Operating Bank, unless otherwise agreed by the
applicable parties, delivered as a .PDF (Portable Document Format) or other
attachment to email



48

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

including a manual authorized signature on such attached notice, consent,
direction, approval, instruction, request or other communication.

Section 10.03  No Waiver; Remedies.  No failure on the part of the Security
Trustee (or any beneficiary of the security interest in favor of the Secured
Party pursuant to this Agreement) to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 10.04  Severability.  If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired.

Section 10.05  Continuing Security Interest; Assignments. Subject to Section
10.06(c), this Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the earlier of
the payment in full in cash of the Secured Obligations and the circumstances
specified in Section 10.06(c), (b) be binding upon each Grantor, its successors
and assigns and (c) inure, together with the rights and remedies of the Security
Trustee hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of the
foregoing subsection (c), any Secured Party may assign or otherwise transfer all
or any portion of its rights and obligations under any Related Document to which
it is a party in accordance with the terms thereof to any other Person or
entity, and such other Person or entity shall thereupon become vested with all
the rights in respect thereof granted to such Secured Party herein or otherwise.

Section 10.06  Release and Termination.  (a) Upon any sale, lease, re-lease,
transfer, release or other disposition of any item of Collateral or the Security
Trustee’s security interest therein in accordance with the terms of the Related
Documents, the Security Trustee will, at the Issuer’s expense, execute and
deliver to the Grantor of such item of Collateral such documents as such Grantor
shall reasonably request in writing and provide to the Security Trustee to
evidence the release of such item of Collateral from the assignment and security
interest granted hereby, and shall take all actions as shall be requested in
writing by such Grantor necessary to discharge any interests in the Collateral
registered on the International Registry in favor of the Security Trustee.

(b)        Except as otherwise provided in Section 10.06(c), upon the payment in
full in cash of the Secured Obligations, the pledge, assignment and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the Grantors and all Collateral held by the Security Trustee shall be
returned to the Issuer.  Upon any such termination, the Security Trustee will,
at the Issuer’s expense, execute and deliver to each relevant Grantor such
documents as such Grantor shall prepare and reasonably request in writing to
evidence such termination, and shall take all actions as shall be requested in
writing by such Grantor necessary to discharge any interests in the Collateral
registered on the International Registry in favor of the Security Trustee.





49

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(c)        If at any time all Notes have been defeased pursuant to Article XII
of the Indenture, the pledge, assignment and security interest in the Collateral
shall be released and the certificates or other instruments representing or
evidencing any of the Collateral held by the Security Trustee, shall be returned
to the Issuer and the Security Trustee shall, at the expense of the Issuer,
execute and deliver to the Issuer such documents as the Issuer shall prepare and
reasonably request in writing to evidence such termination.

Section 10.07  Currency Conversion.  If any amount is received or recovered by
the Security Trustee in a Received Currency other than the Agreed Currency, then
the amount in the Received Currency actually received or recovered by the
Security Trustee, to the extent permitted by law, shall, to the fullest extent
permitted by Applicable Law, only constitute a discharge of the relevant Grantor
to the extent of the amount of the Agreed Currency which the Security Trustee
was or would have been able in accordance with its or his normal procedures to
purchase on the date of actual receipt or recovery (or, if that is not
practicable, on the next date on which it is so practicable), and, if the amount
of the Agreed Currency which the Security Trustee is or would have been so able
to purchase is less than the amount of the Agreed Currency which was originally
payable by the relevant Grantor, such Grantor shall pay to the Security Trustee
such amount as it shall determine to be necessary to indemnify the Security
Trustee against any Loss sustained by it as a result (including the cost of
making any such purchase and any premiums, commissions or other charges paid or
incurred in connection therewith) and so that such indemnity, to the fullest
extent permitted by Applicable Law, (i)  shall constitute a separate and
independent obligation of each Grantor distinct from its obligation to discharge
the amount which was originally payable by such Grantor and (ii) shall give rise
to a separate and independent cause of action and apply irrespective of any
indulgence granted by the Security Trustee and continue in full force and effect
notwithstanding any judgment, order, claim or proof for a liquidated amount in
respect of the amount originally payable by any Grantor or any judgment or order
and no proof or evidence of any actual loss shall be required.

Section 10.08  Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS
BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

Section 10.09  Jurisdiction; Waiver of Jury Trial.  (a) Each of the parties
hereto agrees that the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, shall have jurisdiction to hear and determine any suit,
action or proceeding, and to settle any disputes, which may arise out of or in
connection with this Agreement and, for such purposes, submits to the
jurisdiction of such courts.  Each of the parties hereto waives any objection
which it might now or hereafter have to such New York State or, to the extent
permitted by law, such U.S. federal court being nominated as the forum to hear
and determine any suit, action or proceeding, and to settle any disputes, which
may arise out of or in connection with this Agreement and agrees not to claim
that any such court is not a convenient or appropriate forum.  Each of the
parties hereto agrees that the





50

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

process by which any suit, action or proceeding is begun in such New York State
or U.S. federal court may be served on it by being delivered in connection with
any such suit, action or proceeding directly to its address determined for such
party pursuant to Section 10.02 or in the applicable Grantor Supplement or, in
the case of any Grantor who does not have a place of business in the United
States, (a) in the case of each such Grantor other than WEST party to this
Agreement on the date hereof, to Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, NY 10036 as process agent thereof and (b) to the
Person named as the process agent of such party (each such process agent, a
“Process Agent”) in such Grantor Supplement.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(b)        The submission to the jurisdiction of the courts referred to in
Section 10.09(a) shall not (and shall not be construed so as to) limit the right
of the Security Trustee to take proceedings against any Grantor in any other
court of competent jurisdiction nor shall the taking of proceedings in any one
or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

(c)        Each of the parties hereto hereby consents generally in respect of
any legal action or proceeding arising out of or in connection with this
Agreement to the giving of any relief or the issue of any process in connection
with such action or proceeding, including the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgment which may be made or given in such action or proceeding.

(d)        TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES THE RIGHT TO DEMAND A TRIAL BY JURY, IN ANY SUCH SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OTHER RELATED
DOCUMENTS, OR THE SUBJECT MATTER HEREOF OR THEREOF OR THE OVERALL TRANSACTION
BROUGHT BY ANY OF THE PARTIES HERETO OR THEIR SUCCESSORS OR ASSIGNS.

Section 10.10  Counterparts.  This Agreement may be executed in two or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.

Section 10.11  Table of Contents, Headings, Etc.  The Table of Contents and
headings of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms and provisions hereof.

Section 10.12  Limited Recourse.  Notwithstanding any other provision of this
Agreement, the Indenture or any other Related Document, the obligations of the
Issuer and each Additional Grantor to make any payments under the Notes, this
Agreement, the Indenture or any other Related Document shall be equal to the
nominal amount of each payment or, if less, the actual amount received or
recovered from time to time by or on behalf of the Issuer or each Additional
Grantor, as applicable, which consists of funds which are entitled to be applied
by the





51

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Issuer or each Additional Grantor, as applicable, in making such payment in
accordance with this Agreement, the Indenture  and the other Related Documents
from the Collateral, including the proceeds of any contingent claims that are
included in the Collateral, and no Secured Party will have further recourse to
the Issuer or each Additional Grantor in respect of such obligations beyond its
rights under this Agreement, the Indenture or the Related Documents.  On
enforcement of this Agreement, after realization of the Collateral, including
liquidation of any contingent claims that are included in the Collateral, and
distribution of all proceeds the Collateral, including the proceeds of any such
contingent claims, in accordance with this Agreement and the Indenture, none of
the Secured Parties may take any further steps against the Issuer or each
Additional Grantor or against any shareholder, director or officer of the Issuer
or each Additional Grantor in respect of such obligations.  This provision shall
not prevent any payment becoming due for the purposes of an Event of Default.

Section 10.13  Compliance with Applicable Anti-Terrorism and Anti-Money
Laundering Regulations.  In order to comply with laws, rules, regulations and
executive orders in effect from time to time applicable to banking institutions,
including those relating to the funding of terrorist activities and money
laundering (“Applicable Regulations”), each of the Security Trustee and the
Operating Bank is required to obtain, verify, record and update certain
information relating to individuals and entities with whom it maintains a
business relationship.  Accordingly, each of the parties agrees to provide to
each of the Security Trustee and the Operating Bank upon its request from time
to time such identifying information and documentation as may be available for
such party in order to enable each of the Security Trustee and the Operating
Bank to comply with Applicable Regulations.

Section 10.14  Security Agent.  If the capacity of the Security Trustee as
security trustee under this Agreement is not recognized under the Applicable Law
of any jurisdiction, then the capacity of the Security Trustee as security
trustee shall, for purposes of enforcement of this Agreement in such
jurisdiction, be deemed to be replaced by the capacity of a security agent, and
all references to “Security Trustee” in this Agreement shall be deemed
references to “Security Agent” for such purposes; provided that all of the
rights, powers, protections, immunities and indemnities of the Security Trustee
set forth in this Agreement shall apply to the “Security Agent”, notwithstanding
such designation.

Section 10.15  Senior Representative Direction.  Except as otherwise provided in
this Agreement or any other Related Document, the Senior Representative (if the
Senior Representative is also the Senior Trustee) shall be entitled to rely upon
and act at the written direction of the Holders of a majority of the Outstanding
Principal Balance of the Senior Series), as specified in the definition of
Senior Trustee and following notice to Holders of the Senior Series of any event
following which the Senior Representative may take or omit to take any action,
the Senior Representative shall have no obligation to take any remedial action
in the absence of such direction.

[Signature Pages Follow]

 

 



52

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Security Trustee

 

 

 

By:

/s/ Rosemary Cabrera

 

 

Name: Rosemary Cabrera

 

 

Title: Associate

 

 

 

 

By:

/s/ Diana Vasconez

 

 

Name: Diana Vasconez

 

 

Title: Assistant Vice President

 





- Signature Page -

Security Trust Agreement

WEST IV

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Operating Bank

 

 

 

By:

/s/ Rosemary Cabrera

 

 

Name: Rosemary Cabrera

 

 

Title: Associate

 

 

 

 

By:

/s/ Diana Vasconez

 

 

Name: Diana Vasconez

 

 

Title: Assistant Vice President

 





- Signature Page -

Security Trust Agreement

WEST IV

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

 

WILLIS ENGINE STRUCTURED TRUST IV, as the Issuer

 

 

 

By:

/s/ Brian R. Hole

 

 

Name: Brian R. Hole

 

 

Title: Controlling Trustee

 

 





- Signature Page -

Security Trust Agreement

WEST IV

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

 

Signed and delivered as a deed

 

By a duly authorised attorney

 

 

 

On behalf of  WEST IV ENGINES (IRELAND)

 

LIMITED, as a Grantor

 

 

 

/s/ Daniel Coulcher

 

Name: Daniel Coulcher

 

Title: Director

 

 

 

 

 

In the presence of a witness

 

 

 

Witness name:  /s/ Joshua L. Butler

 

Occupation:  Attorney

 

 

 

Address: [**]

 

 

 

 

 



- Signature Page -

Security Trust Agreement

WEST IV

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Appendix A
SECURITY TRUST AGREEMENT

DEFINITIONS

For all purposes of this Agreement, all capitalized terms used, but not defined,
in this Agreement shall have the respective meanings assigned to such terms in
the Indenture, and the following terms have the meanings indicated below:

 “Account Collateral” means (i) all right of a Grantor in and to each Account,
deposit account and/or securities account at any time or from time to time
established; (ii) all cash, investment property, Permitted Investments, other
investments, securities, instruments, investment property or other property
(including all “financial assets” within the meaning of Section 8-102(a)(9) of
the UCC) at any time or from time to time on deposit in or credited to, or
required to be deposited or credited to, any such Account, deposit account
and/or securities account, and (iii) all interest, dividends, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the foregoing.

“Account Letters” has the meaning specified in Section 3.03(b)(ii)(A).

“Additional Grantor” means each Issuer Subsidiary that executes and delivers a
Grantor Supplement in accordance with Section 3.01(b).

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Asset Collateral” has the meaning specified in Section 2.01(a).

“Asset Mortgage” means an Asset Mortgage substantially in the form of Exhibit
D-1 attached hereto.

“Asset Mortgage and Lease Security Assignment” means an Asset Mortgage and Lease
Security Assignment substantially in the form of Exhibit D-2 attached hereto.

“Asset Purchase Collateral” has the meaning specified in Section 2.01(i).

“Asset Trusts” has the meaning specified in the recital of parties to this
Agreement.

“Assigned Agreement Collateral” means (i) all of each Grantor’s right, title and
interest in and to all Assigned Agreements; and (ii) all of each Grantor’s
right, title and interest in and to all deposit accounts, all funds or other
property held in such deposit accounts, all certificates and instruments, if
any, from time to time representing or evidencing such deposit accounts and all
other property of whatever nature, in each case pledged, assigned or transferred
to it or mortgaged or charged in its favor pursuant to any Assigned Agreement
and all supporting obligations (as defined in Section 9-102(a)(77) of the UCC)
relating to any Assigned Agreement.





57

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Assigned Agreements” means, in respect of any Grantor, all security
assignments, cash deposit agreements and other security agreements executed in
its favor, in each case as such agreements may be amended or otherwise modified
from time to time.

“Assigned Documents” means, collectively, the Assigned Agreements, the Assigned
Part-Out Agreements, the Service Provider Documents included in the Servicing
Collateral and the Asset Purchase Agreement and Acquisition Agreements included
in the Asset Purchase Collateral.

“Assigned Lease” has the meaning specified in Section 2.01(a)(iii).

“Assigned Part-Out Agreement” has the meaning specified in Section 2.01(a)(iv).

“Assigned U.S. Lease” means an Assigned Lease in respect of which the Lessee is
a U.S. Lessee.

“Beneficial Interest Collateral” means (i) the Pledged Beneficial Interests, all
certificates, if any, from time to time representing such Pledged Beneficial
Interests, any contracts and instruments pursuant to which any such Pledged
Beneficial Interests are created or issued and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest after the Closing Date; and (ii) all additional beneficial
interests in any Issuer Subsidiary (including any Asset Trust or other Issuer
Subsidiary the ownership of which is represented by beneficial interests), from
time to time acquired by each Grantor in any manner, including the beneficial
interests in any Issuer Subsidiary that may be formed from time to time, and all
options and other rights to acquire beneficial interests, and all certificates
and/or instruments, if any, from time to time representing such additional
beneficial interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional beneficial interests.

“Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills, notes and bonds); 12
C.F.R. § 615 (book-entry securities of the Farm Credit Administration); 12
C.F.R. §§ 910 and 912 (book-entry securities of the Federal Home Loan Banks); 24
C.F.R. § 81 (book-entry securities of the Federal National Mortgage Association
and the Federal Home Loan Mortgage Corporation); 12 C.F.R. § 1511 (book-entry
securities of the Resolution Funding Corporation or any successor thereto); 31
C.F.R. § 354 (book-entry securities of the Student Loan Marketing Association);
and any substantially comparable book-entry rules of any other Federal agency or
instrumentality.

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and its Protocol on Matters Specific to Aircraft Equipment, concluded
in Cape Town on 16 November 2001.

“Cape Town Lease” means any Lease either (a) that is entered into, extended or
novated after March 1, 2006 with a Cape Town Lessee or (b) that is a Lease of an
Airframe (that qualifies





58

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

as an Aircraft Object) that is registered in a “Contracting State” at the time
such Lease was or is entered into or novated or at the time such Lease’s term
was amended.

“Cape Town Lessee” means a lessee of an Asset (that qualifies as an Aircraft
Object) under a Lease that is “situated in” a “Contracting State” at the time
such Lease was or is entered into or novated or at the time such Lease’s term
was amended.

“Certificated Security” means a certificated security (as defined in
Section 8-102(a)(4) of the UCC) other than a Government Security.

“Collateral” has the meaning specified in Section 2.01.

“Collateral Obligors” means the parties, other than the Issuer or any Issuer
Subsidiary, to the Service Provider Documents, the Hedge Agreements, the Initial
Liquidity Facility or any Eligible Credit Facility, the Asset Purchase Agreement
and any Acquisition Agreement.

“Collateral Supplement” means a supplement to this Agreement in substantially
the form attached hereto as Exhibit A-2 executed and delivered by a Grantor.

“Consent and Agreement” means a consent executed by each party to an Assigned
Document delivered in accordance with Section 3.04(a) in substantially the form
attached hereto as Exhibit C.

“Contracting State” has the meaning set forth in the Cape Town Convention.

“Contract of Sale” has the meaning set forth in the Cape Town Convention.

“Custodian” means the Person appointed as custodian under the Custodian
Agreement.  The initial Custodian shall be McAfee & Taft.

“Custodian Agreement” means the Custodian Agreement dated as of August 22, 2018
between the Security Trustee, the Issuer and the Custodian.

“De Minimis Account” means an account of an Issuer Subsidiary established for
local tax or other regulatory or legal reasons to hold a de minimis amount of
funds.

“Debt Collateral” means the following:  (i) the Pledged Debt and all instruments
evidencing the Pledged Debt, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt after the Closing
Date; and (ii) all additional indebtedness from time to time owed to each
Grantor by any Issuer Subsidiary and the certificates and/or instruments
evidencing such indebtedness, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness.

“Delivery Date” has the meaning set forth in the Asset Purchase Agreement.





59

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Designated Address” means Deutsche Bank Trust Company Americas, 60 Wall Street,
16th Floor, MS NYC 60-1625, New York, New York 10005, Attention: Rosemary
Cabrera or such other location in the United States as may be notified in
writing by the Security Trustee to the Issuer and the Trustee from time to time.

“Deutsche Bank” has the meaning specified in the recital of parties to this
Agreement.

“Excluded Payments”  means payments in respect of (i) indemnities (including
interest thereon, if applicable) payable (directly or indirectly) by a Lessee to
an indemnitee (other than to a Grantor for its own account) pursuant to a Lease
and (ii) proceeds of public liability insurance in respect of the Assets
payable, directly or indirectly, as a result of insurance claims paid, or losses
suffered, by a Person (other than a Grantor for its own account) and including,
for the avoidance of doubt, the Lessee.

“FAA Security Documents” means, collectively, each Asset Mortgage, each Asset
Mortgage and Lease Security Assignment and each Lease Security Assignment.

“French Security” has the meaning specified in Section 7.08.

“Government Security” means any security that is issued or guaranteed by the
United States of America or an agency or instrumentality thereof and that is
maintained in book-entry on the records of the Federal Reserve Bank of New York
and is subject to the Book-Entry Rules.

“Grantors” has the meaning specified in the recital of parties to this
Agreement.

“Grantor Supplement” means a supplement to this Agreement in substantially the
form attached hereto as Exhibit A-3 executed and delivered by an Issuer
Subsidiary.

“Hedge Agreements” means any interest rate or currency swap, cap, floor,
Swaption, or other interest rate or currency hedging agreement between the
Issuer and any hedge provider entered into in accordance with
Section 5.02(f)(iv) of the Indenture.

“Hedge Collateral” has the meaning specified in Section 2.01(j).

“Indenture” has the meaning specified in the preliminary statements to this
Agreement.

“Indenture Obligations” means all obligations of the Issuer under and in respect
of all Notes and/or the Indenture including all obligations of the Issuer to
make payments of principal of and interest (including the Step-Up Interest
Amount and interest following the filing of a petition initiating any insolvency
proceeding) and premium, if any, on the Notes and all obligations of the Issuer
to pay any fees, expenses or other amounts under or in respect of the Notes, the
Indenture, or any other Related Document in respect of the Notes, and all
obligations in respect of any amendment, modification, extension, renewal or
refinancing of the Notes.

“Initial Liquidity Facility Provider” means Bank of America, N.A., and its
successors and permitted assigns, or any provider of an Eligible Credit Facility
so designated by a Trustee Resolution.





60

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Instrument” means any “instrument” as defined in Section 9-102(a)(47) of the
UCC.

“Intangible Collateral” means, collectively or individually as the context may
require, the Stock Collateral, the Debt Collateral, the Beneficial Interest
Collateral and the Membership Collateral.

“Lease Assignment Documents” means, in respect of any Assigned Lease or Related
Asset Document, (a) any agreement providing for the novation thereof to
substitute, or the assignment thereof to, an Issuer Group Member as the lessor,
(b) any agreement or instrument supplemental to this Agreement for the purpose
of effecting and/or perfecting the assignment of, and the grant of a lien upon,
such Assigned Lease  or Related Asset Document in favor of the Security Trustee
under any Applicable Law, (c) any notice provided to the Lessee thereof of the
assignment thereof pursuant to this Agreement or such supplement, (d) any
acknowledgment of such assignment by such Lessee and (e) any undertaking of
quiet enjoyment given by the Security Trustee to the Lessee in respect thereof.

“Lease Security Assignment” means a Lease Security Assignment substantially in
the form of Exhibit D-3 attached hereto.

“Leasehold Collateral” means the leasehold interest in an Asset, the Lease and
other property described in any Lease Security Assignment and subject to the
security interest created or intended to be created by such Lease Security
Assignment and the Related Asset Documents.

“Lessor Account Bank” has the meaning specified in Section 3.03(b)(ii)(A).

“Local Law Security Document” means a mortgage, charge, security agreement,
pledge agreement or other agreement creating a security interest in any
Collateral in favor of the Security Trustee that is governed by the law of a
jurisdiction other than a jurisdiction in the United States.

“Membership Interest Collateral” means (i) the Pledged Membership Interests, all
certificates, if any, from time to time representing such Pledged Membership
Interests, any contracts and instruments pursuant to which any such Pledged
Membership Interests are created or issued and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Membership Interest after the Closing Date; and (ii) all additional membership
interests in any Issuer Subsidiary (including any Asset Subsidiary or other
Issuer Group Subsidiary the ownership of which is represented by membership
interests) from time to time acquired by each Grantor in any manner, all
certificates and/or instruments, if any, from time to time representing such
additional membership interests, and all warrants, options and other rights to
acquire membership interests and all distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all such additional membership interests.

“Obligor” means, with respect to a Grantor, each Lessee or any other Person
obligated at any time to make any Lease Payment to such Grantor for any reason.





61

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Perfection Standards” has the meaning set forth in Section 3.12.

“Pledged Beneficial Interests” means the beneficial interests identified in any
of Schedule I hereto and the Asset Interests in the Asset Trusts identified on
Schedule V hereto, any Collateral Supplement or Grantor Supplement, including
the beneficial interests in any Asset Subsidiary or other Issuer Group
Subsidiary that is a statutory or common law trust.

“Pledged Debt” means the indebtedness identified in any of Schedule I hereto,
any Collateral Supplement or Grantor Supplement.

“Pledged Membership Interests” means the membership interests identified in any
of Schedule I hereto, any Collateral Supplement or Grantor Supplement, including
the membership interests in any Asset Subsidiary or other Issuer Group
Subsidiary that is an entity in which the ownership interests are represented by
membership interests.

“Pledged Stock” means the capital stock, warrants, options or other notes to
acquire capital stock identified in any of Schedule I hereto, any Collateral
Supplement or Grantor Supplement, including the stock of any Asset Subsidiary or
other Issuer Group Subsidiary in which the ownership interests are represented
by stock or any similar equity interest (other than membership interests that
would be included in Pledged Membership Interests or beneficial interests that
would be included in Pledged Beneficial Interests).

“Process Agent” has the meaning assigned to such term in Section 10.09.

“Related Asset Documents” means all of a Grantor’s right, title and interest in
the technical documents, manuals, log books and records that relate to an Asset
and all of such Grantor’s right, title and interest, present and future, therein
and thereto and any sale or other transfer agreement relating to such Asset or
any Assigned Lease, any lease assignments, novations, renewals, extensions or
assumption agreements, relating to the Asset or any Assigned Lease, any
acceptance certificate and/or bill of sale relating to such Asset or any
Assigned Lease, any guaranties, letters of credit or other credit support
relating to such Asset or any Assigned Lease, and any other certificate,
instrument or agreement relating to such Asset or a Lessee, user or Lessor of
such Asset.

“Related Documents Obligations” means all obligations of the Issuer and of each
Issuer Subsidiary under and in respect of all Related Documents to any Secured
Party that are not otherwise included in the Indenture Obligations, the Secured
Service Provider Obligations, the Secured Credit Facility Obligations, the
Secured Hedge Agreement Obligations and the Secured Seller Obligations.

“Required Cape Town Registrations” has the meaning specified in Section 3.12(a).

“Secured Acquisition Agreement” means the Asset Purchase Agreement and each
other Acquisition Agreement in respect of which the Seller has executed and
delivered to the Security Trustee a Secured Party Supplement.





62

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Secured Credit Facility” means the Liquidity Facility and, for the avoidance of
doubt, all obligations to pay fees, expenses and other amounts required to be
paid thereunder in respect of which the provider thereof has delivered to the
Security Trustee a Secured Party Supplement.

“Secured Credit Facility Obligations” means the obligations of the Issuer and of
each Issuer Subsidiary now or hereafter existing under any Secured Credit
Facilities to Secured Credit Facility Providers.

“Secured Credit Facility Provider” means the Liquidity Facility Provider.

“Secured Hedge Agreement” means a Hedge Agreement in respect of which the Hedge
Counterparty has executed and delivered to the Security Trustee a Secured Party
Supplement.

“Secured Hedge Agreement Obligations” means all obligations of the Issuer and of
each Issuer Subsidiary to each Hedge Provider under and in respect of all
Secured Hedge Agreements.

“Secured Hedge Provider” means the Hedge Counterparty of a Secured Hedge
Agreement.

“Secured Obligations” means, collectively, the Indenture Obligations, the
Secured Service Provider Obligations, the Secured Credit Facility Obligations,
the Secured Hedge Agreement Obligations, the Secured Seller Obligations and the
Related Documents Obligations.

“Secured Party” means any of or, in the plural form, all of the Security
Trustee, each Noteholder, each Certificate Holder, the Issuer, each Secured
Service Provider, each Secured Credit Facility Provider, each Secured Hedge
Provider, each Secured Seller, and each other Person to whom any Related
Documents Obligations are owing.

“Secured Party Supplement” means a supplement to this Agreement in substantially
the form attached as Exhibit A-1 executed and delivered to the Security Trustee
by a Service Provider, Hedge Counterparty, Secured Credit Facility Provider or
Seller.

“Secured Seller” means Willis Lease Finance Corporation as seller under the
Asset Purchase Agreement and each other Acquisition Agreement.

“Secured Seller Obligations” means the obligations of the Issuer and each Issuer
Subsidiary now or hereafter existing under each Secured Acquisition Agreement.

“Secured Service Provider” means any of the Trustee, the Servicer, the
Administrative Agent, the Operating Bank, the Security Trustee and each other
Service Provider entering into a Secured Service Provider Document.

“Secured Service Provider Document” means any Service Provider Document listed
under clause (a) of such defined term and any other service agreement entered
into by an Issuer Group Member in accordance with the Indenture in respect of
which the counterparty has executed and delivered to the Security Trustee a
Secured Party Supplement.





63

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Secured Service Provider Obligations” means, collectively, the obligations now
or hereafter existing of any Obligor to a Secured Service Provider under a
Secured Service Provider Document.

“Securities Account” means a securities account as defined in Section 8-501(a)
of the UCC maintained in the name of the Security Trustee as “entitlement
holder” (as defined in Section 8-102(a)(7) of the UCC) on the books and records
of the Operating Bank or another Securities Intermediary who has agreed that its
securities intermediary jurisdiction (within the meaning of Section 8-110 of the
UCC) is the State of New York.

“Securities Intermediary” means any “securities intermediary” of the Security
Trustee as defined in 31 C.F.R. Section 357.2 or Section 8-102(a)(14) of the
UCC.

“Security Trustee Account” means any Account other than a Lessor Account,
established with the Operating Bank.

“Senior Representative” means the Controlling Party.

“Senior Secured Claimants” means the Secured Parties to whom the Senior Secured
Claims are owed.

“Senior Secured Claims” means, with respect to any Secured Obligation (other
than Secured Obligations that constitute Expenses), all other Secured
Obligations the payment of which constitute a Prior Ranking Amount, it being
understood that Expenses are Senior Secured Claims with respect to all other
Secured Obligations and that there are no Prior Ranking Amounts in respect of
Expenses.

“Service Provider Document Obligations” means, collectively, the obligations now
or hereafter existing of the Issuer and each Issuer Subsidiary to a Service
Provider under a Service Provider Document.

“Service Provider Documents” means (a) the Administrative Agency Agreement and
the Servicing Agreement and (b) any other agreement entered into by the Issuer
or any Issuer Subsidiary that is designated as a Service Provider Document in a
writing signed by the Security Trustee and the Issuer.

“Servicing Collateral” has the meaning specified in Section 2.01(h).

“Stock Collateral” means:  (i) the Pledged Stock and all certificates and
instruments, if any, from time to time representing such Pledged Stock, any
contracts and instruments pursuant to which such Pledged Stock is created or
issued, and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Stock after the Closing Date; and (ii) all
additional shares of the capital stock of any Issuer Subsidiary (including any
Asset Subsidiary that issues capital stock) from time to time acquired by a
Grantor or issued by an issuer listed on Schedule I in any manner, including the
capital stock of any Issuer Subsidiary that may be formed from time to





64

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

time, and all warrants, options or other rights to acquire shares, and all
certificates and instruments, if any, representing such additional shares of the
capital stock and all dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares.

“Subordinated Representative” means, at any time, any trustee or representative
of any holders or owners (or, in the absence of any such Person, such holders
and owners) of any Secured Obligations other than the Senior Representative at
such time.

“Subordinated Secured Claimants” means, at any time, the holders and owners of
Subordinated Secured Claims.

“Subordinated Secured Claims” means (a) with respect to any Expenses, all other
Secured Obligations and (b) with respect to any other Secured Obligations, all
Secured Obligations as to which the payment of such Secured Obligation
constitutes a Prior Ranking Amount.

“UCC” means the Uniform Commercial Code as in effect on the date of
determination in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Agreement relating to such perfection or effect of
perfection or non-perfection.

“Uncertificated Security” means an uncertificated security (as defined in
Section 8-102(a)(18) of the UCC) other than a Government Security.

“U.S. Lessee” means a Lessee that has its principal place of business in the
United States of America.

 





65

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule I
SECURITY TRUST AGREEMENT

 

 

PLEDGED STOCK

 

 

 

 

 

 

 

 

 

 

Stock Issuer

    

Par Value

    

Certificate No(s).

    

Number of
Issued Shares

    

Percentage of
Issued Shares

WEST IV Engines (Ireland) Limited

 

$1

 

1

 

1

 

100%

 

 

PLEDGED MEMBERSHIP INTERESTS

 

 

 

 

 

 

Issuer

    

Certificate No.

    

Percentage of
Membership Interest

None

 

 

 

 

 

 

PLEDGED BENEFICIAL INTERESTS

 

 

 

 

 

 

Issuer

    

Certificate No.

    

Percentage of
Beneficial Interest

None

 

 

 

 

 

 

PLEDGED DEBT

 

 

 

 

 

 

Debt Issuer

    

Description of Debt

    

Date

None

 

 

 

 

 

 





66

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule II
SECURITY TRUST AGREEMENT

ACCOUNT INFORMATION

The following are the wire instructions for any payments other than Lease
payments:

Bank Name:  Deutsche Bank Trust Co. Americas
ABA:  [**]
ACCT#: [**]
Account Name:  Trust and Securities Ac
Ref:  Port ____*

Attn:  Michele Voon T: [**]*

*Update as relevant

 

 

 

Portfolio Number

Account

[**]

Collections Account

[**]

Lessee Funded Account

[**]

Security Deposit Account

[**]

Expense Account

[**]

Series Account for Series A Notes

[**]

Series Account for Series B Notes

[**]

Asset Purchase Account

[**]

Asset Replacement Account

[**]

Liquidity Facility Reserve Account

[**]

Initial Liquidity Payment Account

[**]

Maintenance Reserve Account

[**]

Asset Disposition Contribution Account

[**]

DSCR Cash Trap Account

[**]

Hedge Termination Payment Account

[**]

Defeasance/Redemption Account

[**]

Refinancing Account

 

The following are the wire instructions for Lease payments:

Bank Name:  Deutsche Bank Trust Co. Americas
ABA:  [**]





67

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ACCT#:    [**]
Account Name: DBTCA as Trustee for WEST IV Lessor Acct
Ref:  MSN ____*, rental WEST IV

Attn:  Michele Voon T: [**]*

*Update as relevant

 





68

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule III
SECURITY TRUST AGREEMENT

PRINCIPAL OFFICES

 

 

 

Name of Grantor

Chief Executive Office, Chief Place of

Business and Registered Office

Willis Engine Structured Trust IV

1100 North Market Street
Wilmington, DE, 18990-1605
USA

WEST IV Engines (Ireland) Limited

Connaught House
1 Burlington Road
Dublin 4
D04C5Y6

 

 





69

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule IV
SECURITY TRUST AGREEMENT

PROCESS AGENT

 

 

 

Name of Grantor

Process Agent

WEST IV Engines (Ireland) Limited

Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, NY 10036

 

 





70

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule V
SECURITY TRUST AGREEMENT

ASSET TRUSTS

None

 





71

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule VI
SECURITY TRUST AGREEMENT

OTHER ISSUER GROUP SUBSIDIARIES

WEST IV Engines (Ireland) Limited

 





72

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule VII
SECURITY TRUST AGREEMENT

LEASES

None

 





73

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule VIII
SECURITY TRUST AGREEMENT

ASSETS

None

 





74

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit A-1
SECURITY TRUST AGREEMENT

FORM OF SECURED PARTY SUPPLEMENT

Deutsche Bank Trust Company Americas, as Security Trustee

Trust and Agency Services

60 Wall Street, 16th Floor

MS NYC 60-1625

New York, New York 10005

USA

Attention:  Asset Backed Securities, WES18A

Facsimile:  (212) 553-2458

 

with a copy to:

 

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One, 6th Floor

Mail Stop: JCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Asset Backed Securities, WES18A  – Michele H.Y. Voon

Facsimile:  +1 (212) 553-2458

E-mail:  michele.hy.voon@db.com

[Date]

Re:  Security Trust Agreement, dated as of August 22, 2018

Ladies and Gentlemen:

Reference is made to the Security Trust Agreement (as amended from time to time,
the “Security Trust Agreement”), dated as of August 22, 2018 among WILLIS ENGINE
STRUCTURED TRUST IV, a Delaware statutory trust (the “Issuer”), each of the
ISSUER SUBSIDIARIES (including each Asset Trust) party thereto from time to time
as a grantor (such Subsidiaries, together with the Issuer and the Asset Trusts,
the “Grantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation (“Deutsche Bank”), as Security Trustee (in such capacity, the
“Security Trustee”) and as operating bank.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Security Trust Agreement.

The undersigned hereby:





75

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

1.  confirms that delivered herewith is a true and complete copy of the
[describe agreement], between [the Issuer][applicable Issuer Subsidiary] and the
undersigned, dated as of ____ ], which is [a Hedge Agreement][a Servicer
Provider Document][an Acquisition Agreement][the Liquidity Facility] referred to
in the Security Trust Agreement [FOR HEDGE PROVIDERS ENTITLED TO SENIOR HEDGE
PAYMENTS ADD:  payments under which constitute Hedge Payments under and as
defined in the Indenture, entitled to the priority of payments specified in
Section 3.09(a)(ii) of the Indenture and Section 3.09(b)(iii) of the Indenture;

2.  confirms that it has received a copy of the Security Trust Agreement and
such other documents and information as it deems appropriate to make a decision
to enter into this Secured Party Supplement;

3.  confirms that, upon delivery of this Secured Party Supplement, each
reference in the Security Trust Agreement to a “Secured Party” shall also mean
and be a reference to the undersigned and the undersigned accepts the benefits
of the Security Trust Agreement subject to the terms and provisions thereof
(including Article IX thereof);

4.  in its capacity as a Secured Party, appoints and authorizes the Security
Trustee to take any and all actions in respect of the Collateral as are
delegated to the Security Trustee by the terms of the Security Trust Agreement,
together with any such powers and discretion as are reasonably incidental
thereto;

5.  in its capacity as a Secured Party, confirms its agreement to the
limitations and qualifications of the Security Trustee’s obligations set forth
in Article VII of the Security Trust Agreement and acknowledges that the rights
of the Security Trustee as a collateral assignee of the Servicing Agreement are
limited as provided by Section 12.01 of the Servicing Agreement;

6.  confirms that notwithstanding any other provision of this Secured Party
Supplement, the Security Trust Agreement, the Indenture or any other Related
Document, the obligations of the Issuer to make any payments under the Notes,
the Security Trust Agreement, the Indenture or any other Related Document shall
be equal to the nominal amount of each payment or, if less, the actual amount
received or recovered from time to time by or on behalf of the Issuer which
consists of funds which are entitled to be applied by the Issuer in making such
payment in accordance with the Security Trust Agreement and the Indenture from
the Collateral, including the proceeds of any contingent claims that are
included in the Collateral, and no Secured Party will have further recourse to
the Issuer in respect of such obligations beyond its rights under the Security
Trust Agreement and the Indenture.  On enforcement of the Security Trust
Agreement, after realization of the Collateral, including liquidation of any
contingent claims that are included in the Collateral, and distribution of all
proceeds of the Collateral, including the proceeds of any such contingent
claims, in accordance with the Security Trust Agreement and the Indenture, none
of the Secured Parties may take any further steps against the Issuer or against
any shareholder, director or officer of the Issuer in respect of such
obligations.  This provision shall not prevent any payment becoming due for the
purposes of an Event of Default.





76

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

This Secured Party Supplement may be executed in two or more counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Secured Party Supplement by
facsimile or in electronic format (i.e. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Secured Party.

[Signature pages follow]

 





77

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

This Secured Party Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including
Sections 5-1401 and 5-1402 of the New York General Obligations Laws but
otherwise without regard to conflict of laws principles.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF SECURED PARTY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and agreed to as of the date first above written:

DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity, but
solely as the Security Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





78

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit A-2
SECURITY TRUST AGREEMENT

FORM OF COLLATERAL SUPPLEMENT

Deutsche Bank Trust Company Americas, as Security Trustee

Trust and Agency Services

60 Wall Street, 16th Floor

MS NYC 60-1625

New York, New York 10005

USA

Attention:  Asset Backed Securities, WES18A

Facsimile:  (212) 553-2458

 

with a copy to:

 

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One, 6th Floor

Mail Stop: JCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Asset Backed Securities, WES18A  – Michele H.Y. Voon

Facsimile:  +1 (212) 553-2458

E-mail:  michele.hy.voon@db.com

[Date]

Re:  Security Trust Agreement, dated as of August 22,  2018

Ladies and Gentlemen:

Reference is made to the Security Trust Agreement (as amended from time to time,
the “Security Trust Agreement”), dated as of August 22, 2018 among WILLIS ENGINE
STRUCTURED TRUST IV, a Delaware statutory trust (the “Issuer”), each of the
ISSUER SUBSIDIARIES (including each Asset Trust) party thereto from time to time
as a grantor (such Subsidiaries, together with the Issuer and the Asset Trusts,
the “Grantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation (“Deutsche Bank”), as Security Trustee (in such capacity, the
“Security Trustee”) and as operating bank.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Security Trust Agreement.

The undersigned Grantor hereby delivers, as of the date first above written, the
attached Annexes I through VIII pursuant to Section 3.01 of the Security Trust
Agreement.





79

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

The undersigned Grantor hereby confirms that the property included in the
attached Annexes constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 4.02 of the Security Trust
Agreement (as supplemented by the attached Annexes).

If and to the extent applicable, the undersigned Grantor makes the following
representations and warranties:  The Pledged Stock, the Pledged Beneficial
Interests and the Pledged Membership Interests described in Annex I hereto
constitute “certificated securities” within the meaning of Section 8-102(4) of
the UCC.  Such Pledged Stock, Pledged Beneficial Interests and Pledged
Membership Interests have been delivered to the Security Trustee.  Such Pledged
Stock, Pledged Beneficial Interests and Pledged Membership Interests either
(i) are in bearer form, (ii) have been indorsed, by an effective indorsement, to
the Security Trustee or in blank or (iii) have been registered in the name of
the Security Trustee.  None of such Pledged Stock, Pledged Beneficial Interests
and Pledged Membership Interests that constitute or evidence the Collateral have
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Security Trustee.

Attached are [(i) an Account Letter in substantially the form of Exhibit B to
the Security Trust Agreement from each Account Bank at which each Account
included in the foregoing Collateral is maintained, (ii) where required with
respect to any Assigned Document included in the foregoing Collateral, a Consent
and Agreement in substantially the form of Exhibit C to the Security Trust
Agreement from the counterparty thereto or, with respect to any Assigned Lease
included in the foregoing Collateral, such consents, acknowledgements and/or
notices as are called for under Section 3.04(a) of the Security Trust Agreement
and (iii)] duly completed copies of Annexes I through VIII hereto only to the
extent setting forth information not previously provided in the corresponding
Schedule of the Security Trust Agreement (as supplemented prior to the date
hereof).

This Collateral Supplement may be executed in two or more counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Collateral Supplement by
facsimile or in electronic format (i.e. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Collateral Supplement.

[Signature pages follow]

 





80

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

This Collateral Supplement shall in all respects be governed by, and construed
in accordance with, the laws of the State of New York, including Sections 5-1401
and 5-1402 of the New York General Obligations Laws but otherwise without regard
to conflict of laws principles.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and agreed to as of the date first above written:

DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity, but
solely as the Security Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





81

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Annex I
COLLATERAL SUPPLEMENT

PLEDGED STOCK

 

 

 

 

 

 

 

 

 

 

Stock Issuer

    

Par Value

    

Certificate No(s).

    

Number of
Issued  Shares

    

Percentage of
Issued Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

 

 

 

 

 

Issuer

    

Certificate No.

    

Percentage of
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED BENEFICIAL INTERESTS

 

 

 

 

 

 

Issuer

    

Certificate No.

    

Percentage of
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

 

 

 

 

 

Debt Issuer

    

Description of Debt

    

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





82

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX II
COLLATERAL SUPPLEMENT

ACCOUNT INFORMATION

 

 

 

 

 

 

 

NAME AND ADDRESS
OF BANK

    

NAME OF
ACCOUNT HOLDER

    

ACCOUNT NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





83

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX V
COLLATERAL SUPPLEMENT

ASSET TRUSTS

 





84

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX VI
COLLATERAL SUPPLEMENT

OTHER ISSUER SUBSIDIARIES

 





85

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX VII
COLLATERAL SUPPLEMENT

LEASES

 





86

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX VIII
COLLATERAL SUPPLEMENT

ASSETS

 





87

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit A-3
SECURITY TRUST AGREEMENT

FORM OF GRANTOR SUPPLEMENT

Deutsche Bank Trust Company Americas, as Security Trustee
Trust and Agency Services

60 Wall Street, 16th Floor

MS NYC 60-1625

New York, New York 10005

USA

Attention:  Asset Backed Securities, WES18A

Facsimile:  (212) 553-2458

 

with a copy to:

 

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One, 6th Floor

Mail Stop: JCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Asset Backed Securities, WES18A  – Michele H.Y. Voon

Facsimile:  +1 (212) 553-2458

E-mail:  michele.hy.voon@db.com

[Date]

Re:  Security Trust Agreement, dated as of August 22,  2018

Ladies and Gentlemen:

Reference is made to the Security Trust Agreement (as amended from time to time,
the “Security Trust Agreement”), dated as of August 22, 2018 among WILLIS ENGINE
STRUCTURED TRUST IV, a Delaware statutory trust (the “Issuer”), each of the
ISSUER SUBSIDIARIES (including each Asset Trust) party thereto from time to time
as a grantor (such Subsidiaries, together with the Issuer and the Asset Trusts,
the “Grantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation (“Deutsche Bank”), as Security Trustee (in such capacity, the
“Security Trustee”) and as operating bank.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Security Trust Agreement.

The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Security Trust Agreement as if it were an original party
thereto and agrees that each reference in the Security Trust Agreement to
“Grantor” shall also mean and be a reference to the



88

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

undersigned.  To secure the payment and performance of the Secured Obligations,
the undersigned hereby grants, assigns, conveys, mortgages, pledges,
hypothecates and transfers to the Security Trustee, for the benefit of the
Secured Parties, a security interest in and to all of the undersigned’s right,
title and interest in, to and under the Collateral now or hereafter owned by the
undersigned, whether now existing or hereafter created, provided, however, that,
to the extent the Collateral consists of the obligations of any Collateral
Obligor to the undersigned, such security interest in such Collateral shall not
be for the benefit of such Collateral Obligor.

The undersigned hereby makes each representation and warranty set forth in
Section 4.02 of the Security Trust Agreement (as supplemented by the attached
Annexes) and hereby agrees to be bound as a Grantor by all of the terms and
provisions of the Security Trust Agreement.  Each reference in the Security
Trust Agreement to the Asset Collateral, the Pledged Stock, the Pledged Debt,
the Pledged Beneficial Interests, the Pledged Membership Interests, the Stock
Collateral, the Debt Collateral, the Beneficial Interest Collateral, the
Membership Interest Collateral, the Account Collateral, the Assigned Agreements,
the Acquisition Agreements, the Asset Purchase Collateral, the Service Provider
Documents, the Servicing Collateral and the Assigned Documents shall be
construed to include a reference to the corresponding Collateral hereunder.

If and to the extent applicable, the undersigned makes the following
representations and warranties:   The Pledged Stock, the Pledged Beneficial
Interests and the Pledged Membership Interests described in Annex I hereto
constitute “certificated securities” within the meaning of Section 8-102(4) of
the UCC.  Such Pledged Stock, Pledged Beneficial Interests and Pledged
Membership Interests have been delivered to the Security Trustee.  Such Pledged
Stock, Pledged Beneficial Interests and Pledged Membership Interests either
(i) are in bearer form, (ii) have been indorsed, by an effective indorsement, to
the Security Trustee or in blank or (iii) have been registered in the name of
the Security Trustee.  None of such Pledged Stock, Pledged Beneficial Interests
and Pledged Membership Interests that constitute or evidence the Collateral have
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Security Trustee.

The undersigned hereby agrees, together with the Issuer, jointly and severally
to indemnify the Security Trustee, its officers, directors, employees and agents
in the manner set forth in Section 9.01  of the Security Trust Agreement.

Attached are [(i) an Account Letter in substantially the form of Exhibit B to
the Security Trust Agreement from each Account Bank at which each Account
included in the foregoing Collateral is maintained, (ii) where required with
respect to any Assigned Document included in the foregoing Collateral, a Consent
and Agreement in substantially the form of Exhibit C to the Security Trust
Agreement from the counterparty thereto and (iii)] duly completed copies of
Annexes I through VIII hereto only to the extent setting forth information not
previously provided in the corresponding Schedule of the Security Trust
Agreement (as supplemented prior to the date hereof).

This Grantor Supplement may be executed in two or more counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall





89

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Grantor Supplement by facsimile or in electronic format
(i.e. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Grantor Supplement.

This Grantor Supplement shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, including Sections 5-1401
and 5-1402 of the New York General Obligations Laws but otherwise without regard
to conflict of laws principles.

[The Granter confirms for the benefit of each other party to the Security Trust
Agreement that, pursuant to and as required by Section 10.09(a) of the Security
Trust Agreement,  it has appointed the Process Agent named on Annex IV.]1

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1      To be deleted if Grantor has a place of business in the United States.





90

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

 

Very truly yours,

 

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and agreed to as of the date first above written:

DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity, but
solely as the Security Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





91

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX I
GRANTOR SUPPLEMENT

PLEDGED STOCK

 

 

 

 

 

 

 

 

 

 

 

Stock Issuer

    

Par Value

    

Certificate No(s).

    

Number of
Issued Shares

    

Percentage of
Issued Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

 

 

 

 

 

 

Issuer

    

Certificate No.

    

Percentage of
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED BENEFICIAL INTERESTS

 

 

 

 

 

 

 

Issuer

    

Certificate No.

    

Percentage of
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

 

 

 

 

 

 

Debt Issuer

    

Description of Debt

    

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





92

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX II
GRANTOR SUPPLEMENT

ACCOUNT INFORMATION

 

 

 

 

 

 

 

NAME AND ADDRESS
OF BANK

    

NAME OF
ACCOUNT HOLDER

    

ACCOUNT NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





93

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX III
GRANTOR SUPPLEMENT

PRINCIPAL OFFICES

 

 

 

 

 

Name of Grantor

    

Chief Executive Office, Chief Place of
Business and Registered Office

 

 

 

 

 

 

 

 

 

 

 





94

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX IV
GRANTOR SUPPLEMENT

PROCESS AGENT

 





95

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX V
GRANTOR SUPPLEMENT

ASSET TRUSTS

 





96

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX VI
GRANTOR SUPPLEMENT

OTHER ISSUER SUBSIDIARIES

 





97

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX VII
GRANTOR SUPPLEMENT

LEASES

 





98

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX VIII
GRANTOR SUPPLEMENT

ASSETS

 





99

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit B
SECURITY TRUST AGREEMENT

FORM OF ACCOUNT LETTER

_______________, 20__

[Name and address
of Account Bank]

[Name of the Grantor]

Ladies and Gentlemen:

Reference is made to Account No. __________ into which certain monies,
instruments and other properties are deposited from time to time (the “Pledged
Account”) maintained with you by ____________________ (the “Grantor”).  Pursuant
to the Security Trust Agreement, dated as of August 22, 2018 (as amended,
supplemented or otherwise modified, the “Security Trust Agreement”), among the
Grantor, other “Grantors” and Deutsche Bank Trust Company Americas, as the
Security Trustee (the “Security Trustee”) and the Operating Bank.  Capitalized
terms used herein, unless otherwise defined herein, have the meanings assigned
to them in (or by reference in) the Security Trust Agreement.

Pursuant to the Security Trust Agreement, the Grantor has granted to the
Security Trustee a security interest in certain property of the Grantor,
including, among other things, the following (the “Collateral”):  the Pledged
Account, all funds held or required by the terms of the Indenture to be held
therein and all certificates and instruments, if any, from time to time
representing or evidencing such Pledged Account, all notes, certificates of
deposit, deposit accounts, checks and other instruments from time to time
hereafter delivered to or otherwise possessed by the Security Trustee for or on
behalf of such Grantor in substitution for or in addition to any or all of the
then existing Collateral, and all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Collateral, and
all proceeds of any and all of the foregoing Collateral.  It is a condition to
the continued maintenance of the Pledged Account with you that you agree to this
letter agreement.

By signing this letter agreement, you acknowledge notice of, and consent to the
terms and provisions of, the Security Trust Agreement and confirm to the
Security Trustee that you have received no notice of any other pledge or
assignment of the Pledged Account.  Further, you hereby agree with the Security
Trustee that:

(a)  Notwithstanding anything to the contrary in any other agreement relating to
the Pledged Account, the Pledged Account is and will be subject to the terms and
conditions of the Security Trust Agreement, and will henceforth be subject to
written instructions only from a Responsible Officer of the Security Trustee or
(unless you are otherwise notified by the Security Trustee) from





100

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

a Responsible Officer of the Administrative Agent as the agent of the Security
Trustee.  In the event of any conflicting instructions, those of the Security
Trustee shall prevail.

(b)  You will follow your usual operating procedures for the handling of any
remittance received in the Pledged Account, including any remittance that
contains restrictive endorsements, irregularities (such as a variance between
the written and numerical amounts), undated or postdated items, missing
signatures, incorrect payees, etc.

(c)  You will transfer, in same day funds, on each of your business days, an
amount equal to the credit balance of the Pledged Account (other than any amount
required to be left on deposit for local tax or other regulatory or legal
purposes) on such day to the following account (the “Collections Account”):

Deutsche Bank Trust Company Americas

[_________]

ABA: [_________]

CR: [_________]

ACCT: [_________]

REF: [_________]

SWIFT: [_________]

Each such transfer of funds shall neither comprise only part of a remittance nor
reflect the rounding off of any funds so transferred.

[The foregoing clause (c) shall be revised to reflect a less frequent funds
transfer permitted under the Indenture to the extent applicable for the Pledged
Account.]

(d)  All service charges and fees with respect to the Pledged Account shall be
payable by the Grantor, and deposited checks returned for any reason shall not
be charged to such account.

(e)  The Security Trustee and the Administrative Agent as the agent of the
Security Trustee shall be entitled to exercise any and all rights of the Grantor
in respect of the Pledged Account in accordance with the terms of the Security
Trust Agreement, and the undersigned shall comply in all respects with such
exercise.

(f)  In the event that you have or subsequently obtain by agreement, by
operation of law or otherwise a security interest in the Pledged Account or any
cash or other property credited thereto, such security interest shall be
subordinated to the security interest of the Security Trustee.

It is the intention of the parties to grant “control” of the Pledged Account and
the other Collateral to the Security Trustee for purposes of perfection of the
Security Trustee’s security interest in such Collateral pursuant to Article 8
and Article 9 of the UCC.

You hereby agree (i) that your “jurisdiction” (within the meaning of Article 8
or Article 9 of the UCC, as applicable) as the securities intermediary or the
bank, as applicable, with respect to each Pledged Account is the State of New
York, (ii) (A) that the law of the State of New York





101

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

governs all issues specified in Article 2(1) of the Hague Convention on the Law
Applicable to Certain Rights in Respect of Securities Held with an Intermediary
and, to the extent not so provided in any account agreement governing the
Pledged Account, such account agreement is hereby amended to so provide and (B)
that you will not modify the law applicable to such issues or (so long as this
letter agreement is in effect) under such account agreement, and (iii) to the
extent that any Pledged Account is a “securities account” (as defined in Article
8 of the UCC), (A) you are the “securities intermediary” (as defined in Article
8 of the UCC) of such securities account, (B) all items of property credited
thereto from time to time (whether cash, investment property, Permitted Account
Investments, other investments, securities, instruments or other property) will
be treated as a “financial asset” as defined in Article 8 of the UCC and (B) all
securities, instruments and other property in order or registered from and
credited to the Pledged Account shall be payable to you or to your order, or
registered in your name, or shall be indorsed to you or in blank, and in no case
whatsoever shall any “financial asset” as defined in Article 8 of the UCC
credited to the Pledged Account be registered in the name of any Grantor,
payable to or to the order of any Grantor or specially indorsed to any Grantor
except to the extent the foregoing have been specially indorsed by a Grantor to
you or in blank.

This letter agreement shall be binding upon you and your successors and assigns
and shall inure to the benefit of the Security Trustee, the Secured Parties and
their successors, transferees and assigns.  You may terminate this letter
agreement only upon 30 days’ prior written notice to the Grantor and the
Security Trustee.  Upon such termination you shall close the Pledged Account and
transfer all funds in the Pledged Account to the Collections Account.  After any
such termination, you shall nonetheless remain obligated promptly to transfer to
the Collections Account all funds and other property received in respect of the
Pledged Account.

[To be inserted if Grantor is an Asset Trustee: The parties hereto agree that
all of the statements, representations, covenants and agreements made by Grantor
as Aircraft Trustee contained in this letter agreement and any agreement
referred to herein, unless expressly otherwise stated, are made and intended
only for the purpose of binding the Trust Estate (as such expression is defined
in the Asset Trust Agreement) and establishing the existence of rights and
remedies which can be exercised and enforced against such Trust
Estate.  Therefore, anything contained in this Agreement or such other
agreements to the contrary notwithstanding (except for any express provisions
that Asset Trustee is responsible for in its individual capacity), no recourse
shall be had with respect to this letter agreement or such other agreements
against Grantor in its individual capacity or against any institution or person
which becomes a successor trustee or co-trustee or any officer, director,
trustee, servant or direct or indirect parent or controlling person or persons
of any of them.]

[Signature pages follow]

 





102

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

This letter agreement shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, including Sections 5-1401
and 5-1402 of the New York General Obligations Laws but otherwise without regard
to conflict of laws principles.

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Security Trustee and not in its
individual capacity

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ACCOUNT BANK]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 





103

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit C
SECURITY TRUST AGREEMENT

FORM OF CONSENT AND AGREEMENT

_______________, [20__]

[Name of the Grantor]

Ladies and Gentlemen:

Reference is made to the agreement between you and the Grantor dated (the
“Assigned Document”).

Pursuant to the Security Trust Agreement, dated as of August 22, 2018 (the
“Security Trust Agreement”), among the Grantor, certain other Grantors and
Deutsche Bank Trust Company Americas, as the Security Trustee (the “Security
Trustee”) and Operating Bank, the Grantor has granted to the Security Trustee a
security interest in certain property of the Grantor, including, among other
things, the following (the “Collateral”):  all of such Grantor’s right, title
and interest in and to the Assigned Document, including without limitation all
rights of such Grantor to receive moneys due and to become due under or pursuant
to the Assigned Document, all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Document, claims of such Grantor for damages arising out of or for breach or
default under the Assigned Document and the right of such Grantor to terminate
the Assigned Document, to perform thereunder and to compel performance and
otherwise exercise all remedies thereunder, whether arising under the Assigned
Document or by statute or at law or in equity.  Capitalized terms used herein,
unless otherwise defined herein, have the meanings assigned to them in the
Security Trust Agreement.

By signing this Consent and Agreement, you acknowledge notice of, and consent to
the terms and provisions of, the Security Trust Agreement and confirm to the
Security Trustee that you have received no notice of any other pledge or
assignment of the Assigned Document.  Further, you hereby agree with the
Security Trustee that:

(a)  You will make all payments to be made by you under or in connection with
the Assigned Document directly to the Collections Account or otherwise in
accordance with the instructions of the Security Trustee.

(b)  The Security Trustee shall be entitled to exercise any and all rights and
remedies of the Grantor under the Assigned Document in accordance with the terms
of the Security Trust Agreement, and you will comply in all respects with such
exercise.

(c)  You will not, without the prior written consent of the Security Trustee,
(i) cancel or terminate the Assigned Document or consent to or accept any
cancellation or termination thereof or (ii) amend or otherwise modify the
Assigned Document.





104

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

This Consent and Agreement shall be binding upon you and your successors and
assigns and shall inure to the benefit of the Security Trustee, the Secured
Parties and their successors, transferees and assigns.

This Consent and Agreement shall in all respects be governed by, and construed
in accordance with, the laws of the State of New York, including Sections 5-1401
and 5-1402 of the New York General Obligations Laws but otherwise without regard
to conflict of laws principles.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS,

 

not in its individual capacity,

 

but solely as the Security Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and agreed to as of
the date first above written:

 

 

 

[NAME OF OBLIGOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[LIST ALL PARTIES TO ASSIGNED DOCUMENTS

 

NOT ALREADY PARTY HERETO]

 

 





105

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit D-1
SECURITY TRUST AGREEMENT

FORM OF ASSET MORTGAGE

MORTGAGE AND SECURITY AGREEMENT NO. [_]

MORTGAGE AND SECURITY AGREEMENT NO. [_] (the “Agreement”) dated as of
______________, 20__ between [__________] (“[__________]”), not in its
individual capacity, but solely as Owner Trustee (the “Grantor”), and DEUTSCHE
BANK TRUST COMPANY AMERICAS (“Deutsche Bank”), as security trustee (in such
capacity, the “Security Trustee”).  Capitalized terms used and not defined
herein are used as defined in Appendix A hereto.

W I T N E S S E T H:

WHEREAS, Willis Engine Structured Trust IV, a Delaware statutory trust (the
“Issuer”), Deutsche Bank, as Trustee, and certain other parties have entered
into the Trust Indenture, dated as of August 22, 2018 (as amended, supplemented
or otherwise modified, the “Indenture”);

WHEREAS, the Issuer, the Security Trustee, the Grantor and certain other Issuer
Subsidiaries have entered into the Security Trust Agreement, dated as of August
22, 2018 (as amended, supplemented or otherwise modified, the “Security Trust
Agreement”), in order to secure, among other things, the payment of the Notes
and the Beneficial Interest Certificates issued by the Issuer and the payment
and performance of all Secured Obligations;

WHEREAS, the Grantor has agreed to secure the Secured Obligations under the
Notes, the Beneficial Interest Certificates and the other Related Documents by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the [Airframe and the] Engine[s] described in Schedule 1
hereto ([collectively, ]the “Asset”) and on certain other property and rights
relating thereto; and

WHEREAS, the Grantor will derive substantial direct and indirect benefit from
the proceeds of the Notes and the Beneficial Interest Certificates and from the
execution, delivery and performance of the Related Documents, whether or not the
Grantor is a party thereto.

NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into the
Related Documents and (b) secure the prompt payment and performance of all the
Secured Obligations, the Grantor and the Security Trustee hereby agree as
follows:

1.         SECURITY INTEREST.  The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a first priority security interest to
the Security Trustee, for its benefit and the benefit of the Secured Parties,
subject to no prior interests of any Person whatsoever except for a lessee under
any Lease of the Asset, in all of such Grantor’s right, title and interest in
and to the following collateral, whether now existing or hereafter





106

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

created or acquired (collectively, the “Mortgage Collateral”) attaching on the
date of this Agreement:

(a)        the Asset;

(b)        all Parts, equipment, attachments, accessories, replacement and added
Parts and components now or hereafter placed thereon, installed therein or
attached thereto, whether or not any of such Parts, equipment, attachments,
accessories, replacements or added parts or components may from time to time no
longer be installed on the Asset [or on any component Engine thereof] or may be
installed in any other aircraft or aircraft engine;

(c)        the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to the Asset and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to the Asset, any acceptance certificate, and/or bill of sale
relating to the Asset, any guaranties, letters of credit or other credit support
relating to the Asset, and any other certificate, instrument or agreement
relating to the Asset or a lessee, user or lessor of the Asset (collectively,
the “Asset Related Documents”);

(d)        all proceeds from the sale or other disposition of, all proceeds of
insurance due to the Grantor on, and all proceeds of the total or partial loss
or physical destruction, confiscation, condemnation or requisition due to the
Grantor with respect to, any of the equipment described in clauses (a), (b) and
(c) above;

(e)        all rents, issues, profits, revenues and other income of the property
intended, subjected or required to be subjected to the Lien of this Agreement
hereby, by the other Related Documents or by any supplement to this Agreement in
form and substance satisfactory to the Security Trustee (a “Mortgage
Supplement”), and all of the estate, right, title and interest of every nature
whatsoever of the Grantor in and to the same and every part thereof; and

(f)        all proceeds, howsoever arising, of the foregoing.

BUT EXCLUDING, HOWEVER, the Excluded Payments.

TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and its
successors and assigns, as security for the Secured Obligations.

2.         INCORPORATION BY REFERENCE.  The security interest in the Mortgage
Collateral created under this Agreement is granted in accordance with the
Security Trust Agreement and all of the terms and conditions thereof, including
but not limited to provisions relating to the exercise of remedies, shall be
incorporated herein by reference.





107

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

3.         MISCELLANEOUS

3.1       Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.

3.2       Severability. Any provision of this Agreement prohibited by the laws
of any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.

3.2       Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS.

3.4       Further Assurances. At any time and from time to time, upon the
request of the Security Trustee, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents as the Security
Trustee may reasonably deem desirable in obtaining the full benefits of security
interests and assignments created or intended to be created hereby and of the
rights and powers granted herein and in the Security Trust Agreement.

3.5       Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:

If to the Grantor:

[__________]

Telephone:

Facsimile:

Attention:

 

If to the Security Trustee:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

MS NYC 60-1625

New York, New York 10005

USA

Attention:  Asset Backed Securities, WES18A

Facsimile:  (212) 553-2458





108

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

with a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One, 6th Floor

Mail Stop: JCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Asset Backed Securities, WES18A – Michele H.Y. Voon

Facsimile:  +1 (212) 553-2458

E-mail:  michele.hy.voon@db.com

 

3.6       Owner Trustee. [__________] is entering into this Agreement solely in
its capacity as Owner Trustee under the Trust Agreement and not in its
individual capacity, except as expressly set forth herein.  Accordingly, each of
the representations, warranties, undertakings and agreements herein made on the
part of [__________], is made and intended not as a personal representation,
warranty, undertaking or agreement by or for the purpose or with the intention
of binding [__________] personally, but is made solely in its capacity as Owner
Trustee.  This Agreement is executed and delivered by [__________] solely in the
exercise of the powers expressly conferred upon it as trustee under the Trust
Agreement; and no personal liability or responsibility is assumed hereunder by
or shall at any time be enforceable against [__________] or any successor in
trust on account of any action taken or omitted to be taken or any
representation, warranty, undertaking or agreement hereunder of [__________],
either expressed or implied, all such personal liability, if any, being
expressly waived by the parties hereto, except that the parties hereto, or any
Person acting by, through or under them, making a claim hereunder, may look to
the Trust Estate for satisfaction of the same and [__________] or its successor
in trust, as applicable, shall be personally liable for its own gross negligence
or willful misconduct in the performance of its duties as Owner Trustee or
otherwise.

3.7       Security Trustee.

The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Security Trust Agreement as if such
rights, protections, immunities and indemnities were specifically set forth
herein.

3.8       Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.

[Remainder of page intentionally left blank]

 





109

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this Mortgage and Security Agreement to be
executed as of the day and year first above written and to be delivered in the
State of New York.

 

 

 

GRANTOR:

[__________], not in its individual capacity but

 

solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SECURITY TRUSTEE:

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, not in its individual capacity, but solely as Security Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





110

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

APPENDIX A

MORTGAGE AND SECURITY AGREEMENT

DEFINITIONS

For all purposes of this Agreement, all capitalized terms used, but not defined,
in this Agreement shall have the respective meanings assigned to such terms in
(or by reference in) the Security Trust Agreement, and the following terms have
the meanings indicated below:

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Asset”  has the meaning specified in the recitals to this Agreement.

[“Airframe” has the meaning assigned to such term in Schedule 1 attached
hereto.]

“Asset Related Documents” has the meaning assigned to such term in Section 1(c)
of this Agreement.

“Beneficial Interest Certificates” has the meaning specified in the Indenture.

“Closing Date” means [__], 2018.

“Deutsche Bank” has the meaning specified in the recital of parties to this
Agreement.

“Engine[s]” has the meaning assigned to such term in Schedule 1 attached hereto.

“Excluded Payments”  means payments in respect of (i) indemnities (including
interest thereon, if applicable) payable (directly or indirectly) by a Lessee to
an indemnitee (other than to a Grantor for its own account) pursuant to a Lease
and (ii) proceeds of public liability insurance in respect of the Assets
payable, directly or indirectly, as a result of insurance claims paid, or losses
suffered, by a Person (other than a Grantor for its own account) and including,
for the avoidance of doubt, the Lessee.

“Grantor” has the meaning specified in the recital of parties to this Agreement.

“Indenture”  has the meaning specified in the recitals to this Agreement.

“Issuer” has the meaning specified in the recitals to this Agreement.

“Issuer Group Member” means the Issuer or any Issuer Subsidiary.

“Issuer Subsidiary” means either or both, as the context may require, of (i)
each Subsidiary of the Issuer existing on the Closing Date and listed on
Schedule 2 to the Indenture, and (ii) each other direct or indirect Subsidiary
of the Issuer.





111

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Lease” means, with respect to any Portfolio Asset, any lease agreement
(including, without limitation, any future aircraft lease agreement),
conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between an Issuer Group Member that owns or
leases-in such Portfolio Asset (as Lessor) and a Person that is not an Issuer
Group Member (as Lessee), as such agreement or arrangement may be amended,
modified, extended, supplemented, assigned or novated from time to time in
accordance with the Related Documents; provided that if, under any sub‑leasing
arrangement with respect to a Portfolio Asset permitted by the Lease of such
Portfolio Asset and executed by the Lessee and a sub-lessee, the Lessor of such
Portfolio Asset agrees to receive payments or collateral directly from, or is to
make payments directly to, such sub‑lessee, in any such case to the exclusion of
the related Lessee, then the relevant sub‑lease shall constitute the “Lease” of
such Portfolio Asset, and the sub‑lessee shall constitute the related “Lessee”
with respect to such Portfolio Asset, but only to the extent of the provisions
of such sub‑lease agreement relevant to such payments and collateral and to the
extent agreed by the relevant Lessor.

“Lessee” means the Lessee under a Lease.

“Lessor” means the Lessor under a Lease.

“Lien” means any mortgage, pledge, lien, encumbrance, international interest,
charge or security interest, including without limitation any prospective
contract of sale or other prospective international interest.

“Notes” means any one of the notes issued pursuant to the Indenture.

“Mortgage Collateral”  has the meaning specified in Section 1 of this Agreement.

“Mortgage Supplement”  has the meaning specified in Section 1 of this Agreement.

“Obligor” means, with respect to a Grantor, each Lessee or any other Person
obligated at any time to make any payment under a Lease to such Grantor for any
reason.

“Part” means any and all parts, avionics, attachments, accessions,
appurtenances, furnishings, components, appliances, accessories, instruments and
other equipment installed in, or attached to (or constituting a spare for any
such item installed in or attached to) the Asset.

“Person” means any natural person, firm, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any political subdivision thereof or any other legal entity,
including public bodies.

“Portfolio Asset” means any “Asset” as defined in the Indenture.

“Related Documents” has the meaning specified in the Indenture.

“Secured Obligations” means, inter alia, all obligations owed to the Secured
Parties by each Issuer Group Member and by each Obligor, as more particularly
defined and described in the Security Trust Agreement.





112

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Secured Party”  has the meaning specified in the Security Trust Agreement.

“Security Trust Agreement” has the meaning specified in the preliminary
statements to this Agreement and is attached hereto as Schedule 2.

“Security Trustee”  has the meaning specified in the recital of parties to this
Agreement.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“Trust Agreement” means the Amended and Restated Trust Agreement No. [_], dated
as of [__________], between the Grantor and [__] (as successor
to _____________).

“Trust Estate” has the meaning specified in the Trust Agreement.

“Trustee” means Deutsche Bank, in its capacity as trustee under the Indenture.





113

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE 1
MORTGAGE AND SECURITY AGREEMENT

MORTGAGE COLLATERAL

[“Airframe” means one (1) [__________] model [__________] aircraft bearing
manufacturer’s serial number [_____].]

“Engine[s]” means [one (1)][two (2)] [__________] model [__________] aircraft
engines bearing manufacturer’s serial number[s] [_____] [and [_____]
respectively].

 





114

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE 2

MORTGAGE AND SECURITY AGREEMENT

SECURITY TRUST AGREEMENT

 

(INTENTIONALLY OMITTED AS CONTAINING CONFIDENTIAL INFORMATION)

 





115

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit D-2
SECURITY TRUST AGREEMENT

FORM OF ASSET MORTGAGE AND LEASE SECURITY ASSIGNMENT

 

MORTGAGE AND SECURITY AGREEMENT NO. [_]

MORTGAGE AND SECURITY AGREEMENT NO. [_] (the “Agreement”) dated as of
______________, 20__ between [__________] (“[__________]”), not in its
individual capacity, but solely as Owner Trustee (the “Grantor”), and DEUTSCHE
BANK TRUST COMPANY AMERICAS (“Deutsche Bank”), as security trustee (in such
capacity, the “Security Trustee”).  Capitalized terms used and not defined
herein are used as defined in Appendix A hereto.

W I T N E S S E T H:

WHEREAS, Willis Engine Structured Trust IV, a Delaware statutory trust (the
“Issuer”), Deutsche Bank, as Trustee, and certain other parties have entered
into the Trust Indenture, dated as of August 22, 2018 (as amended, supplemented
or otherwise modified, the “Indenture”);

WHEREAS, the Issuer, the Security Trustee, the Grantor and certain other Issuer
Subsidiaries have entered into the Security Trust Agreement, dated as of August
22, 2018 (as amended, supplemented or otherwise modified, the “Security Trust
Agreement”), in order to secure, among other things, the payment of the Notes
and the Beneficial Interest Certificates issued by the Issuer and the payment
and performance of all Secured Obligations;

WHEREAS, the Grantor has agreed to secure the Secured Obligations under the
Notes, the Beneficial Interest Certificates and the other Related Documents by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the [Airframe and the] Engine[s] described in Schedule 1
hereto ([collectively, ]the “Asset”) and on certain other property and rights
relating thereto; and

WHEREAS, the Grantor will derive substantial direct and indirect benefit from
the proceeds of the Notes and the Beneficial Interest Certificates and from the
execution, delivery and performance of the Related Documents, whether or not the
Grantor is a party thereto.

NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into the
Related Documents and (b) secure the prompt payment and performance of all the
Secured Obligations, the Grantor and the Security Trustee hereby agree as
follows:

1.         SECURITY INTEREST.  The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a first priority security interest to
the Security Trustee, for its benefit and the benefit of the Secured Parties,
subject to no prior interests of any Person whatsoever except for a lessee under
any Lease of the Asset, in all of such Grantor’s right, title and interest in
and to the following collateral, whether now existing or hereafter





116

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

created or acquired (collectively, the “Mortgage Collateral”) attaching on the
date of this Agreement:

(a)        the Asset;

(b)        all Parts, equipment, attachments, accessories, replacement and added
Parts and components now or hereafter placed thereon, installed therein or
attached thereto, whether or not any of such Parts, equipment, attachments,
accessories, replacements or added parts or components may from time to time no
longer be installed on the Asset [or on any component Engine thereof] or may be
installed in any other aircraft or aircraft engine;

(c)        the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to the Asset and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to the Asset or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to the Asset or any Assigned Lease,
any acceptance certificate, and/or bill of sale relating to the Asset or any
Assigned Lease, any guaranties, letters of credit or other credit support or
collateral security relating to the Asset or any Assigned Lease, and any other
certificate, instrument or agreement relating to the Asset or a lessee, user or
lessor of the Asset (collectively, the “Asset Related Documents”);

(d)        all proceeds from the sale or other disposition of, all proceeds of
insurance due to the Grantor on, and all proceeds of the total or partial loss
or physical destruction, confiscation, condemnation or requisition due to the
Grantor with respect to, any of the equipment described in clauses (a), (b) and
(c) above;

(e)        the Initial Lease and each other Lease of the Asset, whether or not
owned by the Grantor, under which the Grantor is or may from time to time be the
Lessor, together with any and all Asset Related Documents relating to such
Initial Lease and each other Lease (any such Initial Lease and other Leases and
Asset Related Documents being referred to individually as an “Assigned Lease”
and collectively as the “Assigned Leases”), including without limitation, (A)
all rights of the Grantor to all Lease Payments, however denominated, under such
Assigned Leases, (B) all rights of the Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty pursuant to or with respect to such
Assigned Leases, (C) claims of the Grantor for damages arising out of or for
breach or default under such Assigned Leases, (D) all rights of the Grantor to
receive and any and all rights to amend, waive, modify and give notices,
approvals and consents under such Assigned Leases, (E) all rights of the Grantor
under any such Assigned Lease with respect to any sublease of any such Asset,
(F) all rights of the Grantor to terminate any such Assigned Lease, whether
arising under such Assigned Lease or by statute or at law or in equity, (G) all
rights of the Grantor to possession of any Asset under an Assigned Lease and (H)
all other rights and property of the Grantor included





117

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

therein together with all payments, including without limitation all rent,
damages, expenses, indemnities and other amounts due to the Grantor (or any
Person claiming by, through or under the Grantor) thereunder;

(f)        all rents, issues, profits, revenues and other income of the property
intended, subjected or required to be subjected to the Lien of this Agreement
hereby, by the other Related Documents or by any supplement to this Agreement in
form and substance satisfactory to the Security Trustee (a “Mortgage
Supplement”), and all of the estate, right, title and interest of every nature
whatsoever of the Grantor in and to the same and every part thereof; and

(g)        all proceeds, howsoever arising, of the foregoing.

BUT EXCLUDING, HOWEVER, the Excluded Payments.

TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and its
successors and assigns, as security for the Secured Obligations.

2.         INCORPORATION BY REFERENCE.  The security interest in the Mortgage
Collateral created under this Agreement is granted in accordance with the
Security Trust Agreement and all of the terms and conditions thereof, including
but not limited to provisions relating to the exercise of remedies, shall be
incorporated herein by reference.

3.         MISCELLANEOUS

3.1       Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.

3.2       Severability. Any provision of this Agreement prohibited by the laws
of any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.

3.2       Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS.

3.4       Further Assurances. At any time and from time to time, upon the
request of the Security Trustee, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents as the Security
Trustee may reasonably deem desirable in obtaining the full benefits of security
interests and assignments created or intended to be created hereby and of the
rights and powers granted herein and in the Security Trust Agreement.





118

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

3.5       Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:

If to the Grantor:

[__________]

Telephone:

Facsimile:

Attention:

 

If to the Security Trustee:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

MS NYC 60-1625

New York, New York 10005

USA

Attention:  Asset Backed Securities, WES18A

Facsimile:  (212) 553-2458

 

with a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One, 6th Floor

Mail Stop: JCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Asset Backed Securities, WES18A – Michele H.Y. Voon

Facsimile:  +1 (212) 553-2458

E-mail:  michele.hy.voon@db.com

 

3.6       Owner Trustee. [__________] is entering into this Agreement solely in
its capacity as Owner Trustee under the Trust Agreement and not in its
individual capacity, except as expressly set forth herein.  Accordingly, each of
the representations, warranties, undertakings and agreements herein made on the
part of [__________], is made and intended not as a personal representation,
warranty, undertaking or agreement by or for the purpose or with the intention
of binding [__________] personally, but is made solely in its capacity as Owner
Trustee.  This Agreement is executed and delivered by [__________] solely in the
exercise of the powers expressly conferred upon it as trustee under the Trust
Agreement; and no personal liability or responsibility is assumed hereunder by
or shall at any time be enforceable against [__________]





119

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

or any successor in trust on account of any action taken or omitted to be taken
or any representation, warranty, undertaking or agreement hereunder of
[__________], either expressed or implied, all such personal liability, if any,
being expressly waived by the parties hereto, except that the parties hereto, or
any Person acting by, through or under them, making a claim hereunder, may look
to the Trust Estate for satisfaction of the same and [__________] or its
successor in trust, as applicable, shall be personally liable for its own gross
negligence or willful misconduct in the performance of its duties as Owner
Trustee or otherwise.

3.7       Security Trustee.

The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Security Trust Agreement as if such
rights, protections, immunities and indemnities were specifically set forth
herein.

3.8       Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.

[Remainder of page intentionally left blank]

 





120

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this Mortgage and Security Agreement to be
executed as of the day and year first above written and to be delivered in the
State of New York.

 

 

 

GRANTOR:

[__________], not in its individual capacity but

 

solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SECURITY TRUSTEE:

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, not in its individual capacity, but solely as Security Trustee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





121

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

APPENDIX A

MORTGAGE AND SECURITY AGREEMENT

DEFINITIONS

For all purposes of this Agreement, all capitalized terms used, but not defined,
in this Agreement shall have the respective meanings assigned to such terms in
(or by reference in) the Security Trust Agreement, and the following terms have
the meanings indicated below:

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Asset” has the meaning specified in the recitals to this Agreement.

[“Airframe” has the meaning assigned to such term in Schedule 1 attached
hereto.]

“Asset Related Documents” has the meaning assigned to such term in Section 1(c)
of this Agreement.

“Assigned Lease” has the meaning assigned to such term in Section 1(e) of this
Agreement.

“Beneficial Interest Certificates” has the meaning specified in the Indenture.

“Closing Date” means [__], 2018.

“Deutsche Bank” has the meaning specified in the recital of parties to this
Agreement.

“Engine[s]” has the meaning assigned to such term in Schedule 1 attached hereto.

“Excluded Payments”  means payments in respect of (i) indemnities (including
interest thereon, if applicable) payable (directly or indirectly) by a Lessee to
an indemnitee (other than to a Grantor for its own account) pursuant to a Lease
and (ii) proceeds of public liability insurance in respect of the Assets
payable, directly or indirectly, as a result of insurance claims paid, or losses
suffered, by a Person (other than a Grantor for its own account) and including,
for the avoidance of doubt, the Lessee.

“Grantor” has the meaning specified in the recital of parties to this Agreement.

“Indenture” has the meaning specified in the recitals to this Agreement.

“Initial Lease” has the meaning assigned to such term in Schedule 1 attached
hereto.

“Issuer” has the meaning specified in the recitals to this Agreement.

“Issuer Group Member” means the Issuer or any Issuer Subsidiary.





122

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Issuer Subsidiary” means either or both, as the context may require, of (i)
each Subsidiary of the Issuer existing on the Closing Date and listed on
Schedule 2 to the Indenture, and (ii) each other direct or indirect Subsidiary
of the Issuer.

“Lease” means, with respect to any Portfolio Asset, any lease agreement
(including, without limitation, any future aircraft or engine lease agreement),
conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between an Issuer Group Member that owns or
leases-in such Portfolio Asset (as Lessor) and a Person that is not an Issuer
Group Member (as Lessee), as such agreement or arrangement may be amended,
modified, extended, supplemented, assigned or novated from time to time in
accordance with the Related Documents; provided that if, under any sub‑leasing
arrangement with respect to a Portfolio Asset permitted by the Lease of such
Portfolio Asset and executed by the Lessee and a sub-lessee, the Lessor of such
Portfolio Asset agrees to receive payments or collateral directly from, or is to
make payments directly to, such sub‑lessee, in any such case to the exclusion of
the related Lessee, then the relevant sub‑lease shall constitute the “Lease” of
such Portfolio Asset, and the sub‑lessee shall constitute the related “Lessee”
with respect to such Portfolio Asset, but only to the extent of the provisions
of such sub‑lease agreement relevant to such payments and collateral and to the
extent agreed by the relevant Lessor.

“Lease Payments” means all lease payments and other amounts payable by or on
behalf of a Lessee under a Lease, and all rights of Grantor to receive moneys
due and to become due under or pursuant to such Lease, including, without
limitation, Rent Payments, Utilization Rents and Security Deposits.

“Lessee” means the Lessee under a Lease.

“Lessor” means the Lessor under a Lease.

“Lien” means any mortgage, pledge, lien, encumbrance, international interest,
charge or security interest, including without limitation any prospective
contract of sale or other prospective international interest.

“Notes” means any one of the notes issued pursuant to the Indenture.

“Mortgage Collateral” has the meaning specified in Section 1 of this Agreement.

“Mortgage Supplement” has the meaning specified in Section 1 of this Agreement.

“Obligor” means, with respect to a Grantor, each Lessee or any other Person
obligated at any time to make any Lease Payments to such Grantor for any reason.

“Part” means any and all parts, avionics, attachments, accessions,
appurtenances, furnishings, components, appliances, accessories, instruments and
other equipment installed in, or attached to (or constituting a spare for any
such item installed in or attached to) the Asset.





123

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Person” means any natural person, firm, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any political subdivision thereof or any other legal entity,
including public bodies.

“Portfolio Asset” means any “Asset” as defined in the Indenture, including, for
the avoidance of doubt, the Asset.

“Related Documents” has the meaning specified in the Indenture.

“Rent Payments” means all payments of basic rent under a Lease that are payable
in respect of periods specified under such Lease.

“Secured Obligations” means, inter alia, all obligations owed to the Secured
Parties by each Issuer Group Member and by each Obligor, as more particularly
defined and described in the Security Trust Agreement.

“Secured Party” has the meaning specified in the Security Trust Agreement.

“Security Deposits” means any cash deposits and other collateral provided by, or
on behalf of, a Lessee to secure the obligations of such Lessee under a Lease.

“Security Trust Agreement” has the meaning specified in the preliminary
statements to this Agreement and is attached hereto as Schedule 2.

“Security Trustee” has the meaning specified in the recital of parties to this
Agreement.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“Trust Agreement” means the Amended and Restated Trust Agreement No. [_], dated
as of [__________], between the Grantor and [__] (as successor
to _____________).

“Trust Estate” has the meaning specified in the Trust Agreement.

“Trustee” means Deutsche Bank, in its capacity as trustee under the Indenture.

“Utilization Rent” means any payment (including any use payment) under a Lease
that is based on the usage of the Portfolio Asset subject to such Lease or which
is based on, or in respect of which, the Lessor under a Lease may be obligated
to reimburse the Lessee under such Lease for specified maintenance activities
with respect to such Portfolio Asset.





124

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE 1
MORTGAGE AND SECURITY AGREEMENT

MORTGAGE COLLATERAL

[“Airframe” means one (1) [__________] model [__________] aircraft bearing
manufacturer’s serial number [_____].]

“Engine[s]” means [one (1)][two (2)] [__________] model [__________] aircraft
engines bearing manufacturer’s serial number[s] [_____] [and [_____]
respectively].

“Initial Lease” means [__________].

 





125

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE 2

MORTGAGE AND SECURITY AGREEMENT

SECURITY TRUST AGREEMENT

 

(INTENTIONALLY OMITTED AS CONTAINING CONFIDENTIAL INFORMATION)

 





126

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit D-3
SECURITY TRUST AGREEMENT

FORM OF LEASE SECURITY ASSIGNMENT

LEASE SECURITY ASSIGNMENT NO. [_]

LEASE SECURITY ASSIGNMENT NO. [_] (the “Agreement”) dated as of ______________,
20__ between [__________] (“[__________]”)[, not in its individual capacity, but
solely as Owner Trustee] (the “Grantor”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS (“Deutsche Bank”), as security trustee (in such capacity, the “Security
Trustee”).  Capitalized terms used and not defined herein are used as defined in
in the Security Trust Agreement (as defined below), including those incorporated
therein by reference to another document.

W I T N E S S E T H:

WHEREAS, Willis Engine Structured Trust IV, a Delaware statutory trust (the
“Issuer”), Deutsche Bank, as Trustee, and certain other parties have entered
into the Trust Indenture, dated as of August 22, 2018 (as amended, supplemented
or otherwise modified, the “Indenture”);

WHEREAS, the Issuer, the Security Trustee, the Grantor and certain other Issuer
Subsidiaries have entered into the Security Trust Agreement, dated as of August
22, 2018 (as amended, supplemented or otherwise modified, the “Security Trust
Agreement”),  in order to secure, among other things, the payment of the Notes
and the Beneficial Interest Certificates issued by the Issuer and the payment
and performance of all Secured Obligations;

WHEREAS, the Grantor has agreed to secure the Secured Obligations under the
Notes, the Beneficial Interest Certificates and the other Related Documents by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in any Assigned Lease and on certain other property and rights
relating thereto; and

WHEREAS, the Grantor will derive substantial direct and indirect benefit from
the proceeds of the Notes and the Beneficial Interest Certificates and from the
execution, delivery and performance of the Related Documents, whether or not the
Grantor is a party thereto.

NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into the
Related Documents and (b) secure the prompt payment and performance of all the
Secured Obligations, the Grantor and the Security Trustee hereby agree as
follows:

1.         LEASE SECURITY ASSIGNMENT.            The Grantor hereby bargains,
sells, transfers and conveys to the Security Trustee, for the benefit of the
Secured Parties, and grants to the Security Trustee for the benefit of the
Secured Parties, a first priority security interest in and to the Assigned
Lease, and all amendments, supplements, schedules, receipts and acceptance
certificates executed or delivered pursuant thereto, together with all of the
Grantor’s rights as lessor thereunder including without limitation: (a) all
rights, if any,



127

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

under § 1110 of the Bankruptcy Code of the United States or any statute of
similar import (whether of the United States or any other jurisdiction and
whether now in effect or hereinafter enacted); (b) all rights to receive payment
of insurance proceeds and payments with respect to any manufacturer’s warranty,
in each case payable with respect to the aircraft, the aircraft engines or other
property which is the subject of the Assigned Lease; and (c) upon the occurrence
of an Event of Default to demand, collect, receive and retain all rent and other
sums which become payable under or in connection with the Assigned Lease, but
excluding in each case any Excluded Payments.

2.         INCORPORATION BY REFERENCE.  The security interest in the Assigned
Lease created under this Agreement is granted in accordance with the Security
Trust Agreement and all of the terms and conditions thereof, including but not
limited to provisions relating to the exercise of remedies, shall be
incorporated herein by reference.

3.         REPRESENTATIONS AND WARRANTIES.  The Grantor represents and warrants
that:

(f)        the Assigned Lease is in full force and effect;

(b)        there has occurred no event under the Assigned Lease which
constitutes a default or event of default thereunder or which with the giving of
notice or lapse of time or both would constitute a default thereunder;

(c)        no rent or other sum payable under the Assigned Lease has been
prepaid;

(d)        the Assigned Lease is the entire agreement of lease with respect to
the aircraft, aircraft engines and other property which are the subject thereof,
and the Assigned Lease has not been amended, supplemented, or modified nor has
any provision thereof been waived by either party thereto;

(e)        by this assignment, the Security Trustee assumes none of the
obligations of the lessor under the Assigned Lease and lessor shall remain
solely responsible for the performance of each and every term and provision of
the Assigned Lease on its part to be performed; and

(f)        upon the occurrence and continuation of an Event of Default and in
addition to any other rights and remedies provided in the Indenture or arising
by operation of law, the Security Trustee may send notice to the lessee under
the Assigned Lease demanding that such lessee perform all obligations required
to be performed thereunder including, but not limited to, the obligation to pay
all rent and other sums which may thereafter become payable under the Assigned
Lease, solely to and for the benefit of the Security Trustee to the exclusion of
Grantor and any other party who may claim entitlement to the payment thereof.





128

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

4.         MISCELLANEOUS

4.1       Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.

4.2       Severability. Any provision of this Agreement prohibited by the laws
of any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.

4.2       Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS.

4.4       Further Assurances. At any time and from time to time, upon the
request of the Security Trustee, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents as the Security
Trustee may reasonably deem desirable in obtaining the full benefits of security
interests and assignments created or intended to be created hereby and of the
rights and powers granted herein and in the Security Trust Agreement.

4.5       Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:

If to the Grantor:

[__________]

Telephone:

Facsimile:

Attention:

 

If to the Security Trustee:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

MS NYC 60-1625

New York, New York 10005

USA

Attention:  Asset Backed Securities, WES18A

Facsimile:  (212) 553-2458





129

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

with a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One, 6th Floor

Mail Stop: JCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Asset Backed Securities, WES18A – Michele H.Y. Voon

Facsimile:  +1 (212) 553-2458

E-mail:  michele.hy.voon@db.com

 

[4.6      Owner Trustee. [__________] is entering into this Agreement solely in
its capacity as Owner Trustee under the Amended and Restated Trust Agreement No.
[_], dated as of [__________], between the Grantor and [__________] (as
successor to ________________) (the “Trust Agreement”) and not in its individual
capacity, except as expressly set forth herein.  Accordingly, each of the
representations, warranties, undertakings and agreements herein made on the part
of [__________], is made and intended not as a personal representation,
warranty, undertaking or agreement by or for the purpose or with the intention
of binding [__________] personally, but is made solely in its capacity as Owner
Trustee.  This Agreement is executed and delivered by [__________] solely in the
exercise of the powers expressly conferred upon it as trustee under the Trust
Agreement; and no personal liability or responsibility is assumed hereunder by
or shall at any time be enforceable against [__________] or any successor in
trust on account of any action taken or omitted to be taken or any
representation, warranty, undertaking or agreement hereunder of [__________],
either expressed or implied, all such personal liability, if any, being
expressly waived by the parties hereto, except that the parties hereto, or any
Person acting by, through or under them, making a claim hereunder, may look to
the Trust Estate (as defined in the Trust Agreement) for satisfaction of the
same and [__________] or its successor in trust, as applicable, shall be
personally liable for its own gross negligence or willful misconduct in the
performance of its duties as Owner Trustee or otherwise.]

4.7       Security Trustee.

The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Security Trust Agreement as if such
rights, protections, immunities and indemnities were specifically set forth
herein.

4.8       Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.

[Remainder of page intentionally left blank]

 





130

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this Mortgage and Security Agreement to be
executed as of the day and year first above written and to be delivered in the
State of New York.

 

 

 

GRANTOR:

[__________][, not in its individual capacity but

 

solely as Owner Trustee]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SECURITY TRUSTEE:

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, not in its individual capacity, but solely

 

as Security Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 





131

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

APPENDIX A

LEASE SECURITY ASSIGNMENT

DEFINITIONS

For all purposes of this Agreement, all capitalized terms used, but not defined,
in this Agreement shall have the respective meanings assigned to such terms in
(or by reference in) the Security Trust Agreement, and the following terms have
the meanings indicated below:

“Asset Related Documents” means the technical data, technical documents,
manuals, log books and all inspection, modification, overhaul, service, repair,
maintenance, technical and other records that relate to a Portfolio Asset and
all the Grantor’s right, title and interest, present and future, therein and
thereto and any sale or other transfer agreement relating to any Assigned Lease,
any lease assignments, novations or assumption agreements, relating to any
Assigned Lease, any acceptance certificate relating to any Assigned Lease, any
guaranties, letters of credit or other credit support or collateral security
relating to any Assigned Lease, and any other certificate, instrument or
agreement relating to any Assigned Lease.

“Assigned Lease” means each Initial Lease and each other Lease of a Portfolio
Asset, whether or not owned by the Grantor, under which the Grantor is or may
from time to time be the Lessor, together with any and all Asset Related
Documents relating to such Lease.

“Closing Date” means [__], 2018.

“Excluded Payments” means payments in respect of (i) indemnities (including
interest thereon, if applicable) payable (directly or indirectly) by a Lessee to
an indemnitee (other than to a Grantor for its own account) pursuant to a Lease
and (ii) proceeds of public liability insurance in respect of the Assets
payable, directly or indirectly, as a result of insurance claims paid, or losses
suffered, by a Person (other than a Grantor for its own account) and including,
for the avoidance of doubt, the Lessee.

“Initial Lease” has the meaning assigned to such term in Schedule 1 attached
hereto.

“Issuer Group Member” means the Issuer or any Issuer Subsidiary.

“Issuer Subsidiary” means either or both, as the context may require, of (i)
each Subsidiary of the Issuer existing on the Closing Date and listed on
Schedule 2 to the Indenture, and (ii) each other direct or indirect Subsidiary
of the Issuer.

“Lease” means, with respect to any Portfolio Asset, any lease agreement
(including, without limitation, any future aircraft or engine lease agreement),
conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between an Issuer Group Member that owns or
leases-in such Portfolio Asset (as Lessor) and a Person that is not an Issuer
Group Member (as Lessee), as such agreement or arrangement may be amended,
modified, extended, supplemented, assigned or novated from time to time in
accordance with the Related Documents; provided that if, under any sub‑leasing
arrangement with respect to a Portfolio Asset





132

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

permitted by the Lease of such Portfolio Asset and executed by the Lessee and a
sub-lessee, the Lessor of such Portfolio Asset agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub‑lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub‑lease shall constitute the “Lease” of such Portfolio Asset, and the
sub‑lessee shall constitute the related “Lessee” with respect to such Portfolio
Asset, but only to the extent of the provisions of such sub‑lease agreement
relevant to such payments and collateral and to the extent agreed by the
relevant Lessor.

“Lease Payments” means all lease payments and other amounts payable by or on
behalf of a Lessee under a Lease, and all rights of Grantor to receive moneys
due and to become due under or pursuant to such Lease, including, without
limitation, Rent Payments, Utilization Rents and Security Deposits.

“Lessee” means the Lessee under a Lease.

“Lessor” means the Lessor under a Lease.

“Lien” means any mortgage, pledge, lien, encumbrance, international interest,
charge or security interest, including without limitation any prospective
contract of sale or other prospective international interest.

“Notes” means any one of the notes issued pursuant to the Indenture.

“Obligor” means, with respect to a Grantor, each Lessee or any other Person
obligated at any time to make any Lease Payments to such Grantor for any reason.

“Person” means any natural person, firm, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any political subdivision thereof or any other legal entity,
including public bodies.

“Portfolio Asset” means any “Asset” as defined in the Indenture, including, for
the avoidance of doubt, the Asset.

“Related Documents” has the meaning specified in the Indenture.

“Rent Payments” means all payments of basic rent under a Lease that are payable
in respect of periods specified under such Lease.

“Secured Obligations” means, inter alia, all obligations owed to the Secured
Parties by each Issuer Group Member and by each Obligor, as more particularly
defined and described in the Security Trust Agreement.

“Secured Party” has the meaning specified in the Security Trust Agreement.

“Security Deposits” means any cash deposits and other collateral provided by, or
on behalf of, a Lessee to secure the obligations of such Lessee under a Lease.





133

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Security Trust Agreement” has the meaning specified in the preliminary
statements to this Agreement and is attached hereto as Schedule 2.

“Security Trustee” has the meaning specified in the recital of parties to this
Agreement.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“Trustee” means Deutsche Bank, in its capacity as trustee under the Indenture.

“Utilization Rent” means any payment (including any use payment) under a Lease
that is based on the usage of the Portfolio Asset subject to such Lease or which
is based on, or in respect of which, the Lessor under a Lease may be obligated
to reimburse the Lessee under such Lease for specified maintenance activities
with respect to such Portfolio Asset.

 





134

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE 1

LEASE SECURITY ASSIGNMENT

DESCRIPTION OF INITIAL LEASE

 





135

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE 2

LEASE SECURITY ASSIGNMENT

SECURITY TRUST AGREEMENT

 

(INTENTIONALLY OMITTED AS CONTAINING CONFIDENTIAL INFORMATION)

 





136

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Exhibit E
SECURITY TRUST AGREEMENT

FORM OF FAA OPINION

 

137

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------